 



EXHIBIT 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$230,000,000 Senior Secured Credit Facilities

CREDIT AGREEMENT



--------------------------------------------------------------------------------



DOANE PET CARE COMPANY,

as Borrower,

DOANE PET CARE ENTERPRISES, INC.

as a Guarantor

and

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Administrative Agent, Collateral Agent, Sole Bookrunner and Sole Lead
Arranger

Dated as of November 5, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS
    2  
1.1 Defined Terms
    2  
1.2 Other Definitional Provisions
    24  
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    25  
2.1 Term Commitments (A)
    25  
2.2 Procedure for Term Loan Borrowing
    25  
2.3 Repayment of Term Loans (A)
    26  
2.4 Revolving Commitments
    26  
2.5 Procedure for Revolving Loan Borrowing
    27  
2.6 Swingline Commitment
    28  
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    28  
2.8 Funding by Lenders, Borrowers; Presumptions by Administrative Agent
    30  
2.9 Commitment Fees, Etc.
    31  
2.10 Termination or Reduction of Revolving Commitments
    31  
2.11 Optional Prepayments
    31  
2.12 Mandatory Prepayments and Commitment Reductions
    32  
2.13 Conversion and Continuation Options
    33  
2.14 Limitations on Eurodollar Tranches
    34  
2.15 Interest Rates and Payment Dates
    34  
2.16 Computation of Interest and Fees
    35  
2.17 Inability to Determine Interest Rate
    35  
2.18 Pro Rata Treatment and Payments
    36  
2.19 Increased Costs
    36  
2.20 Taxes
    38  
2.21 Indemnity
    40  
2.22 Change of Lending Office
    40  
2.23 Replacement of Lenders
    40  
SECTION 3. LETTERS OF CREDIT
    41  
3.1 L/C Commitment
    41  
3.2 Procedure for Issuance of Letter of Credit
    41  
3.3 Fees and Other Charges
    42  
3.4 L/C Participations
    42  
3.5 Reimbursement Obligation of the Borrower
    43  
3.6 Obligations Absolute
    43  
3.7 Letter of Credit Payments
    44  
3.8 Applications
    44  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    44  
4.1 Financial Condition
    44  
4.2 No Change
    45  
4.3 Corporate Existence; Compliance with Law
    45  
4.4 Corporate Power; Authorization; Enforceable Obligations
    45  
4.5 No Legal Bar
    45  
4.6 Litigation
    46  
4.7 No Default
    46  

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

4.8 Ownership of Property; Liens
    46  
4.9 Intellectual Property
    47  
4.10 Taxes
    47  
4.11 Federal Regulations
    47  
4.12 Labor Matters
    47  
4.13 ERISA
    47  
4.14 Investment Company Act; Other Regulations
    48  
4.15 Subsidiaries
    48  
4.16 Use of Proceeds
    48  
4.17 Environmental Matters
    49  
4.18 Accuracy of Information, Etc.
    49  
4.19 Security Documents
    50  
4.20 Solvency
    50  
4.21 Senior Indebtedness
    51  
4.22 Regulation H
    51  
4.23 Mortgaged Properties
    51  
SECTION 5. CONDITIONS PRECEDENT
    51  
5.1 Conditions to Effectiveness
    51  
5.2 Conditions to Each Extension of Credit
    51  
SECTION 6. AFFIRMATIVE COVENANTS
    54  
6.1 Financial Statements
    54  
6.2 Certificates; Other Information
    55  
6.3 Payment of Obligations
    56  
6.4 Maintenance of Existence; Compliance
    56  
6.5 Maintenance of Property; Insurance
    56  
6.6 Inspection of Property; Books and Records; Discussions
    57  
6.7 Notices
    57  
6.8 Environmental Laws
    58  
6.9 Interest Rate Protection
    58  
6.10 Additional Collateral, Etc.
    58  
6.11 No Speculative Transactions
    60  
6.12 Credit Rating
    60  
6.13 Post Closing Obligations
    60  
SECTION 7. NEGATIVE COVENANTS
    61  
7.1 Financial Condition Covenants
    61  
7.2 Indebtedness
    62  
7.3 Liens
    63  
7.4 Fundamental Changes
    64  
7.5 Disposition of Property
    65  
7.6 Restricted Payments
    65  
7.7 Capital Expenditures
    66  
7.8 Investments
    66  
7.9 Optional Payments and Modifications of Certain Debt Instruments
    67  
7.10 Transactions with Affiliates
    68  
7.11 Sales and Leasebacks
    68  
7.12 Changes in Fiscal Periods
    68  
7.13 Negative Pledge Clauses
    68  
7.14 Clauses Restricting Restricted Subsidiary Distributions
    69  
7.15 Lines of Business
    69  
7.16 Issuances of Preferred Stock
    69  
SECTION 8. EVENTS OF DEFAULT
    69  
SECTION 9. THE AGENTS
    72  

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

9.1 Appointment and Authority
    72  
9.2 Rights as a Lender.
    72  
9.3 Exculpatory Provisions
    73  
9.4 Reliance by the Agent
    73  
9.5 Delegation of Duties
    74  
9.6 Resignation of Administrative Agent
    74  
9.7 Non-Reliance on Agents and Other Lenders
    75  
9.8 No Other Duties, Etc.
    75  
9.9 Authorization to Release Guarantees and Liens
    75  
SECTION 10. MISCELLANEOUS
    75  
10.1 Amendments and Waivers
    75  
10.2 Notices
    77  
10.3 No Waiver; Cumulative Remedies
    79  
10.4 Survival of Representations and Warranties
    79  
10.5 Expenses, Indemnity; Damage Waiver
    79  
10.6 Successors and Assigns; Participations and Assignments
    80  
10.7 Right of Set-off
    85  
10.8 Sharing of Payments by Lenders
    86  
10.9 Severability
    86  
10.10 [Reserved]
    86  
10.11 Obligations Several; Independent Nature of the Lenders’ Rights
    86  
10.12 Governing Law.
    87  
10.13 Submission To Jurisdiction; Waivers
    87  
10.14 Acknowledgments
    87  
10.15 Confidentiality
    88  
10.16 Waiver of Jury Trial
    88  
10.17 Counterparts; Integration; Electronic Effectiveness
    88  
10.18 Maximum Amount
    89  

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



ANNEX:

     
A
  Sources and Uses Table

SCHEDULES:

     
1.1A
  Commitments
4.1
  Material Leases/Commitments
4.4
  Consents, Authorizations, Filings and Notices
4.6
  Litigation; Claims
4.8
  Real Property
4.9
  Intellectual Property Claims
4.13
  ERISA Terminations
4.15
  Subsidiaries
4.19(a)
  UCC Filing Jurisdictions
4.19(b)
  Mortgage Filing Jurisdictions
4.22
  Flood Zone Properties
5.1(l)
  Certain Properties
6.13
  Post-Closing Schedule
7.2(e)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.5
  Permitted Dispositions
7.8(j)
  Existing Joint Ventures
7.10
  Transactions with Affiliates

EXHIBITS:

     
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Secretary’s Certificate
D
  Form of Mortgage
E
  Form of Assignment and Assumption
F
  Form of Legal Opinion of Counsel for the Borrower
H
  Financial Condition Certificate
I-1
  Form of Term Loan Note
I-2
  Form of Revolving Note
I-3
  Form of Swingline Note

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of November 5, 2004, among DOANE PET CARE
ENTERPRISES, INC., a Delaware corporation (“Holdings”), DOANE PET CARE COMPANY,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and Credit Suisse First Boston (“CSFB”), acting through its Cayman
Islands Branch, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as sole bookrunner, sole lead arranger and as
collateral agent for the Lenders (in such capacity, the “Collateral Agent”).

RECITALS

          WHEREAS, capitalized terms used in these Recitals shall have the
respective meanings set forth for such terms in Section 1;

          WHEREAS, Holdings and the Borrower entered into a bank credit facility
with JPMorgan Chase Bank (f/k/a The Chase Manhattan Bank) and certain other
lenders dated as of November 12, 1998 and amended and restated as of May 8, 2000
(as amended, the “Existing Credit Facilities”);

          WHEREAS, the Lenders have agreed, severally and not jointly, to extend
certain credit facilities to the Borrower, in an aggregate amount not to exceed
$230,000,000, consisting of $195,000,000 aggregate principal amount of Term
Loans and $35,000,000 aggregate principal amount of Revolving Loan Commitments;

          WHEREAS, the proceeds of the Term Loans will be used by the Borrower
(i) to repay in full all obligations under the Existing Credit Facilities,
(ii) to pay related fees and expenses, and (iii) for other general corporate
purposes;

          WHEREAS, the proceeds of borrowings under the Revolving Loans
(including Swing Line Loans) will be used for working capital and general
corporate purposes;

          WHEREAS, the Borrower has agreed to secure all of its Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, a First
Priority Lien on substantially all of its assets, including a pledge of all of
the Capital Stock of each of its Domestic Subsidiaries and 65% of all the
Capital Stock of each of its “first-tier” Foreign Subsidiaries, subject in each
case to liens permitted herein;

          WHEREAS, the Guarantors (other than Holdings) have agreed to guarantee
the obligations of the Borrower hereunder and to secure their respective
Obligations by granting to Collateral Agent, for the benefit of Secured Parties,
a First Priority Lien on substantially all of their respective assets, including
a pledge of all of the Capital Stock of each of their respective Domestic
Subsidiaries (other than Doane International Pet Products LLC to the extent such
pledge is prohibited by its limited liability company agreement) and 65% of all
the Capital Stock of each of their respective “first-tier” Foreign Subsidiaries;
and

CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          WHEREAS, Holdings has agreed to guarantee the obligations of the
Borrower hereunder to secure its Obligations by granting to the Collateral
Agent, for the benefit of the Secured Parties, a First Priority Lien on all of
its interests in the Borrower.

          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

     1.1 Defined Terms

          As used in this Agreement, the terms listed in this Section 1.1 shall
have the respective meanings set forth in this Section 1.1.

          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, and (b) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Lender
in connection with extensions of credit to debtors). Any change in the ABR due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.

          “Adjusted LIBO Rate”: means, with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, a rate per annum determined for
such day in accordance with the following formula:

LIBO Rate

--------------------------------------------------------------------------------

1.00 — Eurocurrency Reserve Requirements

          “Administrative Agent”: CSFB, together with its affiliates, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

          “Administrative Questionnaire”: an Administrative Questionnaire in a
form supplied by the Administrative Agent.

          “Affected Interest Period”: as defined in Section 2.17(a).

          “Affiliate”: with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

          “Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

CREDIT AGREEMENT

2



--------------------------------------------------------------------------------



 



          “Agreement”: this Credit Agreement, as amended, supplemented, restated
or otherwise modified from time to time.

          “Applicable Margin”: (i) with respect to Term Loans that are ABR
Loans, 3.00%, (ii) with respect to Term Loans that are Eurodollar Loans 4.00%,
(iii) with respect to Revolving Loans that are ABR Loans, 3.50% and (iv) with
respect to Revolving Loans that are Eurodollar Loans, 4.50%.

          “Applicable Percentage”: (i) with respect to any Lender’s obligation
to make Revolving Loans, the percentage of the Total Revolving Commitments
represented by such Lender’s Revolving Commitment, (ii) with respect to any
Lender’s obligation to make a Term Loan, the percentage of the aggregate Term
Commitments represented by such Lender’s Term Commitment, and (iii) with respect
to all other matters, a fraction, expressed as a percentage, the numerator of
which is equal to the sum of (x) such Lender’s Revolving Commitment, or if the
Revolving Commitments have terminated or expired, such Lender’s Revolving
Extensions of Credit, plus (y) the outstanding principal amount of such Lender’s
Term Loan, and the denominator of which is equal to the sum of (x) the Total
Revolving Commitment, or if the Revolving Commitments have terminated or
expired, the Total Revolving Extensions of Credit, plus (y) the outstanding
principal amount of the Term Loans. The Applicable Percentages shall be
determined giving effect to any assignments.

          “Application”: an application, in such form as an Issuing Bank may
specify from time to time, requesting such Issuing Bank to open a Letter of
Credit.

          “Approved Fund”: any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

          “Asset Sale”: any Disposition of property or series of related
Dispositions of property by the Borrower or any of its Restricted Subsidiaries
(excluding any such Disposition permitted by clauses (a), (b), (c), (d), (e) or
(f) of Section 7.5).

          “Assignment and Assumption”: an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided that in calculating any Lender’s Revolving Extensions
of Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.9(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).

CREDIT AGREEMENT

3



--------------------------------------------------------------------------------



 



          “Borrower”: as defined in the preamble hereto.

          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.

          “Budgets”: as defined in Section 6.2(c).

          “Business”: as defined in Section 4.17(b).

          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, and continuations and
conversions of Eurodollar Loans, such day is also a day for trading by and
between banks in Dollar deposits in the interbank eurodollar market.

          “Capital Expenditures”: for any period, the aggregate of all
expenditures by the Borrower and its Restricted Subsidiaries for the acquisition
or leasing (pursuant to a capital lease) of fixed or capital assets or additions
to equipment (including replacements, capitalized repairs and improvements
during such period) that should be capitalized under GAAP on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries; but excluding
expenditures made with Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection with a Recovery Event that are not applied
to prepay the Term Loans or reduce the Revolving Commitments pursuant to
Section 2.12(b) as a result of the delivery of a Reinvestment Notice.

          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”) or F1 by Fitch IBCA, Inc., or carrying an
equivalent rating by a nationally recognized rating agency, if two of the named
rating agencies cease publishing short-term or commercial paper ratings
generally, and maturing within six months from the date of acquisition;

CREDIT AGREEMENT

4



--------------------------------------------------------------------------------



 



(d) repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated the
highest rating applicable by S&P or by Moody’s; (f) securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the requirements of clause
(b) of this definition; (g) marketable direct obligations issued by or
unconditionally guaranteed by the government of any member of the European Union
or issued by any agency thereof and backed by the full faith and credit of such
government, in each case maturing within one year from the date of acquisition;
(h) certificates of deposit, time deposits or other deposit accounts in any
currency maintained in the ordinary course of business by the Borrower or any of
its Foreign Subsidiaries in any currency having maturities of six months or less
from the date of creation or available on demand with any banking entity or
trust company organized in a country in which such Subsidiary is doing business
or in which it owns property; or (i) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (h) of this definition.

          “Change in Law” : the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

          “Change of Control”: (i) (a) prior to the consummation of an initial
public offering of the Capital Stock of the Borrower or Holdings (an “IPO”), the
Permitted Investors shall cease to beneficially own and control greater than 50%
of the combined voting power of all of the Capital Stock of Holdings and
(b) following the consummation of an IPO, (x) any Person or any two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 and 13d-5 under the Exchange Act), directly or indirectly,
of more than 30% of the Capital Stock of Holdings (or other Securities
convertible into such Capital Stock) or (y) Permitted Investors cease to own at
least 35% of common stock of Holdings, (ii) any Person or “group” (within the
meaning of Rules 13(d)-3 and 13(d)-5 under the Exchange Act) other than the
Permitted Investors shall have obtained the power (whether or not exercised) to
elect a majority of the members of the board of directors (or similar governing
body) of the Borrower, (iii) the Board of Directors of Holdings cease to consist
of a majority of Continuing Directors; (iv) the Borrower becomes obligated to
redeem or repurchase its bonds, notes or other securities having an aggregate
face value in excess of $5,000,000; or (v) Holdings and other Permitted
Investors shall cease to own 100% of the Capital Stock of the Borrower (other
than Preferred Stock).

          “Clinton IDB”: the $9,000,000 The Oklahoma Development Finance
Authority Industrial Development Bonds, Series 1998 (Doane Products Company
Clinton, Oklahoma Project) dated as of July 15, 1998 and all loan agreements,
mortgages, security agreements, promissory notes executed and delivered in
connection therewith.

CREDIT AGREEMENT

5



--------------------------------------------------------------------------------



 



          “Closing Date”: the date (which shall not be later than December 31,
2004) on which the conditions to the effectiveness of this Agreement set forth
in Sections 5.1 and 5.2 shall have been satisfied.

          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.

          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

          “Collateral Agent”: CSFB, together with its affiliates, as the
collateral agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

          “Commitment”: as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

          “Commitment Fee Rate”: 0.75% per annum.

          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated October, 2004 and furnished to the Lenders.

          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date.

          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of (a)
income tax expense, (b) Consolidated Interest Expense, (c) non-cash depreciation
and amortization expense, (e) any extraordinary, unusual, transition or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, non-cash losses on sales of assets outside of the ordinary course of
business) and (f) any other non-

CREDIT AGREEMENT

6



--------------------------------------------------------------------------------



 



cash charges (provided that any non-cash charges added back cannot be duplicated
at the time of the related cash payment) and minus, to the extent included in
the statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary, unusual or non-recurring non-cash
income or non-cash gains (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
gains on the sales of assets outside of the ordinary course of business) and
(c) any other non-cash income, all as determined on a consolidated basis.

     For the purposes of calculating Consolidated EBITDA for any period (each, a
“Reference Period”) pursuant to any determination of the financial covenants,
(i) if at any time during such Reference Period the Borrower or any Restricted
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Borrower or any Restricted
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period,
and after giving effect to any credit received for certain costs and savings
recognized by the SEC (the “SEC Cost Savings”) associated with such Material
Acquisition. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that
(a) constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) involves the payment of consideration by the Borrower and its
Restricted Subsidiaries in excess of $2,500,000 (or its equivalent in other
currencies as of the date of such acquisition or the last of the series of such
acquisitions, as determined by the Borrower in good faith based on then
prevailing exchange rates); and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
$2,500,000 (or its equivalent in other currencies as of the date of such
Disposition or the last of the series of such Dispositions, as determined by the
Borrower in good faith based on then prevailing exchange rates).

          “Consolidated Interest Expense”: for any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including net costs or net gains under Hedge Agreements in respect of interest
rates to the extent such net costs or net gains are allocable to such period in
accordance with GAAP).

          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, except
(i) any Unrestricted Subsidiary of the Borrower that is redesignated as a
Restricted Subsidiary at any time and (ii) as provided in the penultimate
sentence in the definition of “Consolidated EBITDA”, (b) the income (or deficit)
of any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its

CREDIT AGREEMENT

7



--------------------------------------------------------------------------------



 



Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions and (c) the undistributed
earnings of any Restricted Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Restricted Subsidiary. Notwithstanding anything herein to the contrary,
solely for purposes of determining Consolidated Net Income for each fiscal
quarter, the Borrower will account for commodity derivative instruments as “100%
effective cash flow hedges” under Statement of Financial Accounting Standards
No. 133 issued by the Financial Accounting Standards Board and, in accordance
therewith, the gain or loss on the relevant commodity derivative instrument
shall be classified into earnings when the forecasted transaction affects the
earnings of the Borrower and its Restricted Subsidiaries.

          “Consolidated Senior Secured Debt”: as of any day, the then
outstanding principal balance of the Loans under this Agreement.

          “Consolidated Senior Secured Debt Ratio”: as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated Senior
Secured Debt on such day to (b) Consolidated EBITDA for such period.

          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Restricted Subsidiaries at such date
(including any IDB but excluding any contingent obligations under acceptance,
letter of credit or similar facilities), determined on a consolidated basis in
accordance with GAAP.

          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

          “Continuing Directors”: the directors of Holdings on the Closing Date
and each other director, if (i) in each case, such other director’s nomination
for election to the board of directors of Holdings is recommended by at least
66-2/3% of the then Continuing Directors or such other director receives the
vote of the Permitted Investors in his or her election by the shareholders of
Holdings or (ii) such other director is nominated in accordance with the
Investors’ Agreement with respect thereto.

          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Control”: the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” shall have correlative meanings.

          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

          “Deposit Account”: defined in the Guarantee and Collateral Agreement.

CREDIT AGREEMENT

8



--------------------------------------------------------------------------------



 



          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

          “Dollars” and “$”: dollars in lawful currency of the United States.

          “Domestic Joint Venture”: any joint venture of the Borrower organized
under the laws of any jurisdiction within the United States, but excluding any
Subsidiary of the Borrower.

          “Domestic Subsidiary”: any Restricted Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States.

          “ECF Percentage”: for each fiscal year ending on or after December 31,
2005, 75.0%; provided that for any fiscal year in which the Consolidated Senior
Secured Debt Ratio shall be less than 2.0 to 1.0, the ECF Percentage shall be
50.0%.

          “Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Bank, and (iii) unless a Default or an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

          “Environmental Laws”: any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          “Eurocurrency Reserve Requirements”: for each Interest Period for each
Eurodollar Loan, the highest reserve percentage applicable to any Lender during
such Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or any successor for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement), with respect to liabilities
or assets consisting of or including Eurocurrency liabilities having a term
equal to such Interest Period.

          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the LIBO Rate.

          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

CREDIT AGREEMENT

9



--------------------------------------------------------------------------------



 



          “Event of Default”: any of the events specified in Section 8; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

          “Excess Cash Flow”: for any fiscal year of the Borrower ending on or
after December 31, 2005, the excess, if any, of (a) the sum, without
duplication, of (i) Consolidated Net Income for such fiscal year, (ii) an amount
equal to the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) an
amount equal to the aggregate net non-cash loss on the Disposition of property
by the Borrower and its Restricted Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Borrower and its Restricted Subsidiaries in cash during
such fiscal year on account of Capital Expenditures (excluding the principal
amount of Indebtedness incurred in connection with such expenditures and any
such expenditures financed with the proceeds of any Reinvestment Deferred
Amount), (iii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Commitments and all optional prepayments of
the Term Loans during such fiscal year, (iv) the aggregate amount of (A) all
regularly scheduled principal payments of Funded Debt (including the Term Loans)
of the Borrower and its Restricted Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder) and (B) all
redemptions, repurchases or prepayments of principal of the Senior Unsecured
Notes and the Senior Subordinated Notes permitted by Section 7.6(e) or otherwise
made with the express approval of the Required Lenders, (v) increases in
Consolidated Working Capital for such fiscal year, and (vi) an amount equal to
the aggregate net non-cash gain on the Disposition of property by the Borrower
and its Restricted Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income.

          “Excess Cash Flow Application Date”: as defined in Section 2.12(c).

          “Excluded Taxes”: with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.23), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.20(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the

CREDIT AGREEMENT

10



--------------------------------------------------------------------------------



 



time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).

          “Existing Credit Facilities”: as defined in the preamble hereto.

          “Existing Preferred Stock”: the Borrower’s 14.25% Senior Exchangeable
Preferred Stock due 2007.

          “Facility”: each of (a) the Term Commitments and the Term Loans made
thereunder (the “Term Facility”) and (b) the Revolving Commitments and the
Revolving Extensions of Credit made thereunder (the “Revolving Facility”).

          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.

          “Foreign Joint Venture”: any joint venture of the Borrower that is not
a Domestic Joint Venture, but excluding any Subsidiary of the Borrower.

          “Foreign Lender”: any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

          “Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that
is not a Domestic Subsidiary.

          “Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

          “Funding Office”: the office of the Administrative Agent located at
Eleven Madison Avenue, New York, NY 11010 (or such office of the Administrative
Agent or any successor Administrative Agent specified by the Administrative
Agent or such successor Administrative Agent in a written notice to the Loan
Parties and the Lenders).

CREDIT AGREEMENT

11



--------------------------------------------------------------------------------



 



          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the Closing
Date and consistent with those used in the preparation of the most recent
audited financial statements delivered pursuant to Section 4.1(b) except for
those principals pursuant to FAS 150 as disclosed in Note 6 to such financial
statements. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

          “Governmental Authority”: the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by Holdings, the Borrower and each
Domestic Subsidiary that is directly owned by the Borrower or another Domestic
Subsidiary, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.

          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary

CREDIT AGREEMENT

12



--------------------------------------------------------------------------------



 



obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
person in good faith.

          “Guarantors”: the collective reference to Holdings and each of the
Domestic Subsidiaries party to the Guarantee and Collateral Agreement.

          “Hedge Agreements”: all interest rate swaps, caps or collar agreements
or similar arrangements providing for protection against fluctuations in
interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.

          “Holdings”: as defined in the preamble hereto.

          “IDB”: industrial development bonds.

          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above; (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; and (i) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements; provided that, notwithstanding anything herein to the contrary,
“Indebtedness” shall not include the Existing Preferred Stock or any Replacement
Preferred Stock.

          “Indemnified Taxes”: Taxes other than Excluded Taxes.

          “Indemnitee”: as defined in Section 10.5(b).

          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

          “Insolvent”: pertaining to a condition of Insolvency.

CREDIT AGREEMENT

13



--------------------------------------------------------------------------------



 



          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

          “Interest Payment Date”: (a) as to any ABR Loan, the last Business Day
of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (d) as to any Loan (other than any Revolving Loan that is an ABR Loan
and any Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the immediately preceding Interest
Period applicable to such Eurodollar Loan and ending one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the scheduled Revolving Termination Date or
beyond the date final payment is due on the Term Loans;

     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

     (iv) the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan prior to the last day of an
Interest Period for such Loan.

          “Investments”: as defined in Section 7.8.

          “Investors’ Agreement”: the Second Amended and Restated Investors’
Agreement, dated as of March 26, 2001, among Holdings, the Borrower, Summit
Capital Inc., Summit/DPC Partners, L.P., J.P. Morgan Partners (B.H.C.A.), L.P.,
Baseball Partners, DLJ Merchant Banking

CREDIT AGREEMENT

14



--------------------------------------------------------------------------------



 



Partners, L.P., DLJ International Partners, C.V., DLJ Offshore Partners, C.V.,
DLJ Merchant Banking Funding, Inc., DLJ First ESC, L.L.C., Bruckmann, Rosser,
Sherrill & Co., L.P., PNC Capital Corp. and certain other persons signatories
thereto, as amended and replaced from time to time.

          “Issuing Bank” CSFB, in its capacity as issuer of Letters of Credit
hereunder, or any other Lender that is a commercial bank and is reasonably
acceptable to the Borrower and the Administrative Agent, that agrees, pursuant
to an agreement with and in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to be bound by the terms hereof
applicable to the Issuing Bank.

          “Joint Venture”: any Domestic Joint Venture or Foreign Joint Venture.

          “L/C Commitment”: $20,000,000.

          “L/C Fee Payment Date”: the last Business Day of each March, June,
September and December and the Revolving Termination Date.

          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

          “L/C Participants”: with respect to any Letter of Credit, the
collective reference to all the Revolving Lenders other than the Issuing Bank of
such Letter of Credit.

          “Leased Real Property”: as defined in Section 4.8(b).

          “Lenders”: as defined in the preamble hereto.

          “Letters of Credit”: as defined in Section 3.1(a).

          “LIBO Rate”: the rate per annum determined by the Administrative Agent
at approximately 11:00 A.M. (London time) on the date which is two (2) Business
Days prior to the beginning of the relevant Interest Period (as specified in the
applicable notice of borrowing or the applicable notice of conversion) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Reference Lender at
approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period. If either of the Reference
Lender shall be unable or shall otherwise fail to supply such rates to the
Administrative Agent upon its request, the

CREDIT AGREEMENT

15



--------------------------------------------------------------------------------



 



rate of interest shall be determined on the basis of the quotations of the
remaining Reference Lender.

          “Lien”: any deed of trust, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or similar charge or any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement
and any capital lease having substantially the same economic effect as any of
the foregoing).

          “Loan”: any loan made or maintained by any Lender pursuant to this
Agreement.

          “Loan Documents”: this Agreement, the Security Documents and the
Notes.

          “Loan Parties”: Holdings, the Borrower and each Restricted Subsidiary
of the Borrower that is a party to a Loan Document.

          “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).

          “Majority Revolving Facility Lenders”: the Majority Facility Lenders
in respect of the Revolving Facility.

          “Margin Stock”: margin stock within the meaning of Regulation U.

          “Material Adverse Effect”: a material adverse effect on (a) the
business, assets, property, operations, condition (financial or otherwise) or
prospects of Holdings, the Borrower and its Restricted Subsidiaries taken as a
whole, (b) the ability of any Loan Party to perform its material obligations
under any Loan Documents to which it is a party or (c) the validity or
enforceability of any material provision of this Agreement or any of the other
Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, in each case, defined or
regulated as such in or under any Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

          “Mortgaged Properties”: the real property as to which the Collateral
Agent for the benefit of the Lenders shall be granted a Lien pursuant to the
Mortgages.

          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Collateral Agent for the benefit
of the Lenders pursuant to this Agreement, substantially in the form of Exhibit
D (with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded), as the
same may be amended, supplemented or otherwise modified from time to time.

CREDIT AGREEMENT

16



--------------------------------------------------------------------------------



 



          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, broker’s or finder’s fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions related to such Asset Sale or Recovery Event and any tax
sharing arrangements) and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

          “Non-Recourse Debt” means Indebtedness (i) no default with respect to
which would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of Holdings, the Borrower or any of the Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity, and (ii) as to which the
lenders thereof have been notified in writing that they will not have any
recourse to the capital stock or assets of Holdings, the Borrower or any of the
Restricted Subsidiaries.

          “Notes”: the collective reference to the Term Notes the Revolving
Notes and the Swingline Notes.

          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower or any Guarantor to the
Administrative Agent or to any Lender (or, in the case of Hedge Agreements, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which arises under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Hedge Agreement entered into with any Lender or any
Affiliate of any Lender or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs or expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

          “Operating Accounts”: defined in the Guarantee and Collateral
Agreement.

CREDIT AGREEMENT

17



--------------------------------------------------------------------------------



 



          “Other Taxes”: all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

          “Ottawa IDB”: the $6,000,000 Ottawa County Finance Authority
Industrial Development Revenue Bonds, Series 1997 (Doane Products Company
Project) issued pursuant to that certain Indenture of Trust dated as of March 1,
1997 between Ottawa County Finance Authority and Bank of Oklahoma, National
Association, Oklahoma City, Oklahoma, Trustee and all loan agreements,
mortgages, security agreements, promissory notes executed and delivered in
connection therewith.

          “Owned Real Property”: as defined in Section 4.8(b).

          “Participant”: as defined in Section 10.6(d).

          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

          “Permitted Acquisitions": any acquisition of (i) 100% of the issued
and outstanding Capital Stock of, or all or substantially all of the assets
constituting a business, division or product line of, any other Person organized
under the laws of any State of the United States whose direct and indirect
revenues are generated primarily from businesses operated in the United States
and (ii) all or a portion of the equity of Doane International Pet Products LLC
and Effeffe, S.p.a. not currently owned by Borrower or a Restricted Subsidiary,
provided in each instance, that (a) the Borrower shall be in compliance on a pro
forma basis after giving effect to such acquisition, with the requirements of
Section 7.1 as of the last measurement date, (b) no Default or Event of Default
shall have occurred and be continuing or result therefrom, (c) the aggregate
purchase price of all such acquisitions shall not exceed $20,000,000 in cash,
exclusive of any equity provided by either the Borrower or Holdings to
consummate such acquisition in the aggregate since the Closing Date, which
purchase prices shall be deemed to include the amount of any Indebtedness
assumed by Holdings or any of its Subsidiaries in connection therewith, (d) such
Person shall have become a Restricted Subsidiary and a Guarantor and the
provisions of Section 6.10 shall have been complied with to the reasonable
satisfaction of the Administrative Agent and the Collateral Agent, and (e)
(i) after consummation of such acquisition, the excess of Revolving Commitments
over the aggregate amount of all outstanding Revolving Extensions of Credit
shall be no less than (together with cash on hand) $10,000,000, and (ii) the
Consolidated Senior Secured Debt Ratio for the period in which such acquisition
occurs shall be equal to or greater than the Consolidated Senior Secured Debt
Ratio in effect as set forth for the applicable period in Section 7.1(a) minus
0.25.

          “Permitted Investors”: each record or beneficial owner as of the
Closing Date (i) of outstanding common stock of Holdings, (ii) of the Existing
Preferred Stock, or (iii) of warrants or rights to acquire common stock of
Holdings; and “Permitted Transferees” (as defined in the Investors’ Agreement)
and Affiliates of the foregoing.

          “Person”: any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity

CREDIT AGREEMENT

18



--------------------------------------------------------------------------------



 



          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

          “Preferred Stock”: the Existing Preferred Stock and the Replacement
Preferred Stock, if any.

          “Pro Forma Balance Sheet”: as defined in Section 4.1(a).

          “Pro Forma EBITDA”: Consolidated EBITDA for the four-fiscal quarter
period most recently ended 45 days prior to the Closing Date, prepared as if the
borrowings to occur on the Closing Date and the repayment of loans under the
Existing Credit Facilities had occurred at the start of such period.

          “Properties”: as defined in Section 4.17(a).

          “Rate Determination Notice”: as defined in Section 2.17(a).

          “Real Property”: as defined in Section 4.8(b).

          “Recovery Event”: any settlement of or payment in excess of $350,000
(or its equivalent in other currencies as of the date of receipt of payment, as
determined by the Borrower in good faith based on then prevailing exchange
rates) in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of Holdings, the Borrower or any
of its Restricted Subsidiaries.

          “Reference Lender”: either (i) the Administrative Agent or
(ii) another Lender determined by the Administrative Agent with the consent of
the Borrower.

          “Refunded Swingline Loans”: as defined in Section 2.7(b).

          “Refunding Date”: as defined in Section 2.7(c).

          “Register”: as defined in Section 10.6(c).

          “Registered Loan”: as defined in Section 10.6(c)

          “Regulation U”: Regulation U of the Board as in effect from time to
time.

          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse an Issuing Bank pursuant to Section 3.5 for amounts drawn under a
Letter of Credit issued by such Issuing Bank.

          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries in connection therewith that are not applied to prepay
the Term Loans or reduce the Revolving Commitments pursuant to Section 2.12(b)
as a result of the delivery of a Reinvestment Notice.

CREDIT AGREEMENT

19



--------------------------------------------------------------------------------



 



          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire assets useful in its business.

          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the Borrower’s business.

          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring one year after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire assets useful in the Borrower’s business
with all or any portion of the relevant Reinvestment Deferred Amount.

          “Related Lender Assignment”: an assignment of all or any portion of a
Term Loans or Term Commitment of a Lender to an Affiliate of such Lender or an
Approved Fund of such Lender.

          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

          “Replacement Preferred Stock”: preferred stock of Holdings or the
Borrower issued after the Closing Date the proceeds of which shall be used to
redeem or repay the Existing Preferred Stock and having terms no less favorable
to the Lenders and the Administrative Agent than those contained in the Existing
Preferred Stock.

          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under the applicable regulations of PBGC Reg. § 4043.

          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (a) the aggregate unpaid principal amount of the Term Loans then
outstanding and (b) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

CREDIT AGREEMENT

20



--------------------------------------------------------------------------------



 



          “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

          “Restricted Payments”: as defined in Section 7.6.

          “Restricted Subsidiary”: any Subsidiary which is not an Unrestricted
Subsidiary.

          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in an Assignment and Assumption, as the same may be
changed from time to time pursuant to the terms hereof. The amount of the Total
Revolving Commitments of the Closing Date shall be $35,000,000.

          “Revolving Commitment Period”: the period from and including the
Closing Date to but excluding the Revolving Termination Date.

          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

          “Revolving Facility”: as defined in the definition of “Facility” in
this Section 1.1.

          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.

          “Revolving Loans”: as defined in Section 2.4(a).

          “Revolving Note: as defined in Section 2.4(c).

          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).

          “Revolving Termination Date”: the date that is the earlier of
(i) 91-days prior to the maturity of the Senior Subordinated Notes (as
refinanced, extended or renewed as permitted hereunder) and (ii) the fifth
anniversary of the Closing Date.

          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

          “Securities Account”: defined in the Guarantee and Collateral
Agreement.

CREDIT AGREEMENT

21



--------------------------------------------------------------------------------



 



          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages, each control agreement entered into by the
Borrower pursuant to Section 6.10(e) and all other security documents at any
time delivered to the Collateral Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

          “Senior Unsecured Notes”: the senior 10 3/4% unsecured notes of the
Borrower due 2010 (including senior unsecured guarantees thereof by any
Restricted Subsidiary that is a Guarantor) issued pursuant to an indenture dated
February 28, 2003 among the Borrower, as issuer, the subsidiary guarantors party
thereto and Wilmington Trust Company as the Trustee, as such are amended from
time to time pursuant to Section 7.9

          “Senior Subordinated Note Indenture”: that certain indenture dated as
of November 12, 1998 made by and among the Borrower, as issuer, and Wilmington
Trust Company, as trustee, pursuant to which the Senior Subordinated Notes are
issued, as such indenture is amended from time to time pursuant to Section 7.9.

          “Senior Subordinated Notes”: the Borrower’s 9-3/4% Senior Subordinated
Notes due 2007 (as defined in the Senior Subordinated Note Indenture) in an
aggregate outstanding principal amount of $150,000,000 as of the Closing Date.

          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

          “Sources and Uses Table”: the sources and uses table attached hereto
as Annex A.

          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is

CREDIT AGREEMENT

22



--------------------------------------------------------------------------------



 



otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

          “Swingline Lender”: CSFB, in its capacity as the lender of Swingline
Loans.

          “Swingline Loans”: as defined in Section 2.6(a).

          “Swingline Note “: as defined in Section 2.7(f).

          “Swingline Participation Amount”: as defined in Section 2.7(c).

          “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

          “Term Commitment”: as to Term Lender, the obligation of such Lender to
make its Term Loan to the Borrower hereunder in a principal amount equal to the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1A or an Assignment and Assumption. The aggregate amount of the
Term Commitments is $195,000,000 as of the Closing Date.

          “Term Lenders”: the collective reference to the Lenders who have made
Term Loans or is the holder of a Term Loan.

          “Term Loans”: a term loan made pursuant to Section 2.1(a).

          “Term Maturity Date”: the date that is the earlier of (i) 91-days
prior to the maturity of the Senior Subordinated Notes (as refinanced, extended
or renewed as permitted hereunder) and (ii) the fifth anniversary of the Closing
Date.

          “Term Note”: as defined in Section 2.3(b).

          “Term Percentage”: as to any Term Lender at any time, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of all Term Loans then
outstanding.

          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.

          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

CREDIT AGREEMENT

23



--------------------------------------------------------------------------------



 



          “Uniform Customs”: the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

          “United States”: the United States of America.

          “Unrestricted Subsidiary”: any Subsidiary of the Borrower
(i) designated as such and listed on Schedule 4.15 on the Closing Date and
(ii) any Subsidiary of the Borrower that is designated by a resolution of the
Board of Directors of Holdings as an Unrestricted Subsidiary, but only to the
extent that such Subsidiary: (a) has no Indebtedness other than Non-Recourse
Debt; (b) is not party to any agreement, contract, arrangement or understanding
with Holdings, the Borrower or any Restricted Subsidiary unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
Holdings, the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of Holdings or the
Borrower; (c) is a Person with respect to which neither Holdings, the Borrower
nor any of the Restricted Subsidiaries has any direct or indirect obligation
(x) to subscribe for additional Capital Stock or warrants, options or other
rights to acquire Capital Stock or (y) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and (d) has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of Holdings, the
Borrower or any of the Restricted Subsidiaries. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof. Subject to the foregoing, the Board of Directors
of Holdings may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary or any Restricted Subsidiary to be an Unrestricted
Subsidiary; provided (i) such designation shall only be permitted if no Default
or Event of Default would be in existence following such designation, (ii) that
any designation of an Unrestricted Subsidiary as a Restricted Subsidiary shall
be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary, (iii) that any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be an Investment in an Unrestricted Subsidiary equal to the fair
market value of the Subsidiary so designated and (iv) after the Closing Date no
more than one designation as an Unrestricted Subsidiary shall be made pursuant
to this definition of “Unrestricted Subsidiary” in respect of any single
Subsidiary of the Borrower (including transferring to any other Subsidiary of
the Borrower substantially all of the assets or business of such Subsidiary).

     1.2 Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

CREDIT AGREEMENT

24



--------------------------------------------------------------------------------



 



          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to Holdings, the Borrower and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(vi) unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to the Borrower or any other Loan Party shall be construed to include the
Borrower or such Loan Party as debtor and debtor-in-possession and any receiver
or trustee for the Borrower or any other Loan Party, as the case may be, in any
bankruptcy or similar insolvency proceeding and (vii) references to agreements
or other documents shall, unless otherwise specified, be deemed to refer to such
agreements or other documents as amended, supplemented, restated or otherwise
modified from time to time.

          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     2.1 Term Commitments. (a) Subject to the terms and conditions hereof, each
Lender with a Term Commitment severally and not jointly agrees to make, on the
Closing Date, a Term Loan to the Borrower in an amount equal to such Lender’s
Term Commitment.

          (b) The Borrower may make only one borrowing under the Term
Commitments, which shall be on the Closing Date. Any amount borrowed under this
Section 2.1 and subsequently repaid or prepaid may not be reborrowed. Subject to
Sections 2.3, 2.11, 2.12 and 8, all amounts owed hereunder with respect to the
Term Loans shall be paid in full no later than the Term Maturity Date. Each
Lender’s Term Commitment shall terminate immediately and without further action
on the Closing Date after giving effect to the funding of such Lender’s Term
Commitment on such date.

     2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, three Business
Days prior to the anticipated Closing Date) requesting that the Term Lenders
make the Term Loans on the Closing Date and specifying the amount to be
borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term Lender thereof. Not later than 12:00 Noon, New York City time,
on the Closing Date each Term

CREDIT AGREEMENT

25



--------------------------------------------------------------------------------



 



Lender having an obligation to make a Term Loan on the Closing Date shall make
available to the Administrative Agent at the relevant Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender. The Administrative Agent shall credit the account of the
Borrower as specified in its notice of borrowing with the aggregate of the
amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

     2.3 Repayment of Term Loans. (a) The Term Loans shall be payable in equal
quarterly installments on the last business day of each of December, March,
June, and September following the Closing Date in an amount equal to one quarter
of one percent (0.25%) of the Term Loans funded on the Closing Date, with the
remaining balance payable on the Term Maturity Date.

          (b) The Borrower agrees that, upon the request by any Term Lender, the
Borrower will execute and deliver to such Term Lender a promissory note of the
Borrower dated the Closing Date or such date such Lender becomes a party hereto,
as appropriate, evidencing the Term Loans made by such Term Lender,
substantially in the form of Exhibit I-1 (a “Term Note”), payable to the order
of such Term Lender and in a principal amount equal to, in the case of Term
Notes issued on the Closing Date, the lesser of (A) the initial Term Commitment
of such Term Lender or (B) the unpaid principal amount of the Term Loan made by
such Term Lender, and, in the case of Term Notes issued after the Closing Date,
the unpaid principal amount of the Term Loan made by such Term Lender. Each Term
Lender is hereby authorized to record the date, Type and amount of each Term
Loan made by such Term Lender, the date and amount of each payment or prepayment
of principal thereof, each continuation thereof, each conversion of all or a
portion thereof to another Type and, in the case of Eurodollar Loans, the length
of each Interest Period and Adjusted LIBO Rate with respect thereto, on the
schedule (or any continuation of the schedule) annexed to and constituting a
part of its Term Note, and any such recordation shall, to the extent permitted
by applicable law, constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure to make any such recordation
(or any error therein) shall not affect the obligation of the Borrower to repay
(with applicable interest) the Term Loans made to the Borrower in accordance
with the terms of this Agreement. A Term Note and the Obligations evidenced
thereby may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer of such Term Note and the
Obligations evidenced thereby in the Register (and each Term Note shall
expressly so provide).

     2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Revolving Lender’s Revolving Percentage of the sum of
(i) the L/C Obligations then outstanding and (ii) the aggregate principal amount
of the Swingline Loans then outstanding, does not exceed the amount of such
Revolving Lender’s Revolving Commitment. During the Revolving Commitment Period,
the Borrower may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13.

CREDIT AGREEMENT

26



--------------------------------------------------------------------------------



 



          (b) Subject to Sections 2.11, 2.13 and 8, the Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.

          (c) The Borrower agrees that, upon the request by any Revolving
Lender, the Borrower will execute and deliver to such Revolving Lender a
promissory note of the Borrower dated the Closing Date or such date such Lender
becomes a party hereto, as appropriate, evidencing the Revolving Commitment of
such Revolving Lender, substantially in the form of Exhibit I-2 with appropriate
insertions as to date and principal amount (a “Revolving Note”). Each Revolving
Lender is hereby authorized to record the date, Type and amount of each
Revolving Loan made by such Revolving Lender, the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period and Adjusted LIBO Rate with
respect thereto, on the schedule (or any continuation of the schedule) annexed
to and constituting a part of its Revolving Note, and any such recordation
shall, to the extent permitted by applicable law, constitute prima facie
evidence of the accuracy of the information so recorded; provided that the
failure to make any such recordation (or any error therein) shall not affect the
obligation of the Borrower to repay (with applicable interest) the Revolving
Loans made to the Borrower in accordance with the terms of this Agreement. A
Revolving Note and the Obligations evidenced thereby may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer of such Revolving Note and the Obligations evidenced
thereby in the Register (and each Revolving Note shall expressly so provide).

     2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day after the Closing Date; provided that the Borrower shall give the
Administrative Agent irrevocable notice, (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans), specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date, and (iii) in the case of Eurodollar Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor. The Borrower may give the Administrative
Agent telephonic notice by the required time of any proposed borrowing under
this subsection 2.5 provided that such notice shall within one Business Day be
confirmed in writing to the Administrative Agent. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $100,000 or a whole multiple thereof and (y) in the case of Eurodollar
Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof; provided
that the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
relevant Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower as specified
in the notice of borrowing with the aggregate of the amounts made available to
the

CREDIT AGREEMENT

27



--------------------------------------------------------------------------------



 



Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

     2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

          (b) The Borrower shall repay all outstanding Swingline Loans on the
Revolving Termination Date.

     2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

          (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period). Each borrowing under the Swingline Commitment shall be in an amount
equal to $100,000 or a whole multiple thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Borrower an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by the Swingline Lender to an account as specified in the notice of
borrowing.

          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender to the Administrative Agent no later
than 12:00 Noon, New York City time, request each Revolving Lender to make, and
each Revolving Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
relevant Funding Office in immediately available funds, not later than 12:00
Noon., New York City time, one Business Day after the date of such notice. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded

CREDIT AGREEMENT

28



--------------------------------------------------------------------------------



 



Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
times (ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Loans.

          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

CREDIT AGREEMENT

29



--------------------------------------------------------------------------------



 



          (f) The Borrower agrees that, upon the request by the Swingline
Lender, the Borrower will execute and deliver to the Swingline Lender a
promissory note of the Borrower, dated the Closing Date or such date such Lender
becomes a party hereto, as appropriate, evidencing the Swingline Commitment of
the Swingline Lender, substantially in the form of Exhibit I-3 with appropriate
insertions as to date and principal amount (a “Swingline Note”). The Swingline
Lender is hereby authorized to record the date and amount of each Swingline Loan
made by the Swingline Lender and the date and amount of each payment or
prepayment of principal thereof on the schedule annexed to and constituting a
part of the Swingline Note, and any such recordation shall, to the extent
permitted by applicable law, constitute prima facie evidence of the accuracy of
the information so recorded; provided that the failure to make any such
recordation (or any error therein) shall not affect the obligation of the
Borrower to repay (with applicable interest) the Swingline Loans made to the
Borrower by the Swingline Lender in accordance with the terms of this Agreement.
A Swingline Note and the Obligations evidenced thereby may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer of such Swingline Note and the Obligations evidenced
thereby in the Register (and each Swingline Note shall expressly so provide).
Any assignment or transfer of all or part of the Obligations evidenced by a
Swingline Note shall be registered in the Register only upon surrender for
registration of assignment or transfer of the Swingline Note evidencing such
Obligations, accompanied by an Assignment and Acceptance duly executed by the
assignor thereof, and thereupon one or more new Swingline Notes shall be issued
to the designated assignee and the old Swingline Note shall be returned by the
Administrative Agent to the Borrower marked “cancelled.”

     2.8 Funding by Lenders, Borrowers; Presumptions by Administrative Agent

          (a) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.2, 2.5 and 2.7 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

CREDIT AGREEMENT

30



--------------------------------------------------------------------------------



 



          (b) Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

     2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Termination Date, commencing on the first of such dates to occur after the
Closing Date.

          (b) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.

     2.10 Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments. Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

     2.11 Optional Prepayments. (a) The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.21 Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial

CREDIT AGREEMENT

31



--------------------------------------------------------------------------------



 



prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.

          (b) Optional prepayments of the Loans shall be applied first to prepay
outstanding Swing Line Loans to the full extent thereof, and second to prepay
the types of Loans as specified in the correlative notice of prepayment and,
absent such specification, to prepay outstanding Term Loans to ratably reduce
each scheduled installments of principal thereof set forth in subsection 2.3.
Optional prepayments of the Term Loans may not be reborrowed.

     2.12 Mandatory Prepayments and Commitment Reductions.

          (a) If any Indebtedness shall be issued or incurred by Holdings, the
Borrower or any of its Restricted Subsidiaries (excluding any Indebtedness
incurred in accordance with Section 7.2), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans and the reduction of the
Revolving Commitments as set forth in Section 2.12(e).

          (b) If on any date the Borrower or any of its Restricted Subsidiaries
shall receive Net Cash Proceeds from any Asset Sale or Recovery Event occurring
after the Closing Date then, unless a Reinvestment Notice shall be delivered in
respect thereof, such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments as
set forth in Section 2.12(e); provided that, notwithstanding the foregoing,
(i) with respect to any such Asset Sale, such prepayment shall be required only
to the extent the amount of such Net Cash Proceeds thereof, together with the
aggregate Net Cash Proceeds of all other prior Asset Sales occurring after the
Closing Date that have not been applied to a prepayment pursuant to this
Section 2.12(b) (other than any Reinvestment Deferred Amount), exceeds
$2,000,000, (ii) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events occurring after the Closing Date that may be excluded from the foregoing
requirement pursuant to a Reinvestment Notice shall not exceed $2,500,000 (or
its equivalent in other currencies as of the date of receipt of such proceeds,
as determined by the Borrower in good faith based on then prevailing exchange
rates) in the aggregate and (iii) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans and
the reduction of the Revolving Commitments as set forth in Section 2.12(e).

          (c) If, for any fiscal year of the Borrower, there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, apply the ECF Percentage (in effect as of the last day of such fiscal
year) of such Excess Cash Flow toward the prepayment of the Term Loans and the
reduction of the Revolving Commitments as set forth in Section 2.12(e). Each
such prepayment and commitment reduction shall be made on a date (an “Excess
Cash Flow Application Date”) no later than five days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

CREDIT AGREEMENT

32



--------------------------------------------------------------------------------



 



          (d) If on any date Holdings, the Borrower or any of its Restricted
Subsidiaries shall receive Net Cash Proceeds from any sale or issuance of equity
or Capital Stock (except any proceeds of equity sold or issued (i) to the
Permitted Investors or management or employees, (ii) the exercise of options and
warrants held by them or (iii) to redeem preferred stock pursuant to
Section 7.6(b)), then such Net Cash Proceeds shall be applied on such date
toward the prepayment of the Term Loans and the reduction of the Revolving
Commitments as set forth in Section 2.12(e).

          (e) Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to Section 2.12 shall be applied, first, to
prepay the Term Loans to ratably reduce each scheduled installments of principal
thereof set forth in subsection 2.3, second, to prepay outstanding Swing Line
Loans to the full extent thereof and to permanently reduce the Revolving Loan
Commitment by the amount of such prepayment, third, to prepay Revolving Loans to
the full extent thereof and to permanently reduce the Revolving Loan Commitments
by the amount of such prepayment, fourth, to prepay outstanding reimbursement
obligations with respect to Letters of Credit and to further permanently reduce
the Revolving Loan Commitments by the amount of such prepayment, fifth, to cash
collateralize Letters of Credit as provided in the Collateral Account Agreement
and to further permanently reduce the Revolving Loan Commitments by the amount
of such cash collateralization, and sixth, to the extent of any remaining
amount, to further reduce the Revolving Loan Commitments; provided that the
proceeds of equity sold through an initial public offering, to the extent not
used as contemplated above, may be used first to prepay Revolving Loans without
reducing the Revolving Commitments so long as the pro forma Consolidated Senior
Debt Ratio is less than 2.50:1.00 after taking into account the application of
such proceeds. Mandatory prepayments of the Term Loans may not be reborrowed.

     2.13 Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election. The Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan under
a particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify the Borrower and each
relevant Lender thereof.

CREDIT AGREEMENT

33



--------------------------------------------------------------------------------



 



          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided further that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, any Eurodollar Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
the Borrower and each relevant Lender thereof. The Borrower may give the
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this Section 2.13; provided that such notice shall
be promptly confirmed in writing by delivery to the Administrative Agent on or
before the proposed conversion/continuation date.

     2.14 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $1,000,000 or a whole
multiple of $100,000 in excess thereof, and (b) no more than 8 Eurodollar
Tranches shall be outstanding at any one time.

     2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBO Rate determined for such day plus the
Applicable Margin.

          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

          (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations shall bear interest at a rate per annum equal to (x) in the case of
the Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.15 plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans under the Revolving
Facility plus 2%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

CREDIT AGREEMENT

34



--------------------------------------------------------------------------------



 



          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
Section 2.15 shall be payable from time to time on demand.

     2.16 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of an Adjusted LIBO Rate. Any change in the interest rate on a Loan resulting
from a change in the ABR or Eurocurrency Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate.

          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.

     2.17 Inability to Determine Interest Rate. (a) If prior to the first day of
any Interest Period (an “Affected Interest Period”):

               (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Affected Interest
Period, or

               (ii) the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the Adjusted
LIBO Rate, as the case may be, determined or to be determined for such Affected
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Affected Interest Period, the Administrative Agent
shall give telecopy or telephonic notice thereof (a “Rate Determination Notice”)
to the Borrower and the relevant Lenders as soon as practicable thereafter.

          (b) If such Rate Determination Notice is given with respect to the
Adjusted LIBO Rate (x) any Eurodollar Loans having such Affected Interest Period
under the relevant Facility requested to be made on the first day of such
Affected Interest Period shall be made as ABR Loans, (y) any ABR Loans under the
relevant Facility that were to have been converted on the first day of such
Affected Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such Rate Determination Notice has been withdrawn by the Administrative
Agent, no further Eurodollar Loans under the relevant Facility having such
Affected Interest Period shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans having such Affected Interest Period.

CREDIT AGREEMENT

35



--------------------------------------------------------------------------------



 



     2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the Applicable Percentage of the relevant Lenders.

          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on any Term Loan shall be made pro rata
according to the respective outstanding principal amount of such Term Loan then
held by the Term Lenders. The amount of each principal prepayment of the Term
Loans shall be applied to reduce the then remaining installments of the Term
Loans. Amounts prepaid on account of the Term Loans may not be reborrowed.

          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the relevant Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. Except
as otherwise provided herein, if any payment hereunder (other than payments on
the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

     2.19 Increased Costs.

          (a) Increased Costs Generally. If any Change in Law shall:

               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank;

               (ii) subject any Lender or the Issuing Bank to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.20 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or

CREDIT AGREEMENT

36



--------------------------------------------------------------------------------



 



               (iii) impose on any Lender or the Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

          (b) Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

          (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.19 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

CREDIT AGREEMENT

37



--------------------------------------------------------------------------------



 



          (d) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.19 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.19 for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). The obligations of the
Borrower pursuant to this Section 2.19 shall survive the termination of this
Agreement and the payment of the loans and all other amounts payable hereunder.

     2.20 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20) the
Administrative Agent, Lender or Issuing Bank, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

CREDIT AGREEMENT

38



--------------------------------------------------------------------------------



 



          (e) Status of Lenders. Each Lender that is a U.S. person as that term
is defined in Section 7701(a)(30) of the Code, other than a Lender that may be
treated as an exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii), hereby agrees that it shall, on or prior
to the date on which such Lender becomes a Lender under this Agreement (or in
the case of a participant pursuant to a participation, on or before the date
such Person becomes a participant hereunder), deliver to the Borrower and the
Administrative Agent (or (A) in the case of a participant, to the Lender from
which the related participation shall have been purchased or (B) in the case of
a Related Lender Assignment that is not disclosed to the Administrative Agent or
the Borrower pursuant to Section 10.6, to the assigning Lender) two accurate,
complete and signed copies of Internal Revenue Service Form W-9 or successor
form certifying that such Lender (or participant, if applicable) is on the date
of delivery thereof entitled to an exemption from United States backup
withholding tax.

          Any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (or (A) in the case of a participant, to the Lender from
which the related participation shall have been purchased or (B) in the case of
an assignee pursuant to a Related Lender Assignment that is not disclosed to the
Administrative Agent in accordance with Section 10.6(b), to the assigning
Lender) (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (or in the case of a participant pursuant to a participation, on or
before the date such Person becomes a participant hereunder) (and from time to
time thereafter upon the written request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) duly completed copies of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, (ii) duly completed
copies of Internal Revenue Service Form W-8ECI or duly completed copies of
Internal Revenue Service Form W-8IMY or any subsequent versions thereof or
successors thereto, in each case claiming complete exemption from, or a reduced
rate of, U.S. Federal withholding tax on payments by the Borrower under this
Agreement. In addition, in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 871(h) or 881(c) of the Code,
such Foreign Lender represents that such Foreign Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code. No Foreign Lender shall be required to deliver any
form pursuant to this Section 2.20(e) that such Lender is not legally able to
deliver.

          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.20, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.20 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the

CREDIT AGREEMENT

39



--------------------------------------------------------------------------------



 



Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

          (g) The agreements in this Section 2.20 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

     2.21 Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.21 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder for a period of one year.

     2.22 Change of Lending Office. If any Lender requests compensation under
Section 2.19, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.20, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.19 or 2.20,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

     2.23 Replacement of Lenders. If any Lender requests compensation under
Section 2.19, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.20, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and

CREDIT AGREEMENT

40



--------------------------------------------------------------------------------



 



consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents (other than
indemnification rights that survive the termination of this Agreement and
repayment of the Loans) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that: (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.6; (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in an amount equal to unreimbursed drawings that have been funded
by such Lender in respect of LC Obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.21) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts); (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment will
result in a reduction in such compensation or payments thereafter; and (iv) such
assignment does not conflict with applicable law.

          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 3. LETTERS OF CREDIT

     3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Bank, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower or any Restricted Subsidiary on any Business Day
until 30 days prior to the Revolving Termination Date in such form as may be
approved from time to time by such Issuing Bank; provided that no Issuing Bank
shall have any obligation to issue any Letter of Credit if, after giving effect
to such issuance, (i) the L/C Obligations would exceed the L/C Commitment or
(ii) the aggregate amount of the Available Revolving Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

          (b) Each Letter of Credit shall be subject to the Uniform Customs and,
to the extent not inconsistent therewith, the laws of the State of New York.

          (c) Each Issuing Bank shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause such
Issuing Bank or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

     3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that an Issuing Bank issue a Letter of Credit by delivering to
such Issuing Bank at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Bank, and such other
certificates, documents and other papers and information as such Issuing Bank
may request. Upon receipt of any Application, such Issuing Bank will process
such Application and the certificates, documents and other papers and
information delivered to it in

CREDIT AGREEMENT

41



--------------------------------------------------------------------------------



 



connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Bank be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Bank and the Borrower. Such Issuing
Bank shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. Such Issuing Bank shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders notice
of the issuance of each Letter of Credit (including the amount thereof).

     3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date of the relevant Letter of
Credit. In addition, the Borrower shall pay to the Issuing Banks for their
respective own accounts a fronting fee of (i) in the case of CSFB, 0.25% per
annum and (ii) in the case of any other Issuing Bank, a rate not to exceed 0.25%
per annum as such other Lender and the Borrower shall agree, in each case on the
undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Bank, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit.

          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Bank for such normal and customary costs and expenses as
are incurred or charged by such Issuing Bank in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
by such Issuing Bank.

     3.4 L/C Participations. (a) Each Issuing Bank irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce such Issuing Bank to
issue the Letters of Credit to be issued by it hereunder, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Bank, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in such Issuing Bank’s obligations and rights
under each Letter of Credit issued by such Issuing Bank hereunder and the amount
of each draft paid by such Issuing Bank thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Bank that, if a draft
is paid under any Letter of Credit for which such Issuing Bank is not reimbursed
in full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Bank upon demand at such Issuing Bank’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed.

          (b) If any amount required to be paid by any L/C Participant to an
Issuing Bank pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Bank under any Letter of Credit issued by
such Issuing Bank is paid to such Issuing Bank within three Business Days after
the date such payment is due, such L/C Participant shall pay to such Issuing
Bank on demand an amount equal to the product of (i) such amount, times (ii) the
daily average Federal Funds Effective Rate during the period from and including
the date such payment is

CREDIT AGREEMENT

42



--------------------------------------------------------------------------------



 



required to the date on which such payment is immediately available to such
Issuing Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to such Issuing Bank by such L/C Participant within
three Business Days after the date such payment is due, such Issuing Bank shall
be entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Facility. A certificate of such Issuing Bank
submitted to any L/C Participant with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error.

          (c) Whenever, at any time after an Issuing Bank has made payment under
any Letter of Credit issued by such Issuing Bank and has received from any L/C
Participant its pro rata share of such payment in accordance with Section
3.4(a), such Issuing Bank receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
Collateral applied thereto by such Issuing Bank), or any payment of interest on
account thereof, such Issuing Bank will distribute to such L/C Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Bank shall be required to be returned by such
Issuing Bank, such L/C Participant shall return to such Issuing Bank the portion
thereof previously distributed by such Issuing Bank to it.

     3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Bank on each date on which such Issuing Bank notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
issued by such Issuing Bank and paid by such Issuing Bank for the amount of
(a) such draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Bank in connection with such payment. Each
such payment shall be made to such Issuing Bank at its address for notices
specified herein in lawful money of the United States and in immediately
available funds. Interest shall be payable on any and all amounts remaining
unpaid by the Borrower under this Section 3 from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 2.15(b) and (ii) thereafter,
Section 2.15(c).

     3.6 Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Bank, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Bank that
such Issuing Bank shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit issued by such Issuing Bank or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. Each Issuing Bank
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by such Issuing
Bank, except for errors or omissions found by a final and nonappealable decision
of a court

CREDIT AGREEMENT

43



--------------------------------------------------------------------------------



 



of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Bank. The Borrower agrees that any action taken or
omitted by each Issuing Bank under or in connection with any Letter of Credit
issued by such Issuing Bank or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
such Issuing Bank to the Borrower.

     3.7 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Bank shall promptly notify the
Borrower of the date and amount thereof. The responsibility of such Issuing Bank
to the Borrower in connection with any draft presented for payment under any
Letter of Credit issued by such Issuing Bank shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

     3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, Holdings and the Borrower hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:

     4.1 Financial Condition. (a) The unaudited pro forma consolidated balance
sheet of the Borrower and its consolidated Subsidiaries (the “Pro Forma Balance
Sheet”), copies of which have heretofore been furnished to the Administrative
Agent on the Closing Date and each Lender thereafter, has been prepared giving
effect (as if such events had occurred on such date) to (i) the Loans to be made
and the use of the proceeds thereof and (ii) the payment of fees and expenses in
connection with the foregoing. The Pro Forma Balance Sheet has been prepared
based upon the best information available to the Borrower as of the date of
delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at
October 2, 2004, assuming that the events specified in the preceding sentence
had actually occurred at such date.

          (b) (i) The audited consolidated balance sheets of the Borrower and
its Subsidiaries as at fiscal years ending 2001, 2002 and 2003 and the related
consolidated statements of income and of cash flows for such fiscal years ended
on such date and, reported on by and accompanied by an unqualified report from
KPMG and (ii) the unaudited consolidated balance sheets of the Borrower and its
Subsidiaries for the fiscal quarters ended nearest to March 31, 2004 and June
30, 2004 present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP (except
as approved by the aforementioned firm of accountants and disclosed therein).
Except as disclosed on

CREDIT AGREEMENT

44



--------------------------------------------------------------------------------



 



Schedule 4.1, the Borrower and its Restricted Subsidiaries do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives (as of the date no earlier than 30
days prior to the Closing Date), that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from the
end of fiscal year 2003 to and including the Closing Date, there has been no
Disposition by the Borrower of any material part of its business or property.

     4.2 No Change. Since December 31, 2003 there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

     4.3 Corporate Existence; Compliance with Law. Each of Holdings, the
Borrower and its Restricted Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has the corporate power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

     4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

     4.5 No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries and will not result in, or require, the

CREDIT AGREEMENT

45



--------------------------------------------------------------------------------



 



creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Restricted
Subsidiaries could reasonably be expected to have a Material Adverse Effect.

     4.6 Litigation. Except as set forth in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings or the Borrower,
threatened by or against Holdings, the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

     4.7 No Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

     4.8 Ownership of Property; Liens. (a) Each of Holdings, the Borrower and
its Restricted Subsidiaries has good title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.3.

          (b) As of the Closing Date, Schedule 4.8 contains a true, accurate and
complete list of (i) all owned real property (the “Owned Real Property”), and
(ii) all leases, subleases or assignments of leases to the extent the annual
rent due thereunder exceeds $140,000 (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) where
Borrower, Holdings or any Domestic Subsidiary is tenant (whether directly or as
an assignee or successor in interest) under such lease, sublease or assignment
(the “Leased Real Property”; together with the Owned Real Property the “Real
Property”). Each agreement listed in clause (ii) of the immediately preceding
sentence is in full force and effect and neither Borrower, Holdings nor any
Domestic Subsidiary has any knowledge of any default that has occurred and is
continuing thereunder on the part of landlord or tenant, and each such agreement
constitutes the legally valid and binding obligation of the tenant party
thereto, enforceable against such party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles.

          (c) The Real Property represents all owned and leased real property
used in or necessary for the operation of Borrower’s business as it is currently
conducted and operated.

          (d) To the knowledge of any Responsible Officer, there is no, and the
Borrower has not received any written notice of an existing or threatened change
in the zoning classification of any Owned Real Property or Leased Real Property
(or any portion thereof) from that in effect on the date of this Agreement, in
each instance, which would have a Material Adverse Effect on the value or use of
the Real Property.

CREDIT AGREEMENT

46



--------------------------------------------------------------------------------



 



     4.9 Intellectual Property. Holdings, the Borrower and each of its
Restricted Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary for the conduct of its business as currently conducted. Other than as
set forth on Schedule 4.9, no material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does Holdings or
the Borrower know of any valid basis for any such claim. The use of Intellectual
Property by Holdings, the Borrower and its Restricted Subsidiaries does not
infringe on the rights of any Person in any manner that is reasonably likely to
have a Material Adverse Effect.

     4.10 Taxes. Each of Holdings, the Borrower and each of its Restricted
Subsidiaries has filed or caused to be filed all federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Holdings, the Borrower or its Restricted Subsidiaries,
as the case may be); no tax Lien has been filed, and, to the knowledge of
Holdings and the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.

     4.11 Federal Regulations. Neither Holdings, the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities in
the business of extending credit for the purpose (whether immediate, incidental
or ultimate) of buying or carrying Margin Stock. No part of the proceeds of any
Loans will be used directly or indirectly for the purpose (whether immediate,
incidental or ultimate) of buying or carrying Margin Stock or for any purpose
that violates the provisions of the regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to each Lender
and the Administrative Agent a statement in conformity with the requirements of
Federal Reserve Form FR U-1 or FR G-3 referred to in Regulation U, as to
demonstrate the compliance of any Borrowing with Regulation U.

     4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of Holdings or the Borrower,
threatened; (b) the hours worked by and the payments made to employees of
Holdings, the Borrower and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from Holdings, the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of
Holdings, the Borrower or the relevant Subsidiary.

     4.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) in excess of $5,000,000 in the aggregate has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all

CREDIT AGREEMENT

47



--------------------------------------------------------------------------------



 



material respects with the applicable provisions of ERISA and the Code except as
set forth on Schedule 4.13 and where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 4.13, no termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period
with respect to which there is an unsatisfied liability. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by an amount that
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA that could reasonably be
expected to have a Material Adverse Effect, and neither the Borrower nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA that could reasonably be expected to have a Material Adverse Effect if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made. No such Multiemployer Plan
is in Reorganization or Insolvent.

     4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness. No
Loan Party is subject to regulation under the Public Utility Holding Company Act
of 1935, the Federal Power Act or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.

     4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and the designation of such Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Subsidiary, except as created by the Loan Documents.

     4.16 Use of Proceeds. (a) The proceeds of the Term Loans shall be applied
to repay in full the obligations under the Existing Credit Facilities, to and
pay related fees and expenses, as indicated in the Sources and Uses Table, and
for general corporate purposes.

          (b) The proceeds of the Revolving Loans and the Swingline Loans, and
the Letters of Credit, shall be used to finance the working capital needs and
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of business, including Permitted Acquisitions.

CREDIT AGREEMENT

48



--------------------------------------------------------------------------------



 



     4.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

          (a) the facilities and properties owned, leased or operated by
Holdings, the Borrower or any of its Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;

          (b) neither Holdings, the Borrower nor any of its Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by Holdings, the Borrower or any of its Subsidiaries (the
“Business”), nor does Holdings or the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened;

          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of Holdings, the Borrower or any Subsidiary in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws;

          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and

          (g) neither Holdings, the Borrower nor any of its Subsidiaries has
assumed any liability of any other Person under Environmental Laws.

     4.18 Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions

CREDIT AGREEMENT

49



--------------------------------------------------------------------------------



 



contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished (or,
in the case of the Confidential Information Memorandum, as of the Closing Date),
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

     4.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Collateral Agent (to the
extent not heretofore so delivered), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) in appropriate form are filed in
the offices specified on Schedule 4.19(a) (to the extent not heretofore so
filed), the Guarantee and Collateral Agreement shall (and, in the case of any
stock certificates heretofore delivered and of any financing statements and
other filings heretofore filed, does) constitute a fully perfected Lien on, to
the extent perfection may occur by the filing of financing statements specified
in the Guarantee and Collateral Agreement and as set forth in Section 6.10, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person.

          (b) Each of the Mortgages is effective to create in favor of the
Collateral Agent, for the benefit of the Lenders, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 4.19(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.3 and Liens in favor of JPMorgan
Chase Bank (formerly known as The Chase Manhattan Bank) and Mercantile Bank of
St. Louis, NA, the release of which Borrower is obligated to pursue under the
terms hereof, which liens no longer secure indebtedness owed to such parties).

     4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

CREDIT AGREEMENT

50



--------------------------------------------------------------------------------



 



     4.21 Senior Indebtedness. (a) The Obligations constitute “Senior
Indebtedness” of the Borrower under and as defined in the Senior Subordinated
Note Indenture. The obligations of each Restricted Subsidiary under the
Guarantee and Collateral Agreement constitute “Guarantor Senior Indebtedness” of
such Restricted Subsidiary under and as defined in the Senior Subordinated Note
Indenture.

          (b) All borrowings of Loans and issuances of Letters of Credit
permitted under this Agreement are, and when incurred or issued will be,
permitted under (and shall give rise to no breach or violation of either of) the
definitive documentation relating to the Senior Subordinated Note Indenture and
the Senior Unsecured Notes and any refinancing indebtedness with respect thereto
or any other subordinated indebtedness.

     4.22 Regulation H. Except as set forth on Schedule 4.22, no Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.

     4.23 Mortgaged Properties. Based on the Borrower’s good faith judgment,
except for property that is subject to the Liens under the Mortgages or is
referred to in Section 5.1(l) or set forth on Schedule 7.3(f), neither the
Borrower nor any of its Domestic Subsidiaries has a fee or leasehold interest in
any real property having a fair market value in excess of $2,000,000 as of the
Closing Date.

SECTION 5. CONDITIONS PRECEDENT

     5.1 Conditions to Effectiveness. The effectiveness of this Agreement, and
the obligation of any Lender to make Loans hereunder on the Closing Date, are
subject to the satisfaction of the following conditions precedent:

          (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by Holdings, the Borrower, the Administrative Agent and each Lender
having a Term Commitment or a Revolving Commitment, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Guarantor
in existence on the Closing Date and (iii) an Acknowledgment and Consent in the
form attached to the Guarantee and Collateral Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party.

          (b) Financial Conditions. (i) The Borrower’s Pro Forma EBITDA shall be
not less than $74,000,000 and (ii) as of the Closing Date, after giving effect
to the initial borrowings on the Closing Date and the repayment of the
obligations under the Existing Credit Facilities, the Borrower’s Consolidated
Senior Secured Debt Ratio shall not be greater than 2.65 to 1.0.

          (c) Existing Indebtedness. (i) The Borrower and its Restricted
Subsidiaries shall have no Indebtedness for borrowed money outstanding as of the
Closing Date other than under the Facilities, the Senior Subordinated Notes, the
Senior Unsecured Notes and the other Indebtedness permitted by Section 7.2 and
(ii) the Existing Credit Facility and all liens securing obligations under the
Existing Credit Facility shall have been terminated.

CREDIT AGREEMENT

51



--------------------------------------------------------------------------------



 



          (d) Pro Forma Balance Sheet; Financial Statements; Financial Plan. The
Lenders shall have received (i) the Pro Forma Balance Sheet, (ii) the financial
statements of the Borrower and its Subsidiaries referred to in Section 4.1(b),
and (iii) the business plan of Borrower and its Subsidiaries for the fiscal
years 2004 through 2009 and for the fiscal quarter beginning with the fourth
fiscal quarter of 2004 through the fourth fiscal quarter 2006; and such
financial statements and plans shall not, in the reasonable judgment of the
Lenders, reflect any material adverse change in the consolidated financial
condition of the Borrower and its Subsidiaries as reflected in the financial
statements or projections previously furnished to the Lenders.

          (e) Approvals. All governmental and third party approvals (including
landlords’ and other consents) advisable in connection the continuing operations
of Holdings, the Borrower and its Restricted Subsidiaries and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

          (f) Lien Searches. The Administrative Agent shall have received the
results of a recent lien, tax and judgment search in each of the jurisdictions
where assets of the Loan Parties are located or recorded, and such search shall
reveal no Liens on any of the assets of the Borrower or its Restricted
Subsidiaries except for Liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.

          (g) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), shall
have been paid on or before the Closing Date.

          (h) Secretary’s Certificate. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each Loan Party,
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.

          (i) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions: (i) an opinion of counsel to the Borrower and
its Restricted Subsidiaries, substantially in the form of Exhibit F and (ii) of
such other local counsel (including with respect to matters governed by the law
of the Kingdom of Denmark, provided that the Borrower may supply such opinion
with respect to the laws of Denmark within 30-days after the Closing Date or
such later date as the Administrative Agent may consent) as may reasonably be
required by the Administrative Agent (and the Borrower hereby instructs each
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

          (j) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Collateral Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof (or arrangements satisfactory to
the Collateral Agent for delivery thereof shall have been made).

CREDIT AGREEMENT

52



--------------------------------------------------------------------------------



 



          (k) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.

          (l) Mortgages, etc. The Collateral Agent shall have received (i) the
Mortgages for the properties listed on Schedule 5.1(l), as required by the
Collateral Agent each duly executed and delivered by the parties thereto, and
such other documentation of a type referred to in Section 6.13 relating to each
such Mortgage or the real property subject thereto as may reasonably be required
by the Collateral Agent (or arrangements satisfactory to the Collateral Agent
for delivery thereof shall have been made); (ii) evidence satisfactory to
Collateral Agent that Borrower has paid (A) to the title company or to the
appropriate governmental authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
title policy and (B) all recording and stamp taxes (including mortgage recording
and intangible taxes) payable in connection with recording the Mortgages for
each Owned Real Property (other than property subject to the Clinton IDB and
Ottawa IDB) in the appropriate real estate records; (iii) legal opinions
relating to the Mortgages described above with respect to the Owned Real
Properties located in the states of California, Pennsylvania, Texas and
Missouri, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent and (iv) evidence of flood
insurance with respect to each Owned Real Property located in an area at high
risk for flood in each case in compliance with any applicable regulations of the
Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent.

          (m) No Violation. The Administrative Agent shall be satisfied that the
Borrower and its Subsidiaries are not subject to contractual or other
restrictions that would be violated by the incurrence of indebtedness hereunder,
including, without limitation, under the Senior Subordinated Notes and the
Senior Unsecured Notes.

          (n) Money Laundering and PATRIOT Act. The Lenders shall have received
all documentation and other information required by bank regulatory authorities
from the Borrower under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S.A.
PATRIOT Act.

          (o) Hedging Strategies. The Administrative Agent shall have reviewed
and be reasonably satisfied with the terms and provisions of, and arrangements
relating to the Borrower’s hedging strategies with respect to commodity prices.

          (p) Insurance. The Administrative Agent and the Lenders shall have
received insurance certificates satisfying the requirements of Section 5.3(b) of
the Guarantee and Collateral Agreement.

          (q) Financial Condition Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate from the chief financial officer of
the Borrower, substantially in the form of Exhibit H.

CREDIT AGREEMENT

53



--------------------------------------------------------------------------------



 



          (q) Additional Matters. All required corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, and the Administrative Agent
shall have received such other documents in respect of the transactions
contemplated hereby as it shall reasonably request.

     5.2 Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

          (a) Representations and Warranties. Each of the representations and
warranties (including, without limitation, Material Adverse Effect and
litigation representations) made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct on and as of such date as if made on and as
of such date.

          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

          Holdings and the Borrower hereby jointly and severally agree that, so
long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each of its Restricted Subsidiaries to:

     6.1 Financial Statements. Furnish to the Administrative Agent who will
distribute to each Lender:

          (a) as soon as available, but in any event within 100 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing, reasonably acceptable to the Administrative Agent;

CREDIT AGREEMENT

54



--------------------------------------------------------------------------------



 



          (b) as soon as available, but in any event not later than 50 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

          (c) as soon as available, but in any event not later than 30 days
after the end of each fiscal month of the Borrower (other than the fiscal month
at the end of a fiscal quarterly period), the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
month and the related unaudited consolidated statements of income and of cash
flows for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures for the
corresponding fiscal month in the previous fiscal year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

     6.2 Certificates; Other Information. Furnish to the Administrative Agent
and each Lender (or, in the case of clause (f), to the relevant Lender):

          (a) concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default in respect of Sections 7.1, 7.2 and 7.7, except as specified in such
certificate;

          (b) concurrently with the delivery of any financial statements
pursuant to Section 6.1(a) and (b), (i) a certificate of a Responsible Officer
stating that, to the best of each such Responsible Officer’s knowledge, each
Loan Party during such period has observed or performed all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by Holdings, the Borrower and its
Restricted Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a listing of any material Intellectual Property acquired
by any Loan Party since the date of the most recent list delivered pursuant to
this clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);

          (c) as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year

CREDIT AGREEMENT

55



--------------------------------------------------------------------------------



 



(including a projected consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto), and if any revisions are made to such budget, as soon as
available, significant revisions of such budget with respect to such fiscal year
(collectively, the “Budgets”), which Budgets shall in each case be accompanied
by a certificate of a Responsible Officer stating that such Budgets are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Budgets are incorrect or misleading
in any material respect;

          (d) within 90 days after the end of each of the first three fiscal
quarters of the Borrower, and within 100 days after the end of the fourth fiscal
quarter of the Borrower, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year (with the delivery of a quarterly or
annual report filed with the SEC being deemed to satisfy the requirement so long
as it contains the management discussion and analysis required by the
instructions therefor on the Closing Date);

          (e) within five days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five days
after quarterly reports are filed and within 10 days after annual reports are
filed, copies of all financial statements and reports that Holdings or the
Borrower may make to, or file with, the SEC; and

          (f) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

     6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of Holdings, the Borrower or its Subsidiaries, as the case may be.

     6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep
in full force and effect its corporate existence and (ii) take all reasonable
action to maintain all rights, privileges, franchises, licenses, permits and
regulatory authorizations necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability,

CREDIT AGREEMENT

56



--------------------------------------------------------------------------------



 



product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

     6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender including any advisor
engaged by the Administrative Agent for such purpose (provided that in the case
of each Lender or any of its advisors, such right shall be exercised at its own
expense and unless an Event of Default has occurred and is continuing, be
limited to once per fiscal year) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time upon not less than one Business Day’s notice and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of Holdings, the Borrower and its Restricted Subsidiaries with
officers and employees of Holdings, the Borrower and its Restricted Subsidiaries
and with its independent certified public accountants.

     6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:

          (a) the occurrence of any Default or Event of Default;

          (b) any (i) default or event of default under any Contractual
Obligation of Holdings, the Borrower or any of its Restricted Subsidiaries or
(ii) litigation, investigation or proceeding that may exist at any time between
Holdings, the Borrower or any of its Restricted Subsidiaries and any
Governmental Authority, that in case of either clause (i) or (ii), if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

          (c) any litigation or proceeding affecting Holdings, the Borrower or
any of its Restricted Subsidiaries in which the amount involved is $2,500,000
(or its equivalent in other currencies, as determined by the Borrower in good
faith based on then prevailing exchange rates) or more and not covered by
insurance or in which injunctive or similar relief is sought;

          (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure by the
Borrower or any Commonly Controlled Entity to make any required contribution to
a Plan, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan (other than the termination of a
Single Employer Plan by a Loan Party or any Commonly Controlled Entity pursuant
to a standard termination under Section 404(p) of ERISA); and

          (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

CREDIT AGREEMENT

57



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

     6.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and materially comply
with and maintain, and ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws.

          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

     6.9 Interest Rate Protection. At all times, commencing one hundred eighty
(180) days after the Closing Date, the Borrower shall ensure that an aggregate
principal amount equal to 50% of the aggregate outstanding principal amount of
Consolidated Total Debt of the Borrower and its Subsidiaries is either (x) fixed
rate Indebtedness or (y) subject to Hedge Agreements in form and substance
reasonably satisfactory to the Administrative Agent with respect to Indebtedness
of Borrower and its Subsidiaries.

     6.10 Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date with a fair market value in excess of $500,000 by the
Borrower or any of its Domestic Subsidiaries (other than (w) any property
described in paragraph (b), (c) or (d) below, (x) any property subject to a Lien
expressly permitted by Section 7.3(g), (y) property acquired by any Unrestricted
Subsidiary or Joint Venture and (z) acquisition of any additional interest in
Doane International Pet Products LLC to the extent its limited liability company
agreement prohibits the granting of a security interest in its limited liability
interests (provided, however, that the Borrower shall use commercially
reasonable efforts to amend such agreement to permit such grant)) as to which
the Administrative Agent, for the benefit of the Lenders, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a security interest in
such property, (ii) amend Schedule 5.1(1) and (iii) take all actions necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.

          (b) With respect to any (a) fee interest in any real property having a
value (together with improvements thereof) of at least $2,000,000 acquired after
the Closing Date by the Borrower or any of its Domestic Subsidiaries (other than
(x) any such real property subject to a Lien expressly permitted by
Section 7.3(g) and (y) real property acquired by any Unrestricted Subsidiary or
Joint Venture); or (b) any property subject to the Clinton IDB and the Ottawa
IDB, following the repayment or termination of such IDB: (i) execute and deliver
a first priority Mortgage, in favor of

CREDIT AGREEMENT

58



--------------------------------------------------------------------------------



 



the Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate reasonably
satisfactory to Administrative Agent and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

          (c) With respect to any new Domestic Subsidiary or Domestic Joint
Venture created or acquired after the Closing Date by the Borrower or any of the
Domestic Subsidiaries (including the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Domestic Subsidiary or
Domestic Joint Venture that is owned by the Borrower or any of its Restricted
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Domestic Subsidiary or Domestic Joint Venture, as the case may be, (iii) cause
such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions consistent with Sections 6.10(a)
and 6.10(b) necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Domestic Subsidiary including, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Domestic Subsidiary, substantially in the form of Exhibit C, with appropriate
insertions and attachments, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

          (d) With respect to any new Foreign Subsidiary or Foreign Joint
Venture created or acquired after the Closing Date by the Borrower or any of its
Domestic Subsidiaries (including the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Foreign Subsidiary or Foreign
Joint Venture that is owned by the Borrower or any of its Restricted
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Foreign Subsidiary or Foreign Joint
Venture be required to be so pledged), (ii) deliver to the Administrative Agent
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower

CREDIT AGREEMENT

59



--------------------------------------------------------------------------------



 



or such Foreign Subsidiary or Foreign Joint Venture, as the case may be, and
take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

          (e) (i) With respect to each Operating Account and (ii) with respect
to each other Deposit Account and each other Securities Account (other than any
account the credit balance of which shall not exceed $250,000), enter into
and/or maintain in effect control agreements for the purpose of perfecting the
security interests therein granted pursuant to the Guarantee and Collateral
Agreement, in each case, with the Collateral Agent and the financial institution
at which such account is held, in form and substance reasonably satisfactory to
the Collateral Agent (and the Collateral Agent shall be authorized for and on
behalf of the Lenders to enter into each such agreement); provided that, with
respect to any such account established after the Closing Date or any such
account referred to in clause (ii) above existing on such date that thereafter
exceeds the minimum amount specified above with respect thereto, the Borrower
shall enter into such a control agreement therefor within 30 days after the
later of the date such account is established or exceeds such minimum amount.

     6.11 No Speculative Transactions. The Borrower shall not, and shall not
permit any Restricted Subsidiary to, engage in any transaction involving
commodity options, futures contracts or similar transactions, except solely to
hedge against fluctuations in the prices of commodities owned or purchased by it
and the values of foreign currencies receivable or payable by it and interest
swaps, caps or collars, in each case in the ordinary course of business and not
for speculative purposes.

     6.12 Credit Rating. The Borrower shall at all times use its commercially
reasonable efforts to cause the Loans to be rated at all times by S&P and by
Moody’s.

     6.13 Post Closing Obligations.

CREDIT AGREEMENT

60



--------------------------------------------------------------------------------



 



          (a) Borrower hereby agrees that within thirty (30) days after the
Closing Date (or such later date to which the Administrative Agent expressly
consents), Borrower shall deliver (i) current title reports dated within the
last 30 days for each Owned Real Property (other than property subject to the
Clinton IDB or Ottawa IDB), (ii) ALTA mortgagee title insurance policies or
unconditional signed commitments therefor including all endorsements reasonably
required by Administrative Agent issued by one or more title companies
reasonably satisfactory to Administrative Agent with respect to (y) each Owned
Real Property listed on Schedule 6.12(a)(ii) hereto and (z) each Owned Real
Property the fair market value of which exceeds $2,000,000 to the extent that
Administrative Agent requires such a title insurance policy or unconditional
signed commitment therefor in its reasonable discretion in amounts not less than
the fair market value of such real property or such other amount reasonably
required by Administrative Agent and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, all in form and substance
reasonably satisfactory to Administrative Agent; (iii) updates of surveys
reasonably acceptable to Administrative Agent, of all Owned Real Properties
listed on Schedule 6.12(a)(iii) hereto, certified to Administrative Agent by a
form of certification reasonably acceptable to Administrative Agent and dated
not more than thirty days prior to the Closing Date; (iv) Mortgages on the Owned
Real Properties listed on Schedule 6.12(a)(iv) hereto to the extent Borrower
failed to deliver any of such Mortgages on the Closing Date, provided, however
that Borrower shall only be required to use commercially reasonable efforts to
deliver the Mortgage for the Owned Real Property located in Butler, Missouri;
and (v) with respect to each Owned Real Property subject to a recorded mortgage
lien held by JPMorgan Chase Bank, releases of such mortgage liens in form and
substance reasonably satisfactory to Administrative Agent executed by JPMorgan
Chase Bank and in recordable form for each state where such Owned Real
Properties are located.

          (b) The Borrower hereby agrees that within sixty (60) days after the
Closing Date (or such later date to which the Administrative Agent expressly
consents), the Borrower shall deliver to the Collateral Agent a landlord lien
waiver in form and substance reasonably satisfactory to Collateral Agent with
respect to the Leased Real Property.

SECTION 7. NEGATIVE COVENANTS

          The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

     7.1 Financial Condition Covenants.

          (a) Consolidated Senior Secured Debt Ratio. Permit the Consolidated
Senior Secured Debt Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter:

              Ratio

--------------------------------------------------------------------------------

Fiscal Quarter ending on or nearest to
       
September 30, 2004
    2.75 to 1.00  
December 31, 2004
    2.75 to 1.00  

CREDIT AGREEMENT

61



--------------------------------------------------------------------------------



 



              Ratio

--------------------------------------------------------------------------------

March 31, 2005
    2.75 to 1.00  
June 30, 2005
    2.50 to 1.00  
September 30, 2005
    2.50 to 1.00  
December 31, 2005
    2.25 to 1.00  
March 31, 2006
    2.25 to 1.00  
June 30, 2006
    2.25 to 1.00  
September 30, 2006
    2.25 to 1.00  
December 31, 2006
    2.25 to 1.00  
March 31, 2007
    2.25 to 1.00  
June 30, 2007
    2.25 to 1.00  
September 30, 2007 and thereafter
    2.00 to 1.00  

          (b) Minimum Consolidated EBITDA. Permit Consolidated EBITDA as at the
last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to be less than the amount set
forth below opposite such fiscal quarter:

              Amount

--------------------------------------------------------------------------------

Fiscal Quarter ending on or nearest to
       
September 30, 2004
    70,000,000  
December 31, 2004
    70,000,000  
March 31, 2005
    72,500,000  
June 30, 2005
    75,000,000  
September 30, 2005
    80,000,000  
December 31, 2005
    80,000,000  
March 31, 2006 and thereafter
    85,000,000  

     7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

          (a) Indebtedness of any Loan Party pursuant to any Loan Document;

          (b) Indebtedness of the Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
(provided that any indebtedness incurred by a Foreign Subsidiary owing to the
Borrower or any Domestic Subsidiary be evidenced by a note pledged to the
Collateral Agent);

          (c) Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of any Restricted
Subsidiary;

          (d) [Reserved]

          (e) Indebtedness (other than the Senior Unsecured Notes and the Senior
Subordinated Notes) outstanding on the Closing Date and listed on Schedule
7.2(e) and any refinancings, refundings, renewals or extensions thereof (whether
denominated in the existing

CREDIT AGREEMENT

62



--------------------------------------------------------------------------------



 



currency or otherwise, but without increasing the principal amount, or
shortening the maturity, thereof);

          (f) Indebtedness under the Senior Unsecured Notes and the Senior
Subordinated Notes (including Guarantees thereof by a Restricted Subsidiary that
is a Guarantor) in an aggregate principal amount not to exceed $213,000,000 and
$150,000,000 for the Senior Unsecured Notes and the Senior Subordinated Notes,
respectively, at any one time outstanding and any refinancings, renewals or
extensions of the Senior Subordinated Notes (without increasing the principal
amount (other than as a result of capitalization of accrued interest, fees or
discounts) or shortening the maturity date or weighted average life to maturity
thereof and on terms (other than the coupon, which shall be not more than the
then current market rates) not less favorable to the obligors and the Lenders
taken as a whole than the Senior Subordinated Notes);

          (g) Indebtedness with respect to IDB (other than the Clinton IDB and
the Ottawa IDB) in an aggregate principal amount not to exceed $25,000,000 at
any one time outstanding; and

          (h) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries and any Guarantee Obligations of the Borrower in respect thereof in
an aggregate principal amount (for the Borrower and all of its Restricted
Subsidiaries) not to exceed $10,000,000 (or its equivalent in other currencies
as of the date such Indebtedness is incurred, as determined by the Borrower in
good faith based on then prevailing exchange rates) at any one time outstanding.

     7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except for:

          (a) Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Restricted
Subsidiaries, as the case may be, in conformity with GAAP;

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;

          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

CREDIT AGREEMENT

63



--------------------------------------------------------------------------------



 



          (f) Liens in existence on the Closing Date listed on Schedule 7.3(f)
or Liens securing refinanced Indebtedness permitted by Section 7.2(e), provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness (including the amount of
Indebtedness committed thereunder) secured thereby is not increased and (iii) no
such Lien shall be permitted in respect of any property encumbered on the
Closing Date pursuant to the Clinton IDB or Ottawa IDB following the repayment
or termination of such IDB;

          (g) Liens securing Indebtedness permitted by Section 7.2(g);

          (h) Liens created pursuant to the Security Documents;

          (i) any interest or title of a lessor under any lease entered into by
the Borrower or any other Restricted Subsidiary in the ordinary course of its
business and covering only the assets so leased; and

          (j) Liens not otherwise permitted by this Section 7.3 and arising
after the Closing Date so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby exceeds $10,000,000 (or its
equivalent in other currencies as of the date such Indebtedness is incurred, as
determined by the Borrower in good faith based on then prevailing exchange
rates) at any time nor (ii) the aggregate fair market value (determined as of
the date such Lien is incurred) of the assets subject thereto exceeds
$20,000,000.

     7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, create any new subsidiary, or acquire by purchase or
otherwise all or a substantial part of the business, property or assets of, or
Capital Stock or other evidence of beneficial ownership of, any Person or any
unit of division thereof , except that:

          (a) Holdings or any Restricted Subsidiary of the Borrower may be
merged or consolidated with or into, or liquidated and dissolved and pay
liquidating dividends to, the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with or into any Restricted Subsidiary
(provided that such Restricted Subsidiary shall be the continuing or surviving
corporation);

          (b) any Restricted Subsidiary of the Borrower may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
any Restricted Subsidiary;

          (c) the Borrower and any Restricted Subsidiary may acquire inventory,
equipment and other assets in the ordinary course of business;

          (d) the Borrower and any Restricted Subsidiary may make Permitted
Acquisitions and form or acquire wholly-owned Domestic Subsidiaries in
connection therewith and which are joined as additional Restricted Subsidiaries,
Loan Parties and Guarantors in accordance with the terms hereof;

CREDIT AGREEMENT

64



--------------------------------------------------------------------------------



 



          (e) the Borrower and any Restricted Subsidiary may create and form
Domestic Subsidiaries which are joined as additional Restricted Subsidiaries,
Loan Parties and Guarantors in accordance with the terms hereof; and

          (f) the Borrower and any Restricted Subsidiary may create and form
Unrestricted Subsidiaries.

     7.5 Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

          (a) the Disposition of obsolete or worn out property in the ordinary
course of business;

          (b) the sale of inventory in the ordinary course of business;

          (c) Dispositions permitted by Section 7.4(b);

          (d) Dispositions as set forth on Schedule 7.5;

          (e) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Restricted Subsidiary;

          (f) any Disposition of property or series of related Dispositions of
property having a fair market value of less than $250,000 (or its equivalent in
other currencies as of the date of such Disposition or the last of such series
of Dispositions, as determined by the Borrower in good faith based on then
prevailing exchange rates); and

          (g) Dispositions of other property after the Closing Date; provided
that (i) at least 75% of the consideration received in connection with each such
Disposition shall be in the form of cash and (ii) the aggregate market value of
all such Dispositions shall not exceed $10,000,000 (or its equivalent in other
currencies as of the date of such Disposition, as determined by the Borrower in
good faith based on then prevailing exchange rates).

     7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of Holdings, the Borrower or any Restricted Subsidiary,
whether now or hereafter outstanding, or make any repurchases and redemptions of
subordinated debt, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Restricted Subsidiary (collectively, “Restricted
Payments”), except that:

          (a) any Restricted Subsidiary may make Restricted Payments to the
Borrower or any other Restricted Subsidiary;

CREDIT AGREEMENT

65



--------------------------------------------------------------------------------



 



          (b) the Borrower may redeem shares of Preferred Stock with Replacement
Preferred Stock or shares of common stock of the Borrower or Holdings;

          (c) the Borrower may pay dividends to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
not to exceed $1,000,000 in any fiscal year and (ii) pay any taxes that are due
and payable by Holdings and the Borrower as part of a consolidated group;

          (d) the Borrower may pay dividends in kind of additional shares of
Preferred Stock on Preferred Stock;

          (e) the Borrower may call, prepay, redeem or repurchase the Senior
Subordinated Notes, pursuant to any refinancing thereof or pursuant to any asset
sale tender offers required by the terms of such Indebtedness and may repay the
Senior Subordinated Notes at any time within one year of the stated maturity
thereof if (i) the aggregate principal amount of all outstanding Senior
Subordinated Notes (prior to any such call, prepayment, redemption, or
repurchase permitted by this Section 7.6(e)) is less than $20,000,000 and (ii)
the Borrower’s Consolidated Senior Secured Debt Ratio is less than 2.0 to 1.0;
and

          (f) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may repurchase shares of, or
options to purchase shares of Capital Stock of the Borrower or any of its
Subsidiaries from former employees and former directors pursuant to the terms of
agreements or plans approved by the board of directors of Holdings; provided
that the aggregate amount of such repurchases following the Closing Date shall
not exceed $5,000,000.

     7.7 Capital Expenditures. Make or commit to make any Capital Expenditure,
except Capital Expenditures of the Borrower and its Restricted Subsidiaries in
the ordinary course of business not exceeding $25,000,000 for fiscal year 2004
and $30,000,000 for each fiscal year thereafter (or its equivalent in other
currencies as of the date of such expenditure, as determined by the Borrower in
good faith based on then prevailing exchange rates), provided that up to fifty
percent (50%) of the amount referred to above that is not so expended in the
fiscal year for which it is permitted may be carried over for expenditure in the
next succeeding fiscal year, it being understood that Capital Expenditures
during such succeeding fiscal year shall be deemed to be made, first, in respect
of amounts permitted for such succeeding fiscal year as set forth above, and
second, in respect of the amount so carried over; provided further that the
applicable amount of permitted Capital Expenditures set forth in this
Section 7.7 for any fiscal year shall be increased by the amount of any
reimbursement in such fiscal year from customers for Capital Expenditures
required to be made by such customers.

     7.8 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

          (a) extensions of trade credit in the ordinary course of business;

CREDIT AGREEMENT

66



--------------------------------------------------------------------------------



 



          (b) Investments in Cash Equivalents;

          (c) Guarantee Obligations permitted by Section 7.2;

          (d) loans and advances to employees of Holdings, the Borrower or any
Subsidiary of the Borrower in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for
Holdings, the Borrower or any Subsidiary of the Borrower not to exceed
$2,000,000 (or its equivalent in other currencies, as determined by the Borrower
in good faith based on prevailing exchange rates as of the end of the
immediately preceding fiscal quarter) at any one time outstanding;

          (e) Permitted Acquisitions made pursuant to Section 7.4(d);

          (f) Investments in assets useful in the business of the Borrower and
its Restricted Subsidiaries made by the Borrower or any of its Restricted
Subsidiaries with the proceeds of any Reinvestment Deferred Amount;

          (g) Investments by the Borrower or any Subsidiary in the Borrower or
any Restricted Subsidiary (other than Investments by the Borrower or any
Domestic Subsidiary in a Foreign Subsidiary after the occurrence and during the
continuation of an Event of Default);

          (h) except after the occurrence of and during the continuation of a
Default or an Event of Default, in addition to Investments otherwise expressly
permitted by this Section 7.8, Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost) not to exceed $7,500,000
(or its equivalent in other currencies as of the date such Investment is made,
as determined by the Borrower in good faith based on then prevailing exchange
rates) net of cash received during such period as a return on capital or other
return on or repayment of such Investment;

          (i) Investments received as consideration pursuant to Section 7.5(g);
and

          (j) Investments in Unrestricted Subsidiaries listed in Schedule 4.15
and in Joint Ventures listed in Schedule 7.8(j), in each case as such
Investments are in existence on the Closing Date.

     7.9 Optional Payments and Modifications of Certain Debt Instruments. (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to the Senior Subordinated Notes or any Senior Unsecured
Notes, except as permitted under Section 7.2(f) or 7.6(e) (as applicable), (b)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior
Subordinated Notes, the Senior Subordinated Note Indenture or the Senior
Unsecured Notes or any indenture related thereto or any agreement relating to
Indebtedness refinancing, renewals or extending any of the foregoing (other than
any such amendment, modification, waiver or other change pursuant to a
refinancing of such Indebtedness permitted by Section 7.2(f) or that (i) would
extend the maturity or reduce the amount of any payment of principal thereof or
reduce the rate or extend any date for payment of interest thereon and (ii) does
not involve the payment of a consent fee), (c) amend,

CREDIT AGREEMENT

67



--------------------------------------------------------------------------------



 



modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Preferred Stock
(other than any such amendment, modification, waiver or other change that
(i) would extend the scheduled redemption date or reduce the amount of any
scheduled redemption payment or reduce the rate or extend any date for payment
of dividends thereon, (ii) does not involve the payment of a consent fee, (iii)
converts such Preferred Stock into common shares of either Holdings or the
Borrower or (iv) is not otherwise adverse to the interests of the Lenders) or
(d) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents and the Senior Unsecured Notes) as “Designated
Senior Indebtedness” for the purposes of the Senior Subordinated Note Indenture.

     7.10 Transactions with Affiliates. Except as set forth on Schedule 7.10,
enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Restricted Subsidiary) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of Holdings, the
Borrower or such Subsidiary, as the case may be, or (c) upon fair and reasonable
terms no less favorable to Holdings, the Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate; provided that, notwithstanding anything in
this Section 7.10 or any other provision of this Agreement to the contrary, no
management or similar fees shall be paid or payable by Holdings, the Borrower or
any Restricted Subsidiary to any Affiliate (other than Holdings, the Borrower or
any Restricted Subsidiary)at any time from and after Closing Date.

     7.11 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by Holdings, the Borrower or any Restricted Subsidiary
of real or personal property that has been or is to be sold or transferred by
Holdings, the Borrower or such Subsidiary to such Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of Holdings, the Borrower or such
Subsidiary.

     7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than a Saturday or other day within one week of December 31.

     7.13 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings (with
respect to the Capital Stock of the Borrower), the Borrower or any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than (a) this Agreement and the other Loan Documents, (b) the Senior
Subordinated Note Indenture and each indenture in respect of the Senior
Unsecured Notes and any agreement related to Indebtedness refinancing, renewal
or extending of any of the foregoing permitted by Section 7.2(f), (c) IDB (only
on property subject of IDB), (d) operating leases (only on property subject to
an operating lease), (e) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby) and (f) any agreements governing any Indebtedness of a Foreign
Subsidiary (in which case, any prohibition or limitation shall only be effective
against the assets of such Foreign Subsidiary and its Subsidiaries).

CREDIT AGREEMENT

68



--------------------------------------------------------------------------------



 



     7.14 Clauses Restricting Restricted Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Restricted Subsidiary
of the Borrower, (b) make loans or advances to, or other Investments in, the
Borrower or any other Restricted Subsidiary of the Borrower or (c) transfer any
of its assets to the Borrower or any other Restricted Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions under agreements in effect as of the Closing Date or any agreements
replacing such agreements, and (iii) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary.

     7.15 Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the Closing Date or that are reasonably
related thereto.

     7.16 Issuances of Preferred Stock. Issue any shares of any preferred stock
other than the Replacement Preferred Stock.

SECTION 8. EVENTS OF DEFAULT

          If any of the following events shall occur and be continuing:

          (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
three days after any such interest or other amount becomes due in accordance
with the terms hereof; or

          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

          (c) (i) any Loan Party shall default in the observance or performance
of any agreement contained in the last sentence of Section 6.1, clause (i) or
(ii) of Section 6.4(a) (with respect to Holdings and the Borrower only),
Section 6.7(a) or Section 7 of this Agreement or Sections 5.5 and 5.7(b) of the
Guarantee and Collateral Agreement or (ii) an “Event of Default” under and as
defined in any Mortgage shall have occurred and be continuing; or

          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8), and
such default shall continue unremedied for a period of 30 days; or

CREDIT AGREEMENT

69



--------------------------------------------------------------------------------



 



          (e) Holdings, the Borrower or any of its Restricted Subsidiaries shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $10,000,000 (or its equivalent in other currencies, as determined by
the Administrative Agent in good faith as of the date of the relevant default);
or

          (f) (i) Holdings, the Borrower or any of its Restricted Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Borrower or any of its Restricted Subsidiaries shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, the Borrower or any of its Restricted
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings, the Borrower or any of its Restricted Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) Holdings, the Borrower or any of its
Restricted Subsidiaries shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Holdings, the Borrower or any of its
Restricted Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

CREDIT AGREEMENT

70



--------------------------------------------------------------------------------



 



          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

          (h) one or more judgments or decrees shall be entered against
Holdings, the Borrower or any of its Restricted Subsidiaries involving in the
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $10,000,000 (or its
equivalent in other currencies, as determined by the Administrative Agent in
good faith as of the date of the relevant default) or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

          (i) any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

          (j) the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or

          (k) a Change of Control shall occur; or

          (l) the Senior Subordinated Notes or any guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Restricted Subsidiaries under the Guarantee and Collateral
Agreement, as the case may be, as provided in the indenture therefor, or any
Loan Party, any Affiliate of any Loan Party, the trustee in respect of the
Senior Subordinated Notes or the holders of at least 25% in aggregate principal
amount of the Senior Subordinated Notes shall so assert; then, and in any such
event, (A) if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C

CREDIT AGREEMENT

71



--------------------------------------------------------------------------------



 



Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Commitments terminated and the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the Commitments shall immediately terminate and all Loans and other
amounts arising hereunder shall immediately become due and payable. With respect
to all Letters of Credit with respect to which presentment for honor shall not
have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section 8, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

     9.1 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints CSFB to act on its behalf as the Administrative
Agent and Collateral Agent hereunder and under the other Loan Documents and
authorizes CSFB, in such capacities, to take such actions on its behalf and to
exercise such powers as are delegated to CSFB, in such capacities, by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Collateral Agent, the Lenders and the Issuing
Bank, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

     9.2 Rights as a Lender. The Persons serving as an Agents hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Persons and their Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Persons were not Agents
hereunder and without any duty to account therefor to the Lenders.

CREDIT AGREEMENT

72



--------------------------------------------------------------------------------



 



     9.3 Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents: (a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Agents are required to exercise as directed in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that the Agents shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Administrative Agent to liability or
that is contrary to any Loan Document or applicable law; and (c) shall not,
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Persons serving as the Agents or any of its
Affiliates in any capacity.

          No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Bank.

          The Agents shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agents

     9.4 Reliance by the Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, each Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless such Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),

CREDIT AGREEMENT

73



--------------------------------------------------------------------------------



 



independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

     9.5 Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Section 9 shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

     9.6 Resignation of Administrative Agent. The Administrative Agent and/or
the Collateral Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor Administrative Agent and/or Collateral Agent,
as applicable which shall be a bank with an office in New York City, or an
Affiliate of any such bank with an office in New York City. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent and/or
Collateral Agent, as the case may be, gives notice of its resignation, then the
retiring Administrative Agent and/or Collateral Agent, as the case may be, may
on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent and/or Collateral Agent, as applicable, meeting the
qualifications set forth above provided that if the Administrative Agent and/or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent and/or Collateral Agent, as the case may be, shall be
discharged from its duties and obligations hereunder and under the Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent and/or Collateral Agent, as the case may be, on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent and/or Collateral Agent, as the case may be, shall continue
to hold such collateral security until such time as a successor Administrative
Agent and/or Collateral Agent, as applicable, is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent and/or Collateral Agent, as applicable, shall
instead be made by or to each Lender and the Issuing Bank directly, until such
time as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as applicable, as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Administrative Agent and/or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent and/or Collateral Agent, as the case may be, shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent and/or Collateral
Agent, as applicable, shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s and/or Collateral Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.5 shall continue in effect for

CREDIT AGREEMENT

74



--------------------------------------------------------------------------------



 



the benefit of such retiring Administrative Agent and/or Collateral Agent, as
the case may be, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent and/or Collateral Agent,
as applicable.

     9.7 Non-Reliance on Agents and Other Lenders. Each Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon any Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

     9.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Sole Bookrunner or Sole Lead Arranger listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

     9.9 Authorization to Release Guarantees and Liens. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each of the Lenders (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or Guarantee Obligations to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or to
the extent reasonably related to the redesignation of a Restricted Subsidiary as
an Unrestricted Subsidiary in accordance with the provisions hereof or that has
been consented to in accordance with Section 10.1.

SECTION 10. MISCELLANEOUS

     10.1 Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party to the relevant Loan Document may, from time to time, (a)
enter into written amendments, supplements or modifications hereto and to the
other Loan Documents for the purpose of adding any provisions to this Agreement
or the other Loan Documents or changing in any manner the rights of the Lenders
or of the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, modify or have the
effect of modifying the definition of Term Maturity Date

CREDIT AGREEMENT

75



--------------------------------------------------------------------------------



 



or Revolving Loan Maturity Date, extend the scheduled date or principal amount
of any amortization payment in respect of any Term Loan, reduce the stated rate
of any interest or fee payable hereunder or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) amend, modify or waive any provision of
this Section 10.1 or forgive or reduce any percentage specified in the
definition of Required Lenders or Applicable Percentage or permit an Interest
Period as to any Eurodollar Loan in excess of six months unless available to all
Lenders, consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release Holdings or all or
substantially all of the other Guarantors from its or their obligations under
the Guarantee and Collateral Agreement (except as set forth in Section 8.16 in
the Guarantee and Collateral Agreement), in each case without the written
consent of all Lenders; (iii) amend, modify or waive any condition precedent to
any extension of credit under the Revolving Facility set forth in Section 5.2
(including in connection with any waiver of an existing Default or Event of
Default) without the written consent of the Majority Revolving Facility Lenders;
(iv) amend, modify or waive any provision of Section 2.18 or alter the required
application of any repayments or prepayments as between Facilities pursuant to
Section 2.12(e), in each case, without the consent of Majority Facility Lenders
in respect of each Facility which is being allocated a lesser repayment or
prepayment as a result thereof (provided that Required Lenders may waive, in
whole or in part, any mandatory prepayment under Section 2.12); (v) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the written consent of all Lenders under such Facility;
(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (vii) amend, modify or waive any provision
of Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(viii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Banks or (ix) amend, modify or waive any provisions in
the Loan Documents to add additional facilities (with tenors not shorter than
and on terms no less favorable than the Facilities) entitled to share ratably in
the Collateral and in prepayments without the written consent of the Required
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

          (b) Each Lender grants (x) to the Administrative Agent the right to
purchase all (but not less than all) of such Lender’s Commitments and Loans
owing to it and the Notes held by it and all of its rights and obligations
hereunder and under the other Loan Documents, and (y) to the Borrower the right
to cause an assignment of all (but not less than all) of such Lender’s
Commitments and Loans owing to it, its participations in the Notes held by it
and all of its rights and obligations hereunder and under the other Loan
Documents to Eligible Assignees, which right may be exercised by the
Administrative Agent or the Borrower, as the case may be, if such Lender (a “Non
Consenting Lender”) refuses to execute any amendment, waiver or consent which
requires the written consent of Lenders other than Required Lenders and to which
Required Lenders, the Administrative Agent and the Borrower have otherwise
agreed; provided that such Non Consenting

CREDIT AGREEMENT

76



--------------------------------------------------------------------------------



 



Lender shall receive, in connection with such assignments, payment equal to the
aggregate amount of outstanding Loans owed to such Lender (together with all
accrued and unpaid interest, fees and other amounts (other than indemnities)
owed to such Lender). Each Lender agrees that if the Administrative Agent or the
Borrower, as the case may be, exercises their option hereunder, it shall
promptly execute and deliver all agreements and documentation necessary to
effectuate such assignment as set forth in subsection 10.6(a). Such Lender shall
nonetheless continue to benefit from all indemnification obligations which are
specified herein to survive the termination of this Agreement. The Borrower
shall be entitled (but not obligated) to execute and deliver such agreement and
documentation on behalf of such Non Consenting Lender and any such agreement
and/or documentation so executed by the Borrower shall be effective for purposes
of documenting an assignment pursuant to subsection 10.6.

     10.2 Notices. (a) In the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

     
Holdings:
  Doane Pet Care Enterprises, Inc.

  600 Travis, Suite 6110

  Houston, TX 77002

  Attention: George B. Kelly

  Telecopy: (713) 332-2700

  Telephone: (713) 332-2702
 
   
The Borrower:
  Doane Pet Care Company

  210 Westwood Place South, Suite 400

  Brentwood, TN 37027

  Attention: Chief Financial Officer

  Telecopy: (615) 309-1191

  Telephone: (615) 373-7774
 
   
with a copy to:
  Vinson & Elkins LLP

  2300 First City Tower

  1001 Fannin

  Houston, TX 77002

  Attention: Robert R. Rabalais

  Telecopy: (713) 615-5929

  Telephone: (713) 758-4526

CREDIT AGREEMENT

77



--------------------------------------------------------------------------------



 



     
The Administrative Agent, the Collateral Agent and CSFB in its capacity as
Issuing Bank:
   
Credit Suisse First Boston, acting

  through its Cayman Islands Branch

  Eleven Madison Avenue

  New York, New York 10010

  Attention of Agency Group

  Telecopy: 212-325-8304

  Telephone: 212-325-9936
 
   
Lender or any other Issuing Bank:
  to it at its address (or telecopier

  number) set forth in its Administrative

  Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to subsection 2.1 if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

CREDIT AGREEMENT

78



--------------------------------------------------------------------------------



 



          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

     10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

     10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

     10.5 Expenses, Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and/or the Collateral Agent and their Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Collateral Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Bank), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

          (b) Indemnification by the Borrower. The Borrower shall indemnify each
Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents

CREDIT AGREEMENT

79



--------------------------------------------------------------------------------



 



presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to any Agent (or any sub-agent thereof), the
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), the Issuing Bank or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against any Agent (or any such sub-agent) or
the Issuing Bank in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this paragraph (c) are subject to the provisions of Section 2.13.

          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, neither the Borrower nor Holdings shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in paragraph (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

          (e) Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

     10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither

CREDIT AGREEMENT

80



--------------------------------------------------------------------------------



 



the Borrower nor any other Loan Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower or such other Loan Party without such consent shall be null and
void) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

               (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent shall not be less than $1,000,000, in the
case of any assignment in respect of a revolving facility, or $1,000,000, in the
case of any assignment in respect of a term facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, and except in the case of a Related Lender Assignment, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that such amounts shall be aggregated in respect of a Lender
and its Affiliates or Approved Funds, if any;

               (ii) each partial assignment shall be made as an assignment
(including without limitation a Related Lender Assignment) of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;

               (iii) any assignment of a Revolving Commitment (including without
limitation a Related Lender Assignment) must be approved by the Administrative
Agent and the Issuing Bank and

               (iv) except as provided below with respect to Related Lender
Assignments, the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption (A) via an electronic
settlement system acceptable to the Administrative Agent (which initially shall
be Clear Par, LLC) or (B) manually, together with a processing and recordation
fee of $3,500 (with only one such fee payable in connection with

CREDIT AGREEMENT

81



--------------------------------------------------------------------------------



 



simultaneous assignments to or by two or more Approved Funds) and (y) such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholdings matters as the assignee under such Assignment
and Assumption may be required to deliver pursuant to Section 2.20(e), and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

          Notwithstanding anything contained in this Section 10.6 to the
contrary, a Lender may effect a Related Lender Assignment without delivering an
Assignment and Assumption to the Administrative Agent and without payment of the
processing and recordation fee (provided that, subject to Section 10.6(b)(iv),
such fee shall be payable if a Related Lender Assignment is disclosed by
delivery of a manually executed Assignment and Assumption to the Administrative
Agent) and without delivering an Administrative Questionnaire (provided that
should an assignee party to a Related Lender Assignment that is not a Lender
deliver an Assignment and Assumption for recording, such assignee shall also
deliver an Administrative Questionnaire and applicable tax forms); provided that
the Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such assigning Lender until such Assignment and Assumption has
been delivered to the Administrative Agent and promptly recorded in the Register
in accordance with Section 10.6(c). The failure of such assigning Lender to
deliver to the Administrative Agent an Assignment and Assumption with respect to
such Related Lender Assignment shall not affect the legality, validity or
binding effect of such assignment, which shall be effective upon the date
specified therein. Subject to the provisions set forth in the following
sentence, the Borrower agrees that each assignee party to a Related Lender
Assignment shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21 to
the same extent as if it had consummated such assignment by delivery of an
Assignment and Assumption pursuant to paragraph (b)(iv) of this Section. To the
extent permitted by law, each assignee party to a Related Lender Assignment also
shall be entitled to the benefits of Section 10.7, provided that as a Lender
such assignee shall be subject to Section 10.8. An assignee party to a Related
Lender Assignment shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable assignor Lender would have been
entitled to receive with respect to the Loans assigned in such Related Lender
Assignment until an Assignment and Assumption has been delivered to the
Administrative Agent and recorded in the Register in accordance with
Section 10.6(c). Any assignee party to a Related Lender Assignment shall not be
entitled to the benefits of Section 2.20(a) unless such assignee complies with
Section 2.20(e).

          Except in the case of Related Lender Assignments, subject to
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations

CREDIT AGREEMENT

82



--------------------------------------------------------------------------------



 



in accordance with paragraph (d) of this Section. In the case of Related Lender
Assignments (and notwithstanding the immediately preceding sentence), the
failure of the assigning Lender to deliver an Assignment and Assumption with
respect to any such Related Lender Assignment to the Administrative Agent shall
not affect the legality, validity or binding effect of such assignment, which
shall be effective upon the date specified therein; provided that the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such assigning Lender until an Assignment and Assumption has been delivered to
the Administrative Agent and recorded in the Register in accordance with
Section 10.6(c) below.

          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in New York
City a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans and L/C Obligations (a “Registered Loan”)
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”); provided, however, that in the case of any Related Lender
Assignment, and which assignment is not delivered to the Administrative Agent
and not recorded in the Register, the assigning Lender, acting for this purpose
as an agent of the Borrower shall maintain a comparable register. Upon written
request of the Administrative Agent, the assigning Lender party to a Related
Lender Assignment shall provided a written report setting forth the name of each
assignee entered an such Lender’s register as of the date of written report and
the amount of the obligations than held by each such assignee. The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and any forms
required under Section 2.20(e) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section (to the extent required) and any written consent to such assignment
required by paragraph (b) of this Section (in each case to the extent required),
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph (except to the extent provided herein
with respect to Related Lender Assignments).

          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders and Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

CREDIT AGREEMENT

83



--------------------------------------------------------------------------------



 



          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to any action (i)
effecting the extension of the final maturity of the Loan allocated to such
participation, (ii) effecting a reduction of the principal amount of or the rate
of interest payable on any Loan or any fee allocated to such participation or
increasing the amount of the Participant’s participation over the amount then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any Participant if such Participant’s
participation is not increased as a result thereof), (iii) releasing all or
substantially all of the Collateral, or (iv) releasing all or substantially all
of the Guarantors from their obligations under the Guaranties. Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 10.8 as though it were a
Lender.

          In the event that any Lender sells participations in a Registered
Loan, such Lender shall maintain a register on which it enters the name of all
participants in the Registered Loans held by it (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.18 and 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.20(e) as though it were a
Lender.

          (f) Certain Pledges. Without the consent of or notice to any Agent or
any Loan Party, any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including, without limitation, any pledge or assignment to
secure obligations to a Federal Reserve Bank and this Section shall not apply to
any pledge or assignment of a security interst; provided that no such pledge or
assignment of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

CREDIT AGREEMENT

84



--------------------------------------------------------------------------------



 



          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (a
“SPC”), identified as such in writing from time to time by the Granting Bank to
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of the Borrowing that such Granting Bank would otherwise be obligated to
make to Borrower pursuant to this Agreement; provided, however, that (i) nothing
herein shall constitute a commitment by any SPC to make the Borrowing, (ii) if a
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Borrowing, the Granting Bank shall be obligated to make the
borrowing pursuant to the terms hereof. The making of a borrowing by a SPC
hereunder shall utilize the Commitment of the Granting Bank to the same extent,
and as if, the borrowing were made by such Granting Bank. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 10.6(g), any SPC may (i) with notice to, but without the prior written
consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any
borrowings to the Granting Bank or to any financial institutions (consented to
by Borrower and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of its Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loan to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of the SPC.

     10.7 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

CREDIT AGREEMENT

85



--------------------------------------------------------------------------------



 



     10.8 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

          The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

     10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     10.10 [Reserved].

     10.11 Obligations Several; Independent Nature of the Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out of this Agreement and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

CREDIT AGREEMENT

86



--------------------------------------------------------------------------------



 



     10.12 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

     10.13 Submission To Jurisdiction; Waivers. (a) Each Holdings and the
Borrower irrevocably and unconditionally submits, for itself and its property,
to the nonexclusive jurisdiction of the courts of the State of New York sitting
in New York County and of the United States District Court sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

          (b) Waiver of Venue. Each of Holdings and the Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

          (c) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.2. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.

     10.14 Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that:

          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

          (b) neither the Agents nor any Lender has any fiduciary relationship
with or duty to Holdings or the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Agents and Lenders, on one hand, and Holdings and the Borrower, on the other
hand, in connection herewith or therewith is solely that of creditor and debtor;
and

          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

CREDIT AGREEMENT

87



--------------------------------------------------------------------------------



 



     10.15 Confidentiality. Each of the Agents, the Lenders and the Issuing Bank
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

          For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any of its Subsidiaries, provided that, in the case of information received
from the Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

     10.16 Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in any legal proceeding directly or indirectly arising out of or
relating to this agreement or any other loan document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this agreement and the other loan documents by, among
other things, the mutual waivers and certifications in this section.

     10.17 Counterparts; Integration; Electronic Effectiveness.

          (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This

CREDIT AGREEMENT

88



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

          (b) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

     10.18 Maximum Amount.

                    (a) It is the intention of the Borrower and the Lenders to
conform strictly to the usury and similar laws relating to interest from time to
time in force, and all agreements between the Loan Parties and their respective
Subsidiaries and the Lenders, whether now existing or hereafter arising and
whether oral or written, are hereby expressly limited so that in no contingency
or event whatsoever, whether by acceleration of maturity hereof or otherwise,
shall the amount paid or agreed to be paid in the aggregate to the Lenders as
interest (whether or not designated as interest, and including any amount
otherwise designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness or obligations of the Borrower to the
Lenders, or in any other document evidencing, securing or pertaining to the
Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of the
Indebtedness of the Borrower evidenced hereby, outstanding from time to time
shall, to the extent permitted by applicable law, be amortized, pro-rated,
allocated and spread from the date of disbursement of the proceeds of the Notes
until payment in full of all of such Indebtedness, so that the actual rate of
interest on account of such Indebtedness is uniform through the term hereof. The
terms and provisions of this subsection 10.18 shall control and supersede every
other provision of all agreements between the Borrower or any endorser of the
Notes and the Lenders.

CREDIT AGREEMENT

89



--------------------------------------------------------------------------------



 



                    (b) If under any circumstances any Lender shall ever receive
an amount which would exceed the Maximum Amount, such amount shall be deemed a
payment in reduction of the principal amount of the Loans and shall be treated
as a voluntary prepayment under subsection 2.11(a) and shall be so applied in
accordance with subsection 2.11(b) or if such excessive interest exceeds the
unpaid balance of the Loans and any other Indebtedness of the Borrower in favor
of such Lender, the excess shall be deemed to have been a payment made by
mistake and shall be promptly refunded to the Borrower.

CREDIT AGREEMENT

90



--------------------------------------------------------------------------------



 



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

          BORROWER:   DOANE PET CARE COMPANY
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:
 
        HOLDINGS:   DOANE PET CARE ENTERPRISES, INC.,
as Guarantor
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:
 
        ADMINISTRATIVE AGENT:   CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Administrative Agent and as a Lender
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Name:

      Title:

CREDIT AGREEMENT

91



--------------------------------------------------------------------------------



 



     The following annex, exhibits and schedules to the Credit Agreement, dated
as of November 5, 2004 among Doane Pet Care Company, as borrower, Doane Pet Care
Enterprises, Inc., as guarantor, Credit Suisse First Boston, as administrative
agent, and the lenders party thereto have been omitted, but will be furnished
supplementally to the Securities and Exchange Commission upon request.

     
ANNEX:
   
A
  Sources and Uses Table
 
   
SCHEDULES:
   
1.1A
  Commitments
4.1
  Material Leases/Commitments
4.4
  Consents, Authorizations, Filings and Notices
4.6
  Litigation; Claims
4.8
  Real Property
4.9
  Intellectual Property Claims
4.13
  ERISA Terminations
4.15
  Subsidiaries
4.19(a)
  UCC Filing Jurisdictions
4.19(b)
  Mortgage Filing Jurisdictions
4.22
  Flood Zone Properties
5.1(1)
  Certain Properties
6.13
  Post-Closing Schedule
7.2(e)
  Existing Indebtedness
7.3(f)
  Existing Liens
7.5
  Permitted Dispositions
7.8(j)
  Existing Joint Ventures
7.10
  Transactions with Affiliates
 
   
EXHIBITS:
   
B
  Form of Compliance Certificate
C
  Form of Secretary’s Certificate
E
  Form of Assignment and Assumption
F
  Form of Legal Opinion of Counsel for the Borrower
H
  Financial Condition Certificate
I-1
  Form of Term Loan Note
I-2
  Form of Revolving Note
I-3
  Form of Swingline Note





--------------------------------------------------------------------------------



 



EXHIBIT A

TO
CREDIT AGREEMENT

[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT

made by

DOANE PET CARE COMPANY

and

EACH OF THE OTHER GRANTORS

(as defined herein)

in favor of

CREDIT SUISSE FIRST BOSTON,
ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,
as Collateral Agent

Dated as of November 5, 2004

27



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS
    1  
1.1 Definitions
    1  
1.2 Other Definitional Provisions
    6  
SECTION 2. GUARANTEE
       
2.1 Guarantee
    7  
2.2 Right of Contribution
    8  
2.3 No Subrogation
    8  
2.4 Amendments, etc. with respect to the Borrower Obligations
    8  
2.5 Guarantee Absolute and Unconditional
    9  
2.6 Reinstatement
    9  
2.7 Payments
    10  
SECTION 3. GRANT OF SECURITY INTEREST
    12  
3.1 Grant of Security Interest
    12  
3.2 Stock Powers
    13  
SECTION 4. REPRESENTATIONS AND WARRANTIES
    13  
4.1 Representations in Credit Agreement
    14  
4.2 Title; No Other Liens
    14  
4.3 Perfected First Priority Liens
    14  
4.4 Organization Information
    14  
4.5 Legal Name
    14  
4.6 Change in Name, Structure, etc
    14  
4.7 Inventory and Equipment
    15  
4.6 Farm Products
    15  
4.7 Pledged Securities
    15  
4.8 Accounts
    16  
4.9 Intellectual Property
    16  
SECTION 5. COVENANTS
    17  
5.1 Covenants in Credit Agreement
    17  
5.2 Delivery of Instruments and Chattel Paper
    17  
5.3 Maintenance of Insurance
    17  
5.4 Maintenance of Perfected Security Interest; Further Documentation
    18  
5.5 Changes in Locations, Name, etc
    18  
5.6 Notices
    18  
5.7 Pledged Securities
    19  
5.8 Accounts
    20  
5.9 Intellectual Property
    20  
5.10 Covenants of Holdings
    21  
SECTION 6. REMEDIAL PROVISIONS
    22  
6.1 Certain Matters Relating to Accounts
    22  
6.2 Communications with Obligors; Grantors Remain Liable
    23  
6.3 Pledged Securities
    24  
6.4 Proceeds to be Turned Over To Collateral Agent
    25  

 



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

6.5 Application of Proceeds
    25  
6.6 Code and Other Remedies
    26  
6.7 Registration Rights
    26  
6.8 Waiver; Deficiency
    27  
SECTION 7. THE COLLATERAL AGENT
    27  
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc
    27  
7.2 Duty of Collateral Agent
    29  
7.3 Execution of Financing Statements
    29  
7.4 Authority of Collateral Agent
    30  
SECTION 8. MISCELLANEOUS
    30  
8.1 Amendments in Writing
    30  
8.2 Notices
    30  
8.3 No Waiver by Course of Conduct; Cumulative Remedies
    30  
8.4 Enforcement Expenses; Indemnification
    30  
8.5 Successors and Assigns
    31  
8.6 Set-Off
    31  
8.7 Counterparts
    31  
8.8 Severability
    31  
8.9 Section Headings
    32  
8.10 Integration
    32  
8.11 GOVERNING LAW
    32  
8.12 Submission To Jurisdiction; Waivers
    32  
8.13 Acknowledgements
    32  
8.14 WAIVER OF JURY TRIAL
    33  
8.15 Additional Grantors
    33  
8.16 Releases
    33  

SCHEDULES:

            1    
Notice Addresses of Guarantors
  2    
Description of Pledged Securities
  3    
Filings and Other Actions Required to Perfect Security Interests
  4    
General Information
  5    
Location of Inventory and Equipment
  6    
Copyrights, Patents and Trademarks
  7    
Accounts
  8    
Existing Prior Liens
  9    
Investment Accounts
  10    
Commercial Tort Claims
  11    
Pledged Debt
  12    
Letters of Credit
ANNEXES:   1    
Form of Assumption Agreement
EXHIBITS   A    
Trademark Security Agreement
  B    
Copyright Security Agreement
  C    
Patent Security Agreement

ii



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT

     GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 5, 2004 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), made by DOANE PET CARE ENTERPRISES, INC., a Delaware corporation
(“Holdings”), DOANE PET CARE COMPANY, a Delaware corporation (the “Borrower”),
each of the signatories hereto (Holdings, the Borrower and each of the
signatories hereto, together with any other subsidiary of the Borrower that
becomes a party hereto from time to time after the date hereof, the “Grantors”),
in favor of CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH
, as Collateral Agent (together with its successors and assigns, in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined herein).

W I T N E S S E T H:

     WHEREAS, reference is made to that certain Credit Agreement, dated as of
the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Holdings, the lenders party thereto from time to time (the “Lenders”), Credit
Suisse First Boston, acting through its Cayman Islands Branch, as Administrative
Agent, Sole Bookrunner and Sole Lead Arranger, and the Collateral Agent.

     WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

     WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and

     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make or continue their respective extensions of credit to the Borrower under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent for the ratable benefit of the Secured
Parties;

     NOW, THEREFORE, the parties hereto agree that the Existing Guarantee and
Collateral Agreement shall, as of the date hereof, be amended and restated in
its entirety as follows:

SECTION 1. DEFINED TERMS

     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, or if not defined therein, in the UCC.

     The following terms shall have the following meanings:

1



--------------------------------------------------------------------------------



 



     “Account Debtor”: an “account debtor” (as such term is defined in Article 9
of the UCC).

     “Accounts”: all “accounts” (as such term is defined in Article 9 of the
UCC) of the Grantors, including, without limitation , accounts, accounts
receivable and other rights of any Grantor to payment for goods sold or leased
or for services rendered, whether now existing or hereafter arising and wherever
arising, and whether or not they have been earned by performance.

     “Agreement”: shall have the meaning set forth in the preamble.

     “Borrower Obligations”: the collective reference to the “Obligations” as
defined in the Credit Agreement.

     “Chattel Paper”: all “chattel paper” as such term is defined in Article 9
of the UCC, including, without limitation, “electronic chattel paper” or
“tangible chattel paper,” as each term is defined in Article 9 of the UCC.

     “Collateral”: as defined in Section 3.1.

     “Commercial Tort Claims”: all “commercial tort claims” as such term is
defined in Article 9 of the UCC, including, without limitation, all commercial
tort claims listed on Schedule 10 (as such schedule may be amended or
supplemented from time to time).

     “Commodities Accounts”: all “commodity accounts” as such term is defined in
Article 9 of the UCC and shall include all of the accounts listed on Schedule 9
(as such schedule may be amended or supplemented from time to time) except for
commodities accounts with account numbers 13554 and 13555 maintained with Rand
Financial Services, Inc., as commodity intermediary and commodity accounts
agreed in writing by Collateral Agent to be excluded from the definition of
Collateral under this Agreement.

     “Concentration Account”: any concentration account established by the
Collateral Agent as provided in Section 6.1 or 6.4.

     “Copyright Licenses”: any written agreement (including, without limitation,
those listed in Schedule 6, as such schedule may be amended or supplemented from
time to time), granting any right under any Copyright (whether such Grantor is
licensee or licensor thereunder), including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act) whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6) as such schedule may be amended
or supplemented from time to time, all registrations and recordings thereof, and
all applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, (ii) the right to obtain all renewals and

2



--------------------------------------------------------------------------------



 



extensions of the foregoing thereof, (iii) all rights corresponding to the
foregoing throughout the world, and (iv) all rights to sue for past, present and
future infringements of the foregoing.

     “Danish Demand Note”: the demand promissory note (and any replacement
thereof) issued by Arovit Holdings in favor of DPC Investment dated as of
January 31, 2004, in the principal amount of DKK 1,419,337,236.15, as from time
to time amended (without prejudice to Section 5.7(d)).

     “Deposit Account”: all “deposit accounts” as such term is defined in
Article 9 of the UCC and shall include, without limitation, all of the accounts
listed on Schedule 9 (as such schedule may be amended or supplemented from time
to time).

     “Documents”: all “documents” as such term is defined in Article 9 of the
UCC.

     “DPC Investment”: DPC Investment Corp., a Delaware corporation.

     “Equipment”: all “equipment” as such term is defined in Article 9 of the
UCC, all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and all accessions or additions thereto, all parts thereof, whether or not
at any time of determination incorporated or installed therein or attached
thereto, and all replacements therefore, wherever located, now or hereafter
existing, including any fixtures.

     “General Intangibles”: all “general intangibles” as such term is defined in
Article 9 of the UCC and, in any event, including, without limitation, with
respect to any Grantor, all contracts, agreements, instruments and indentures in
any form, and portions thereof, to which such Grantor is a party or under which
such Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented or otherwise modified, including, without limitation, (i)
all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of such Grantor to
damages arising thereunder and (iii) all rights of such Grantor to perform and
to exercise all remedies thereunder.

     “Goods”: all “goods” as such term is defined in Article 9 of the UCC and
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).

     “Guarantor Obligations”: with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement or any other Loan Document to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Collateral Agent or to the Secured
Partys that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document).

3



--------------------------------------------------------------------------------



 



     “Guarantors”: the collective reference to Holdings and each Grantor other
than the Borrower.

     “Instruments”: all “instruments” as such term is defined in Article 9 of
the UCC.

     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

     “Inventory”: all “inventory” as such term is defined in Article 9 of the
UCC and all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

     “Investment Accounts”: all Securities Accounts, Commodities Accounts and
Deposit Accounts.

     “Issuers”: the collective reference to each issuer of a Pledged Security.

     “Lender Counterparty”: each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement.

     “MDFC Operating Lease”: the Equipment Lease Agreement, between the Borrower
and MDFC Equipment Leasing Corporation, dated as of October 2, 1998, as amended.

     “Money”: all “money” as such term is defined in Article 9 of the UCC.

     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.

     “Obligations”: (i) in the case of the Borrower, the Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

     “Patent License”: all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent (whether such Grantor is
licensee or licensor thereunder), including, without limitation, any of the
foregoing referred to in Schedule 6 (as such schedule may be amended or
supplemented from time to time).

4



--------------------------------------------------------------------------------



 



     “Patents”: (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6 (as such schedule may be amended or
supplemented from time to time), (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6 (as such schedule may be amended or
supplemented from time to time), (iii) all rights to obtain any reissues or
extensions of the foregoing, (iv) all rights corresponding to the foregoing
throughout the world, (v) all inventions and improvements described in the
foregoing, (vi) all rights to sue for past, present and future infringements of
the foregoing and (vii) all licenses, claims, damages and proceeds of suit
arising therefrom.

     “Pledged Debt”: all Indebtedness owed to such Grantor, whether or not
evidenced by any instrument, including without limitation, all Pledged Notes.

     “Pledged LLC Interests”: all interests in any limited liability company
listed on Schedule 2 (as such schedule may be amended or supplemented from time
to time), together with any other interests, certificates, options or rights of
any nature whatsoever in respect of the limited liability company interest of
any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect.

     “Pledged Notes”: all promissory notes listed on Schedule 2 (as such
schedule may be amended or supplemented from time to time), all Intercompany
Notes at any time issued to any Grantor (including, without limitation, the
Danish Demand Note) and all other promissory notes issued to or held by any
Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business).

     “Pledged Partnership Interests”: all interests in any general partnership,
limited partnership, limited liability partnership or other partnership listed
on Schedule 2 (as such schedule may be amended or supplemented from time to
time), together with any other interests, certificates, options or rights of any
nature whatsoever in respect of the partnership interest of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

     “Pledged Trust Interests”: all interests in a Delaware business trust or
other trust listed on Schedule 2 (as such schedule may be amended or
supplemented from time to time), together with any other interests,
certificates, options or rights of any nature whatsoever in respect of the trust
interest of any Person that may be issued or granted to, or held by, any Grantor
while this Agreement is in effect.

     “Pledged Securities”: the collective reference to the Pledged Notes, the
Pledged Stock the Pledged LLC Interests, the Pledged Partnership Interests and
the Pledged Trust Interests.

     “Pledged Stock”: the shares of Capital Stock listed on Schedule 2 (as such
schedule may be amended or supplemented from time to time), together with any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Capital Stock of

5



--------------------------------------------------------------------------------



 



any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect (which, in the case of the Foreign Subsidiaries, shall
not exceed 65% of the Capital Stock of such Foreign Subsidiaries).

     “Proceeds”: all “proceeds” as such term is defined in Article 9 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

     “Secured Parties”: the Lenders, the Lender Counterparties and Agents and
shall include, without limitation, all former Lenders, Lender Counterparties and
Agents to the extent that any Obligations owing to such Persons were incurred
while such Persons were Lenders, Lender Counterparties or Agents and such
Obligations have not been paid or satisfied in full.

     “Securities Accounts”: all “securities accounts” as such term is defined in
Article 8 of the UCC and shall include, without limitation, all of the accounts
listed on Schedule 9 (as such schedule may be amended or supplemented from time
to time).

     “Securities Act”: the Securities Act of 1933, as amended.

     “Trademark License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark (whether such
Grantor is licensee or licensor thereunder), including, without limitation, any
of the foregoing referred to in Schedule 6 (as such schedule may be amended or
supplemented from time to time).

     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith other than any
pending intent to use applications for which a statement of use or an amendment
to allege use have not been filed and accepted, whether in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to in Schedule 6, (as such
schedule may be amended or supplemented from time to time) (ii) the right to
obtain all renewals and extensions of the foregoing, (iii) all of the goodwill
of the business connected with the use of and symbolized by the foregoing and
(iv) the right to sue for past, present and future infringement or dilution of
any of the foregoing or for any injury to goodwill.

     “UCC”: the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

     “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles and equipment covered by a certificate of title of
any state or of the United States of America and all tires and other
appurtenances to any of the foregoing.

     1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this

6



--------------------------------------------------------------------------------



 



Agreement as a whole and not to any particular provision of this Agreement, and
Section and Schedule references are to this Agreement unless otherwise
specified.

     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

     (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

     2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Collateral Agent, for the
ratable benefit of the Lenders, the Lender Counterparties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

     (c) Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Collateral Agent or any Secured Party hereunder.

     (d) The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement, no Borrower Obligations may be outstanding.

     (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

7



--------------------------------------------------------------------------------



 



     2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the Secured Parties
for the full amount guaranteed by such Guarantor hereunder.

     2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Collateral Agent or any Secured Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any Secured Party
for the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Collateral Agent and the Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Collateral Agent and the
Secured Parties, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in such order as
the Collateral Agent may determine.

     2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Collateral Agent or any Secured Party may be rescinded
by the Collateral Agent or such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Collateral Agent or any
Secured Party, and the Credit Agreement, the other Loan Documents, and any
Hedging Agreement, and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Collateral Agent (or the Required Lenders, the Majority Facility
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Collateral Agent or any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

8



--------------------------------------------------------------------------------



 



     2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Collateral Agent or any
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Collateral Agent and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Borrower Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Collateral Agent or any Secured Party,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent or any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Collateral Agent or any Secured Party to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

     2.6 Bankruptcy, etc. (a) The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
recovered directly or indirectly from any Lender, Lender Counterparty and their
respective successors, indorsees, transferees, and assignees as a preference,
fraudulent transfer or otherwise, or must otherwise be restored or returned by
the Collateral Agent or any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the

9



--------------------------------------------------------------------------------



 



Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

     (b) So long as any Borrower Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against the Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrower or any other Guarantor or by any defense which
Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

     (c) Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (b) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

     2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Collateral Agent without set-off or counterclaim in Dollars at
the office of the Collateral Agent located at the relevant Funding Office.

     2.8 Waivers. Each Guarantor hereby waives, for the benefit of Lenders, the
Lender Counterparties and their respective successors, indorsees, transferees
and assigns: (a) any right to require any Person, as a condition of payment or
performance by such Guarantor, to (i) proceed against Borrower, any other
guarantor (including any other Guarantor) of the Borrower Obligations or any
other Person, (ii) proceed against or exhaust any security held from Borrower,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of any
Lender, Lender Counterparty and their respective successors, indorsees,
transferees and assigns in favor of Borrower or any other Person, or (iv) pursue
any other remedy in the power of any Lender, Lender Counterparty and their
respective successors, indorsees, transferees and assigns whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Borrower Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Borrower Obligations; (c) any
defense based

10



--------------------------------------------------------------------------------



 



upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any errors or omissions in the
administration of the Borrower Obligations by any Agent, Lender, the Lender
Counterparty and their respective successors, indorsees, transferees and
assigns, except behavior which amounts to bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Agent, Lender, the Lender Counterparty and their
respective successors, indorsees, transferees and assigns protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Borrower Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 2 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

     2.9 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Borrower Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of the Lenders, the Lender
Counterparties and their respective successors, indorsees, transferees and
assigns to be credited and applied against the Borrower Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

     2.10 Authority of Guarantors or Borrower. It is not necessary for any
Lender, Lender Counterparty and their respective successors, indorsees,
transferees and assigns to inquire into the capacity or powers of any Guarantor
or Borrower or the officers, directors or any agents acting or purporting to act
on behalf of any of them.

     2.11 Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Lender, Lender Counterparty and their respective
successors, indorsees, transferees and assigns shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents and the Hedge

11



--------------------------------------------------------------------------------



 



Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of nonpayment of the Borrower Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Lender, Lender Counterparty
and their respective successors, indorsees, transferees and assigns to disclose
any matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any Lender, Lender Counterparty and
their respective successors, indorsees, transferees and assigns.

SECTION 3. GRANT OF SECURITY INTEREST

     3.1 Grant of Security Interest. Each Grantor hereby assigns, transfers and
grants to the Collateral Agent for the ratable benefit of the Secured Parties, a
security interest in all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:



  (a)   all Accounts;     (b)   all Chattel Paper;     (c)   Commercial Tort
Claims listed on Schedule 10 (as such schedule may be amended or supplemented
from time to time);     (d)   all Commodities Accounts;     (e)   all Documents;
    (f)   all General Intangibles;     (g)   all Goods;     (h)   all
Instruments;     (i)   all Intellectual Property;     (j)   all Investment
Accounts;     (k)   all Letter of Credit Rights;     (l)   all Money;     (m)  
all Pledged Debt;

12



--------------------------------------------------------------------------------



 



  (n)   all Pledged Securities and, in the case of the Danish Demand Note,
including, without limitation, any right of DPC Investment to make demand for
payment upon Arovit Holdings thereunder;     (o)   all books and records
pertaining to the Collateral and;     (p)   to the extent not otherwise
included, all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

     provided, however, that no Grantor assigns, transfers or grants a security
interest in and to any of its right, title and interests under nor shall the
term “Collateral” include (a) any of the property now or hereafter securing an
IDB financing or now or hereafter subject of the MDFC Operating Lease; (b) any
lease, license, contract, property rights or agreement to which any Grantor is a
party or any of its rights or interests thereunder if and for so long as the
grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (ii) in a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract property rights or
agreement (in each case, other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity), provided, that the Collateral shall include, the applicable Grantor
hereby grants a security interest in and such security interest shall attach to,
such lease, license, contract, property rights or agreement at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and to the extent severable, to any portion of such lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified in (i) or (ii) above; (c) any outstanding Capital Stock
of a Foreign Subsidiary in excess of 65% of the voting power of all classes of
Capital Stock of such Foreign Subsidiary to the extent the pledge of any greater
percentage would result in adverse tax consequences to the Borrower or
(d) commodities accounts with account numbers 13554 and 13555 maintained with
Rand Financial Services, Inc., as commodity intermediary and commodity accounts
agreed in writing by Collateral Agent to be excluded from the definition of
Collateral under this Agreement.

     3.2 Stock Powers. Concurrently with the delivery to the Collateral Agent of
each certificate representing one or more shares of Pledged Stock to the
Collateral Agent, the Grantor owning such Pledged Stock shall deliver an undated
stock power covering such certificate, duly executed in blank by such Grantor.

SECTION 4. REPRESENTATIONS AND WARRANTIES

     To induce the Secured Parties to enter into the Credit Agreement, the
Letters of Credit and/or Hedge Agreements and to induce the Secured Parties to
make their respective extensions of credit to the Borrower thereunder, each
Grantor hereby represents and warrants to the Collateral Agent and each Secured
Party that:

13



--------------------------------------------------------------------------------



 



     4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party are true and correct in all material respects, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

     4.2 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns its respective items of the Collateral free and
clear of any and all Liens or claims of others. No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, pursuant to
this Agreement or as are filed to secure Liens permitted by the Credit Agreement
and except in the case of public notice filings at the U.S. Patent and Trademark
Office which remain “on file” despite the filing of a subsequent release.

     4.3 Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to the Collateral Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof except for (i) Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law and (ii) Liens
described on Schedule 8 (as such schedule may be amended or supplemented from
time to time).

     4.4 Organization Information. Such Grantor has indicated on Schedule 4(A)
(as such schedule may be amended or supplemented from time to time): (a) the
type of organization of such Grantor, (b) the jurisdiction of organization of
such Grantor, (c) its organization identification number and (d) the
jurisdiction where the chief executive office or its sole place of business is,
and for the five-year period preceding the Effective Date has been, located.

     4.5 Legal Name. The full legal name of such Grantor is as set forth on
Schedule 4(A) (as such schedule may be amended or supplemented from time to
time) and it has not done for the past five (5) years prior to the Effective
Date, and does not do, business under any other name (including any trade-name
or fictitious business name) except for those names set forth on Schedule 4(C)
(as such schedule may be amended or supplemented from time to time).

     4.6 Change in Name, Structure, etc. Except as set forth on Schedule 4(C)
(as such schedule may be amended or supplemented from time to time), it has not
changed its name,

14



--------------------------------------------------------------------------------



 



jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years.

     4.7 Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

     4.8 Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

     4.9 As-extracted collateral, etc. On the date hereof, it does not own any
“as extracted collateral” (as defined in the UCC) or any timber to be cut.

     4.10 No Actions or Consents. Other than the actions required to register
the Pledged Securities in the name of the Collateral Agent after an Event of
Default, all actions and consents, including all filings, notices, registrations
and recordings necessary or desirable for the exercise by the Collateral Agent
of the voting or other rights provided for in this Agreement or the exercise of
remedies respect of the Collateral have been made or obtained.

     4.11 No authorization. No authorization, approval or other action by, and
no notice to or filing with any Governmental Authority or regulatory body is
required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Collateral Agent hereunder or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except for filings contemplated by Section 4.3
above and as may be required, in connection with the disposition of any Pledged
Equity Interests, by laws generally affecting the offering and sale of
securities.

     4.12 Pledged Securities. (a) The shares of Pledged Securities pledged by
such Grantor hereunder constitute (i) in the case of any Issuer which is a
Domestic Subsidiary or a Domestic Joint Venture, all the issued and outstanding
shares of all classes of the Capital Stock of such Issuer owned by such Grantor,
(ii) in the case of any Issuer which is a Foreign Subsidiary, 65% of all the
issued and outstanding shares of all classes of the Capital Stock of such Issuer
owned by such Grantor and (iii) in the case of any Issuer which is a Foreign
Joint Venture, all the issued and outstanding shares of all classes of the
Capital Stock of such Issuer owned by such Grantor.

     (b) All the shares of the Pledged Securities have been duly and validly
issued and are fully paid and nonassessable.

     (c) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement.

     (d) With respect to any Pledged Securities that is represented by a
certificate (other than any Pledged Securities credited to a Securities Account)
or that is an “instrument”,

15



--------------------------------------------------------------------------------



 



such Grantor shall deliver such certificate or instrument to the Collateral
Agent, indorsed in blank by an “effective indorsement” (as defined in
Section 8-107 of the UCC).

     4.13 Accounts. (a) No amount payable to such Grantor under or in connection
with any Account is evidenced by any Instrument or Chattel Paper in excess of
$100,000 in the aggregate which has not been delivered to the Collateral Agent.

     (b) The amounts represented by such Grantor to the Secured Parties from
time to time as owing to such Grantor in respect of the Accounts will at such
times be accurate.

     (c) The places where such Grantor keeps its records concerning such
Grantor’s Accounts are listed on Schedule 7 or such other location or locations
of which such Grantor shall have provided prior written notice to the Collateral
Agent pursuant to Section 5.6.

     4.14 Intellectual Property. (a) Schedule 6 lists all material registered
Intellectual Property owned and currently used by such Grantor on the date
hereof.

     (b) On the date hereof, all material registered U.S. Intellectual Property
is valid, subsisting, unexpired and enforceable, has not been abandoned and to
such Grantor’s knowledge and as used in connection with the business of such
Grantor, and, except as set forth in Schedule 6, does not infringe the
intellectual property rights of any other Person.

     (c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

     (d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

     (e) Except as set forth in Schedule 4.9 to the Credit Agreement, no action
or proceeding is pending, or, to the knowledge of such Grantor, threatened, on
the date hereof (i) seeking to limit, cancel or question the validity of any
Intellectual Property or such Grantor’s ownership interest therein, or
(ii) which, if adversely determined, would have a material adverse effect on the
value of any Intellectual Property.

     4.15 Investment Accounts. (a) Schedule 9 (as such schedule may be amended
or supplemented from time to time) sets forth under the headings “Commodities
Accounts,” “Deposit Accounts” and “Securities Accounts,” respectively, all of
the Commodities Accounts, Deposit Accounts and Securities Accounts in which each
Grantor has an interest. Each Grantor is the sole entitlement holder (in the
case of Commodities Accounts and Securities Accounts) and sole account holder
(in the case of Deposit Accounts), and such Grantor has not consented to, and is
not otherwise aware of, any Person (other the Collateral Agent pursuant hereto)
(i) having “control” (within the meanings of Sections 8-106 and 9-106 of the
UCC) over, or any other interest in, any such Securities Account or Commodity
Account or securities or other property credited thereto or (ii) having
“control” (within the meanings of Section 9-104 of the

16



--------------------------------------------------------------------------------



 



UCC) over, or any other interest in, any such Deposit Account or any money or
other property deposited therein.

     (b) Each Grantor has taken all actions necessary or desirable to comply
with Section 6.10(e) of the Credit Agreement.

     4.16 Commercial Tort Claims. Schedule 10 (as such schedule may be amended
or supplemented from time to time) sets forth all Commercial Tort Claims of each
Grantor on the date hereof in excess of $1,000,000 in the aggregate.

     4.17 Pledged Debt. Schedule 11 (as such schedule may be amended or
supplemented from time to time) lists all Pledged Debt of such Grantor on the
date hereof other than Pledged Notes.

     4.18 Letter of Credit Rights. Schedule 12 (as such schedule may be amended
or supplemented from time to time) lists all material letters of credit to which
such Grantor has rights on the date hereof. Each Grantor has obtained the
consent of each issuer of any material letter of credit to the assignment of the
proceeds of the letter of credit to the Collateral Agent.

SECTION 5. COVENANTS

     Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement until the Borrower
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:

     5.1 Covenants in Credit Agreement. In the case of each Guarantor, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Restricted
Subsidiaries.

     5.2 Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument or Chattel Paper having a value in excess of $100,000 in the
aggregate, such Instrument or Chattel Paper shall be immediately delivered to
the Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement.

     5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Collateral Agent and (ii) to
the extent requested by the Collateral Agent, insuring such Grantor, the
Collateral Agent and the Secured Parties against liability for personal injury
and property damage relating to such Inventory and Equipment, such policies to
be in such form and amounts and having such coverage as may be reasonably
satisfactory to the Collateral Agent and the Secured Parties.

17



--------------------------------------------------------------------------------



 



     (b) All such insurance shall (i) provide that the insurer affording such
coverage will endeavor to mail 30 days’ written notice to the Collateral Agent
in the event of cancellation of such coverage, (ii) name the Collateral Agent as
insured party or loss payee, (iii) if reasonably requested by the Collateral
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Collateral Agent.

     (c) The Borrower shall deliver to the Collateral Agent and the Secured
Parties a certificate of coverage from a reputable insurance broker with respect
to such insurance during the month of January in each calendar year beginning
2005 and such supplemental reports with respect thereto as the Collateral Agent
may from time to time reasonably request.

     5.4 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

     (b) Such Grantor will furnish to the Collateral Agent and the Secured
Parties from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.

     (c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, or otherwise authorize
the filing of, such further instruments and documents and take such further
actions as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby.

     (d) Such Grantor shall not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as permitted in accordance with the Credit
Agreement.

     5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon
15 days’ prior written notice to the Collateral Agent and delivery to the
Collateral Agent of all additional financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 5 showing any:



  (i)   change the location of its chief executive office or sole place of
business from that referred to in Section 4.4; or     (ii)   change its name,
identity or type of organization or jurisdiction of organization corporate
structure to such an extent that any financing statement filed by the Collateral
Agent in connection with this Agreement would become misleading.

     5.6 Notices. Such Grantor will advise the Collateral Agent and the Secured
Parties promptly, in reasonable detail, of:

18



--------------------------------------------------------------------------------



 



     (a) any Lien (other than security interests created hereby, by any Loan
Document or Liens permitted under the Credit Agreement) on any of the Collateral
which would adversely affect the ability of the Collateral Agent to exercise any
of its remedies hereunder; and

     (b) of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

     5.7 Pledged Securities. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Pledged Securities of any Issuer, whether in addition to, in substitution of, as
a conversion of, or in exchange for, any shares of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Collateral Agent and the Secured Parties, hold the same in trust for the
Collateral Agent and the Secured Parties and deliver the same forthwith to the
Collateral Agent in the exact form received, duly indorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor and with, if the
Collateral Agent so requests, signature guaranteed, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the Collateral
Agent to be held by it hereunder as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Securities or any property shall be distributed upon or
with respect to the Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.

     (b) Without the prior written consent of the Collateral Agent, such Grantor
will not (i) unless otherwise permitted hereby, vote to enable, or take any
other action to permit, any Issuer to issue any stock or other equity securities
of any nature or to issue any other securities convertible into or granting the
right to purchase or exchange for any stock or other equity securities of any
nature of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Pledged Securities or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Pledged
Securities or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Agent to sell, assign or transfer any of the Pledged Securities or Proceeds
thereof.

19



--------------------------------------------------------------------------------



 



     (c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Securities issued by it.

     (d) Such Grantor will not cause or consent to any amendment or modification
of or waiver under the Danish Demand Note or the Danish Pledge Agreement without
the prior written approval of the Required Secured Parties. DPC Investment will
promptly forward to the Collateral Agent any notice or other communication
delivered pursuant to the Danish Demand Note or the Danish Pledge Agreement.

     (e) Such Grantor shall deliver to Collateral Agent immediately upon
acquiring rights therein hereafter any Pledged Securities that is represented by
a certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account), indorsed in blank by an “effective
indorsement” (as defined in Section 8-107 of the UCC).

     5.8 Accounts. (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Account, (ii) compromise or settle any Account for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Account, (iv) allow any credit or discount
whatsoever on any Account or (v) amend, supplement or modify any Account in any
manner that could materially and adversely affect the value thereof.

     (b) Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 10% of the aggregate amount of
the then outstanding Accounts.

     5.9 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (i) continue to use each material
registered Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way.

     (b) Such Grantor (either itself or through licensees) will not do any act,
or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

20



--------------------------------------------------------------------------------



 



     (c) Notwithstanding anything to the contrary, any breach of clauses (a) or
(b) of this Section 5.9 by a licensee shall not be a breach by any Grantor if
the terms of the license granted to such licensee prohibit or require the
licensee to abide by the acts set forth therein and such Grantor is diligently
taking all reasonable action to cause such licensee to comply with the terms of
such licensee.

     (d) Such Grantor will notify the Collateral Agent and the Secured Parties
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

     (e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs. Upon request of the Collateral
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Collateral Agent may
request to evidence the Collateral Agent’s and the Secured Parties’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby (including,
but not limited to Trademark Security Agreements, Copyright Security Agreements
and Patent Security Agreements in the Form of Exhibits A, B, & C, respectively).

     5.10 Investment Accounts. With respect to any Commodities Accounts,
Securities Accounts or Deposit Accounts that are created or acquired after the
Effective Date, as of or prior to the deposit or transfer of any commodity
contract, securities entitlements or funds, into such Commodities Accounts,
Securities Accounts or Deposit Accounts, respectively, unless otherwise in
accordance with Section 6.10(e) of the Credit Agreement, such Grantor shall have
established the Collateral Agent’s “control” (within the meaning of
Section 9-106 of the UCC in the case of Commodities Accounts, Section 8-106 of
the UCC in the case of Securities Accounts or Section 9-104 of the UCC in the
case of Deposit Accounts) over all such Investment Accounts.

     5.11 Commercial Tort Claims. With respect to any Commercial Tort Claims in
excess of $1,000,000 in the aggregate hereafter arising, it shall amend
Schedule 10 identifying such new Commercial Tort Claims.

     5.12 Letter of Credit Rights. With respect to any material letter of credit
hereafter arising, such Grantor shall obtain the consent of the issuer thereof
to the assignment of the proceeds of the letter of credit to the Collateral
Agent.

21



--------------------------------------------------------------------------------



 



     5.13 Covenants of Holdings. Holdings covenants and agrees with the
Collateral Agent and the Secured Parties that, from and after the date of this
Agreement until the Loans, any Reimbursement Obligations, and all other Borrower
Obligations then due and owing have been paid in full, no Letter of Credit shall
be outstanding and the Commitments shall have terminated:

     (a) Holdings shall not conduct or otherwise engage in any business or
operations other than (i) transactions contemplated by the Loan Documents or the
provision of administrative, legal, accounting and management services to or on
behalf of the Borrower or any of its Subsidiaries, (ii) the ownership of the
Capital Stock of the Borrower or any other Person (or any successor thereto),
and the exercise of rights and performance of obligations (including entering
into guarantees and pledge agreements) in connection therewith, (iii) the entry
into, and exercise of rights and performance of obligations in respect of,
(A) the Transaction Documents to which Holdings is a party, this Agreement and
the other Loan Documents to which Holdings is a party, and any other agreement
to which Holdings is a party on the date hereof, in each case as amended,
supplemented, waived or otherwise modified from time to time, and any
refinancings, refundings, renewals or extensions thereof, (B) contracts and
agreements with officers, directors and employees of the Holdings or a
Subsidiary thereof relating to their employment or directorships, (C) insurance
policies and related contracts and agreements, and (D) equity subscription
agreements, registration rights agreements, voting and other stockholder
agreements, engagement letters, underwriting agreements and other agreements in
respect of its equity securities or any offering, issuance or sale thereof,
(iv) the offering, issuance and sale of its equity securities, (v) the filing of
registration statements, and compliance with applicable reporting and other
obligations, under federal, state or other securities laws, (vi) the listing of
its equity securities and compliance with applicable reporting and other
obligations in connection therewith, (vii) the retention of transfer agents,
private placement agents, underwriters, counsel, accountants and other advisors
and consultants, (viii) the performance of obligations under and compliance with
its certificate of incorporation and by-laws, or any applicable law, ordinance,
regulation, rule, order, judgment, decree or permit, including, without
limitation, as a result of or in connection with the activities of the Borrower
and its Subsidiaries, (ix) the incurrence and payment of its operating and
business expenses and any taxes for which it may be liable, and (x) other
activities incidental or related to the foregoing.

     (b) Holdings shall not own, lease, manage or otherwise operate any
properties or assets (other than in connection with the activities described in
Section 5.13(a)), or incur, create, assume or suffer to exist any Indebtedness
or Guarantee Obligations of Holdings (other than such as may be incurred,
created or assumed or exist in connection with the activities described in
Section 5.10(a)).

SECTION 6. REMEDIAL PROVISIONS

     6.1 Certain Matters Relating to Accounts. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right to make test verifications of the Accounts
in any manner and through any medium that it reasonably considers advisable, and
the relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the

22



--------------------------------------------------------------------------------



 



continuance of an Event of Default, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.

     (b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and the Collateral Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any Proceeds
constituting collections of such Accounts, when collected by such Grantor, (i)
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Concentration Account established by such
Grantor maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 6.5, and (ii) until so turned over, shall be
held by such Grantor in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Grantor. All Proceeds constituting
collections of Accounts while held by the Concentration Account bank (or by any
Guarantor in trust for the benefit of the Collateral Agent and the other Secured
Parties) shall continue to be collateral security for all of the Obligations and
shall not constitute payment thereof until applied as hereinafter provided. At
any time when an Event of Default has occurred and is continuing, at the
Collateral Agent’s election, the Collateral Agent may apply all or any part of
the funds on deposit in the Concentration Account established by the relevant
Grantor to the payment of the Obligations of such Grantor then due and owing,
such application to be made as set forth in Section 6.5.

     (c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent all Instruments and Chattel Paper
evidencing any Accounts not otherwise in the possession of the Collateral Agent
and all original and other documents evidencing, and relating to, the agreements
and transactions which gave rise to such Grantor’s Accounts, including, without
limitation, all original orders, invoices and shipping receipts.

     6.2 Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others may at any time after
the occurrence and during the continuance of an Event of Default, communicate
with obligors under the Accounts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts.

     (b) Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Accounts to observe and perform all the material
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of

23



--------------------------------------------------------------------------------



 



any agreement giving rise thereto. Neither the Collateral Agent nor any Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating
thereto, nor shall the Collateral Agent or any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

     6.3 Pledged Securities. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Securities.

     (b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Pledged Securities and make application thereof to the Obligations in such order
as the Collateral Agent may determine in accordance with the Loan Documents, and
(ii) any or all of the Pledged Securities shall be registered in the name of the
Collateral Agent or its nominee, and the Collateral Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing. Without limiting the foregoing, with respect to the Danish
Demand Note and the Danish Pledge Agreement the Collateral Agent shall have the
right to exercise all rights and remedies of DPC Investment thereunder if an
Event of Default shall occur and be continuing and the Collateral Agent shall
give notice of its intent to exercise such rights to the relevant Grantor or
Grantors.

24



--------------------------------------------------------------------------------



 



     (c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Collateral Agent.

     6.4 Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 6.1
with respect to payments of Accounts, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have sent a written direction to the
Borrower directing it to do so, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Collateral Agent and the Secured Parties and shall, forthwith upon
receipt by such Grantor, be turned over to the Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Collateral
Agent, if required). All Proceeds received by the Collateral Agent hereunder
shall be held by the Collateral Agent in a Concentration Account maintained
under its sole dominion and control. All Proceeds while held by the Collateral
Agent in a Concentration Account (or by such Grantor in trust for the Collateral
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.

     6.5 Application of Proceeds. So long as no Event of Default shall have
occurred and be continuing, at such intervals as may be agreed upon by the
Borrower and the Collateral Agent, at any time at the Collateral Agent’s
election, the Collateral Agent may apply all or any part of Proceeds held in any
Concentration Account in payment of the Obligations in such order as the
Collateral Agent may elect, and any part of such funds which the Collateral
Agent elects not so to apply and deems not required as collateral security for
the Obligations shall be paid over from time to time by the Collateral Agent to
the Borrower or to whomsoever may be lawfully entitled to receive the same.
After an Event of Default shall have occurred and be continuing, except as
expressly provided elsewhere in the Loan Documents, all Proceeds received by the
Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent against, the Obligations in the following order
of priority: first, to repay Revolving Loans and Swingline Loans that have been
advanced by the Administrative Agent or the Swingline Lender, respectively, and
to reimburse the Issuing Bank for draws on Letters of Credit, in each case to
the extent not paid or reimbursed by the Company or the Lenders; second, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and its agents and
counsel, and all other expenses, liabilities and advances made or incurred by
the Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification hereunder (in its capacity as
the Collateral Agent and not as a Lender) and all advances made by the
Collateral Agent hereunder for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by the Collateral Agent in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document, all in accordance with the terms hereof or thereof; third, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the

25



--------------------------------------------------------------------------------



 



ratable benefit of the Secured Parties; and fourth, to the extent of any excess
of such proceeds, to the payment to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

     6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Collateral Agent or any Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6 in accordance with Section 6.5 of this Agreement To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any Secured Party
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

     6.7 Registration Rights. (a) If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Collateral Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the Pledged
Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Collateral Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Act and
the rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such

26



--------------------------------------------------------------------------------



 



Issuer to comply with the provisions of the securities or “Blue Sky” laws of any
and all jurisdictions which the Collateral Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

     (b) Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

     (c) Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Collateral Agent and the
Secured Parties, that the Collateral Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

     6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.

SECTION 7. THE COLLATERAL AGENT

     7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

27



--------------------------------------------------------------------------------



 



     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Account or with respect to any other Collateral whenever payable;

     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the Secured
Parties’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

     (iii) unless being disputed under Section 6.3 of the Credit Agreement, pay
or discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;

     (iv) execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

     (v) (i) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (ii) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (iii) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (iv) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (v) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (vi) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate;
(vii) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (viii) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the Secured Parties’ security interests therein

28



--------------------------------------------------------------------------------



 



and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

     Anything in this Section 7.1(a) to the contrary notwithstanding, the
Collateral Agent agrees that it will not exercise any rights under the power of
attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods, the Collateral Agent, at
its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

     (c) The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans under the Credit Agreement, from the date
of payment by the Collateral Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Collateral Agent on demand.

     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

     7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

     7.3 Filing of Financing Statements. Pursuant to Section 9-509 of the New
York UCC and any other applicable law, each Grantor authorizes the Collateral
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect the security interests of the Collateral Agent
under this Agreement.

29



--------------------------------------------------------------------------------



 



     7.4 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8. SECTION 8. MISCELLANEOUS

     8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

     8.2 Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

     8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Agent or any Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

     8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Secured Party for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Secured Party.

     (b) Each Guarantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to

30



--------------------------------------------------------------------------------



 



any of the Collateral or in connection with any of the transactions contemplated
by this Agreement.

     (c) Each Guarantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.5 of the Credit Agreement.

     (d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that, except as set
forth in Section 7.4 of the Credit Agreement, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent.

     8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party
at any time and from time to time, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Collateral Agent or such Secured
Party may elect, whether or not any Secured Party has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section 8.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.

     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

31



--------------------------------------------------------------------------------



 



     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

     8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Collateral Agent and the other Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any other Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:

     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

     8.13 Acknowledgements. Each Grantor hereby acknowledges that:

     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

     (b) neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand,

32



--------------------------------------------------------------------------------



 



and the Collateral Agent and other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

     8.14 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

     8.15 Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

     8.16 Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other Obligations shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

     (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
or such Grantor is designated as an Unrestricted Subsidiary in accordance with
the Credit Agreement, then the Collateral Agent, at the request and sole expense
of such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral and the Capital Stock of such Grantor. At the request
and sole expense of the Borrower, a Subsidiary Guarantor shall be released from
its obligations hereunder in the event that all the Capital Stock of such
Subsidiary Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement or such Grantor is designated as
an Unrestricted Subsidiary in accordance with the Credit Agreement; provided
that the Borrower shall have delivered to the Collateral Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Subsidiary Guarantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents.

     (c) With respect to the pledge by DPC Investment of the Capital Stock of
Arovit Holdings pursuant to this Agreement, such pledge, to the extent that such
Capital Stock exceeds

33



--------------------------------------------------------------------------------



 



65% of the outstanding Capital Stock of Arovit Holdings, shall be released in
the event of a change in law subsequent to the date hereof that, in the opinion
of counsel (or a nationally recognized accounting firm) reasonably acceptable to
the Collateral Agent (such opinion to be in form and substance reasonably
satisfactory to the Collateral Agent), results or has a substantial likelihood
of resulting in such pledge giving rise to a “deemed dividend” to the Borrower
under § 956(c) of the Code (and the U.S. Treasury regulations thereunder) or
otherwise has materially adverse United States tax consequences for the
Borrower.

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly executed and delivered as of the date first above written.

            DOANE PET CARE ENTERPRISES, INC.
      By:           Name:           Title:        

            DOANE PET CARE COMPANY
      By:           Name:           Title:        

            DOANE/WINDY HILL JOINT VENTURE L.L.C.
      By:   Doane Pet Care Company,
its sole member                      

                  By:           Name:           Title:        

            DPC INVESTMENT CORP.
      By:           Name:           Title:        

            DOANE MANAGEMENT CORP.
      By:           Name:           Title:        

35



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed to as
of the date hereof by:
CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Collateral Agent
      By:           Name:           Title:        

                  By:           Name:           Title:        

36



--------------------------------------------------------------------------------



 



         

EXHIBIT D

MORTGAGE

from

DOANE PET CARE COMPANY, Mortgagor

to

CREDIT SUISSE FIRST BOSTON, as administrative agent, Mortgagee

DATED AS OF NOVEMBER __, 2004

After recording, please return to:

Latham & Watkins LLP
885 Third Ave.
New York, NY 10022

ATTN: Dana A. Wallach, esq.

1



--------------------------------------------------------------------------------



 



[INSERT STATE]

     THIS MORTGAGE, dated as of November ___, 2004 is made by DOANE PET CARE
COMPANY, a Delaware corporation (“Mortgagor”), whose address is 210 Westwood
Place South, Suite 400, Brentwood, Tennessee, 37027, to CREDIT SUISSE FIRST
BOSTON, as administrative agent for the Lenders, referred to below
(“Mortgagee”), whose address is Eleven Madison Avenue, New York, New York 10010.
References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument.

Background

     A. Doane Pet Care Company, has entered into the Credit Agreement dated as
of the date hereof (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) with several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
Mortgagee. The terms of the Credit Agreement are incorporated by reference in
this Mortgage as if the terms thereof were fully set forth herein.

     Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. In the event of a conflict between
this Mortgage and the Credit Agreement, the terms of the Credit Agreement shall
control. References in this Mortgage to the “Interest Rates” shall mean the
interest rates provided for in Section 2.14 of the Credit Agreement.

     B. Mortgagor is the owner of the parcel(s) of real property described on
Schedule A attached hereto and made a part hereof (such real property, together
with all of the buildings, improvements, structures and fixtures (including,
without limitation, all gas and electric fixtures, radiators, heaters, docks,
engines and machinery, boilers, ranges, elevators and motors, plumbing, heating
and air conditioning fixtures, carpeting and other floor coverings, water
heaters, cleaning apparatus and other items which are or are to be attached to
such real property) now or subsequently located thereon (the “Improvements”),
being collectively referred to as the “Real Estate”).

     C. Pursuant to the terms and conditions of the Credit Agreement, (i) each
Term Loan Lender has agreed to make a Term Loan to Mortgagor, as evidenced by
the Credit Agreement and if requested by any Lender, a Term Note; (ii) the Swing
Line Lender has agreed to make Swing Line Loans to Mortgagor; (iii) each
Revolving Lender has agreed to make Revolving Loans to Mortgagor; and (iv) the
Issuing Lenders have agreed to issue letters of credit on behalf of Mortgagor
(the “Letters of Credit”). The Reimbursement Obligations with respect to
drawings under the Letters of Credit are evidenced by the Credit Agreement.

     D. The obligations of the Lenders to make the Loans, to issue Letters of
Credit and to enter into Hedge Agreements are conditioned upon, among other
things, the execution and delivery by Mortgagor of this Mortgage.

Granting Clauses

1



--------------------------------------------------------------------------------



 



     For ten dollars ($10) and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, Mortgagor agrees
that to secure:

     (a) repayment of the principal in the amount of $___or so much thereof as
may be outstanding from time to time of and payment of interest (including,
without limitation, interest accruing after the maturity of the Loans made by
each Lender and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to Mortgagor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans made by each
Lender to, and the Notes, if any, held by each Lender of, Mortgagor;

     (b) payment of all Reimbursement Obligations with respect to drawings under
the Letters of Credit;

     (c) payment of all obligations under any Hedge Agreement;

     (d) payment of all other obligations and liabilities of Mortgagor to
Mortgagee and the Lenders, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Credit Agreement, the Notes, the
Letters of Credit, the Guarantee and Collateral Agreement, the Hedge Agreements,
this Mortgage, the other Security Documents and other Loan Documents or any
other document made, delivered or given in connection herewith or therewith, in
each case whether on account of principal, interest, Reimbursement Obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all reasonable fees and disbursements of counsel to Mortgagee or to the Lenders
that are required to be paid by Mortgagor pursuant to the terms of the Credit
Agreement, this Mortgage or any other Loan Documents) (the items set forth in
clauses (a) through (d) being referred to herein collectively as the
“Indebtedness”); and

     (e) the performance and observance of each obligation, term, covenant and
condition to be performed or observed by Mortgagor (the “Obligations”) under, in
connection with or pursuant to the provisions of the Credit Agreement, the
Notes, the Letters of Credit, the Guarantee and Collateral Agreement, the Hedge
Agreements, this Mortgage and any of the other Security Documents or any of the
other Loan Documents;

MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES, GRANTS, ASSIGNS, TRANSFERS, HYPOTHECATES, PLEDGES, CONVEYS AND
SETS OVER TO MORTGAGEE WITH MORTGAGE COVENANTS:

     (A) the Real Estate;

     (B) all the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, in possession or expectancy, in and to the Real Estate or any part
thereof;

2



--------------------------------------------------------------------------------



 



     (C) all right, title, estate and interest of Mortgagor in, to and under all
easements, rights of way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water and riparian rights,
development rights, air rights, mineral rights and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;

     (D) all right, title, estate and interest of Mortgagor in and to all of the
fixtures, “equipment” (as defined in the Uniform Commercial Code) chattels,
business machines, machinery, apparatus, equipment, furnishings, fittings and
articles of personal property of every kind and nature whatsoever, and all
appurtenances and additions thereto and substitutions or replacements thereof
(together with, in each case, attachments, components, parts and accessories)
currently owned or subsequently acquired by Mortgagor and now or subsequently
attached to, or contained in or used or usable in any way in connection with any
operation or letting of the Real Estate, including but without limiting the
generality of the foregoing, all screens, awnings, shades, blinds, curtains,
draperies, artwork, carpets, rugs, storm doors and windows, furniture and
furnishings, heating, electrical, and mechanical equipment, lighting,
switchboards, plumbing, ventilating, air conditioning and air-cooling apparatus,
refrigerating, and incinerating equipment, escalators, elevators, loading and
unloading equipment and systems, stoves, ranges, laundry equipment, cleaning
systems (including window cleaning apparatus), telephones, communication systems
(including satellite dishes and antennae), televisions, computers, sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
security systems, motors, engines, machinery, pipes, pumps, tanks, conduits,
appliances, fittings and fixtures of every kind and description (all of the
foregoing in this paragraph (D) being referred to as the “Equipment”);

     (E) all right, title, estate and interest of Mortgagor in and to all
substitutes and replacements of, and all additions, improvements and concessions
to, the Real Estate and the Equipment, subsequently acquired by or released to
Mortgagor or constructed, assembled or placed by Mortgagor on the Real Estate,
immediately upon such acquisition, release, construction, assembling or
placement, including, without limitation, any and all building materials whether
stored at the Real Estate or offsite, and, in each such case, without any
further mortgage, conveyance, assignment or other act by Mortgagor;

     (F) all right, title, estate and interest of Mortgagor in, to and under all
leases, subleases, underlettings, occupancy agreements, concession agreements,
management agreements, licenses and other agreements relating to the use or
occupancy of the Real Estate or the Equipment or any part thereof, now existing
or subsequently entered into by Mortgagor and whether written or oral and all
guarantees of any of the foregoing (collectively, as any of the foregoing may be
amended, restated, extended, renewed or modified from time to time, the
“Leases”), and all rights of Mortgagor in respect of cash and securities
deposited thereunder and the right to receive and collect the revenues, income,
rents, issues and profits thereof, together with all other rents, royalties,
issues,

3



--------------------------------------------------------------------------------



 



profits, revenue, income and other benefits arising from the use and enjoyment
of the Mortgaged Property (as defined below) (collectively, the “Rents”);

     (G) all right, title, estate and interest of Mortgagor in and to all trade
names, trade marks, logos, copyrights, licenses, good will and books and records
resident in any form or on any media relating to or used in connection with the
operation of the Real Estate or the Equipment or any part thereof; all general
intangibles (as defined in the Uniform Commercial Code) related to the operation
of the Real Estate, Equipment or Improvements now existing or hereafter arising
and the license to use intellectual property such as computer software owned or
licensed by Mortgagor or other proprietary business information relating to
Mortgagor’s policies, procedures, manuals and trade secrets;

     (H) all right, title, estate and interest of Mortgagor in and to all
unearned premiums under insurance policies now or subsequently obtained by
Mortgagor relating to the Real Estate or Equipment and Mortgagor’s interest in
and to all proceeds of any such insurance policies (including title insurance
policies) including the right to collect and receive such proceeds, subject to
the provisions relating to insurance generally set forth below; and all awards
and other compensation, including the interest payable thereon and the right to
collect and receive the same, made to the present or any subsequent owner of the
Real Estate or Equipment for the taking by eminent domain, condemnation or
otherwise, of all or any part of the Real Estate or any easement or other right
therein;

     (I) all right, title, estate and interest of Mortgagor in and to (i) all
contracts from time to time executed by Mortgagor or any manager or agent on its
behalf relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale, leasing or financing of the Real Estate or Equipment or any
part thereof and all agreements relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment (collectively, the “Contracts”), (ii) all consents, licenses, permits
variances, building permits, certificates of occupancy and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Real Estate or any part thereof (collectively, the “Permits”) and (iii) all
drawings, plans, specifications and similar or related items relating to the
Real Estate (collectively, the “Plans”);

     (J) all right, title, estate and interest of Mortgagor in and to any and
all monies now or subsequently on deposit for the payment of real estate taxes
or special assessments against the Real Estate or for the payment of premiums on
insurance policies covering the foregoing property or otherwise on deposit with
or held by Mortgagee as provided in this Mortgage; and all “documents” as
defined in the Uniform Commercial Code or other receipts covering, evidencing or
representing goods now owned or hereafter acquired by Mortgagor (collectively,
“Documents”); all (i) “instruments” as defined in the Uniform Commercial Code,
“chattel paper” as defined in the Uniform Commercial Code, or letters of credit,
evidencing, representing, arising from or existing in respect of, relating to,
securing or otherwise supporting the payment of, any of the

4



--------------------------------------------------------------------------------



 



Collateral (including, without limitation, promissory notes, drafts, bills of
exchange and trade acceptances) and chattel paper obtained by Mortgagor in
connection with the Mortgaged Property (including, without limitation, all
ledger sheets, computer records and printouts, databases, programs, books of
account and files of Mortgagor relating thereto) and (ii) notes or other
obligations of indebtedness owing to Mortgagor from whatever source arising, in
each case now owned or hereafter acquired by Mortgagor; all “inventory” as
defined in the Uniform Commercial Code, whether now or hereafter existing or
acquired, and which arises out of or is used in connection with, directly or
indirectly, the ownership and operation of the Mortgaged Property, all Documents
representing the same and all Proceeds and products of the same (including,
without limitation, all goods, merchandise, raw materials, work in process and
other personal property, wherever located, now or hereafter owned or held by
Mortgagor for manufacture, processing, the providing of services or sale, use or
consumption in the operation of the Mortgaged Property (including, without
limitation, fuel, supplies and similar items and all substances commingled
therewith or added thereto) and rights and claims of Mortgagor against anyone
who may store or acquire the same for the account of Mortgagor, or from whom
Mortgagor may purchase the same); and

     (K) all proceeds (as defined in the Uniform Commercial Code) and, in any
event, shall include, without limitation, all proceeds, products, offspring,
rents, profits or receipts, in whatever form, arising from the Mortgaged
Property (including, without limitation, (i) cash, instruments and other
property received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Mortgaged Property, (ii) the collection, sale,
lease, sublease, concession, exchange, assignment, licensing or other
disposition of, or realization upon, any item or portion of the Mortgaged
Property (including, without limitation, all claims of Mortgagor against third
parties for loss of, damage to, destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
the Mortgaged Property now existing or hereafter arising), (iii) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to Mortgagor
from time to time with respect to any of the Mortgaged Property, (iv) any and
all payments (in any form whatsoever) made or due and payable to Mortgagor from
time to time in connection with the requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Mortgaged Property by any
governmental authority (or any person acting under color of Governmental
Authority) and (v) any and all other amounts from time to time paid or payable
under or in connection with any of the Mortgaged Property), both cash and
noncash, of the foregoing;

     (All of the foregoing property and rights and interests now owned or held
or subsequently acquired by Mortgagor and described in the foregoing clauses
(A) through (E) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (A) through (K) are collectively referred to
as the “Mortgaged Property”).

     TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges
hereby mortgaged unto Mortgagee, its successors and assigns for the uses and
purposes set forth herein, until the Indebtedness is fully paid and the
Obligations fully performed.

5



--------------------------------------------------------------------------------



 



Terms and Conditions

     Mortgagor further represents, warrants, covenants and agrees with Mortgagee
as follows:

     1. Warranty of Title. Mortgagor warrants the good and marketable title to
the Premises, subject only to the matters that are set forth in Schedule B of
the title insurance policy or policies being issued to Mortgagee to insure the
lien of this Mortgage (the “Permitted Exceptions”) and that Mortgagor has the
full power, authority and right to execute, deliver and perform its obligations
under this Mortgage and to encumber, mortgage, transfer, give, grant, bargain,
sell, alienate, enfeoff, convey, confirm, warrant, pledge, assign and
hypothecate the same and that this Mortgage is and will remain a valid and
enforceable first lien on and security interest in the Mortgaged Property,
subject only to the Permitted Encumbrances. Mortgagor shall forever warrant,
defend and preserve such title and the validity and priority of the lien of this
Mortgage and shall forever warrant and defend the same to Mortgagee against the
claims of all persons whomsoever.

     2. Payment of Indebtedness. Mortgagor shall pay the Indebtedness at the
times and places and in the manner specified in the Notes, the Credit Agreement,
Guarantee and Collateral Agreement and any Hedge Agreement and shall perform all
the Obligations in a timely manner.

     3. Requirements. (a) Mortgagor shall promptly comply with, or cause to be
complied with, and conform to (i) all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, rules, regulations and requirements, and
irrespective of the nature of the work to be done, of each Governmental
Authority which has jurisdiction over the Mortgaged Property and (ii) all
covenants, restrictions and conditions now or later of record which may be
applicable to any of the Mortgaged Property, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of any of the Mortgaged Property, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect. All present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, rules, regulations and requirements of
every Governmental Authority applicable to Mortgagor or to any of the Mortgaged
Property and all covenants, restrictions, and conditions which now or later may
be applicable to any of the Premises are collectively referred to as the “Legal
Requirements”.

     (b) Notwithstanding the provisions of paragraph (a) of this Section,
Mortgagor shall have the right to contest or object in good faith to the
validity or application of any Legal Requirement by appropriate legal
proceedings diligently conducted in good faith, but such right shall not be
deemed or construed in any way as relieving, modifying, or extending Mortgagor’s
covenant to comply with any such Legal Requirement unless (i) Mortgagor has
given prior written notice to Mortgagee of Mortgagor’s intent so to contest or
object to such Legal Requirement, (ii) Mortgagor shall demonstrate to
Mortgagee’s reasonable satisfaction that any delay in compliance with such Legal
Requirement shall not entail a risk of forfeiture of any of the Mortgaged
Property or subject Mortgagor or Mortgagee to any criminal liability, (iii) by
the terms of such Legal Requirement, compliance therewith pending prosecution of
any such legal proceeding may legally be delayed without incurring any lien,
charge or liability of any kind

6



--------------------------------------------------------------------------------



 



against the Mortgaged property (other than for Permitted Exceptions or Liens
permitted under Section 7.3 of the Credit Agreement), or any part thereof,
unless Mortgagor shall furnish a good and sufficient bond or surety as required
by and reasonably satisfactory to Mortgagee and (iv) all material permits
required for the operation of the Mortgaged property remain in effect.

     4. Payment of Taxes and Other Impositions. (a) Promptly when due, Mortgagor
shall pay and discharge all taxes of every kind and nature (including, without
limitation, all real and personal property, income, franchise, withholding,
transfer, gains, profits and gross receipts taxes), all charges for any easement
or agreement maintained for the benefit of any of the Mortgaged Property, all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges, vault taxes, and all other public charges
even if unforeseen or extraordinary, imposed upon or assessed against or which
may become a lien on any of the Mortgaged Property, or arising in respect of the
occupancy, use or possession thereof, together with any penalties or interest on
any of the foregoing (all of the foregoing are collectively referred to as the
“Impositions”). (i) Upon reasonable request of Mortgagee evidence acceptable to
Mortgagee showing the payment of any other such Imposition.

     (b) Mortgagor shall have the right before any delinquency occurs to contest
or object in good faith to the amount or validity of any Imposition by
appropriate legal proceedings, but such right shall not be deemed or construed
in any way as relieving, modifying, or extending Mortgagor’s covenant to pay any
such Imposition at the time and in the manner provided in this Section 4 unless
(i) Mortgagor has given prior written notice to Mortgagee of Mortgagor’s intent
so to contest or object to an Imposition, (ii) Mortgagor shall demonstrate to
Mortgagee’s satisfaction that the legal proceedings shall operate conclusively
to prevent the sale of the Mortgaged Property, or any part thereof, to satisfy
such Imposition prior to final determination of such proceedings and
(iii) Mortgagor shall furnish a good and sufficient bond or surety as requested
by and reasonably satisfactory to Mortgagee in the amount of the Impositions
which are being contested plus any interest and penalty which may be imposed
thereon and which could become a lien against the Real Estate or any part of the
Mortgaged Property.

     5. Insurance. (a) Mortgagor shall maintain or cause to be maintained on all
of the Premises proper insurance in accordance with Section 6.5(b) of the Credit
Agreement.

     (b) Each insurance policy (other than flood insurance) shall (x) provide
that the insurer affording such coverage shall mail 30 days’ written notice to
the Administrative Agent in the event of cancellation of such coverage, and (y)
with respect to all property insurance, provide for deductibles in an amount
reasonably satisfactory to Mortgagee and contain a “Replacement Cost
Endorsement” without any deduction made for depreciation and with no
co-insurance penalty (or attaching an agreed amount endorsement satisfactory to
Mortgagee), with loss payable solely to Mortgagee (modified, if necessary, to
provide that proceeds in the amount of replacement cost may be retained by
Mortgagee without the obligation to rebuild) as its interest may appear, without
contribution, under a “standard” or “New York” mortgagee clause acceptable to
Mortgagee. Liability insurance policies shall name Mortgagee as an additional
insured and contain a waiver of subrogation against Mortgagee. Each policy shall
expressly provide that any proceeds which are payable to Mortgagee shall be paid
by check payable to the order of Mortgagee and Mortgagor and requiring the
endorsement of Mortgagee and Mortgagor.

7



--------------------------------------------------------------------------------



 



     (c) Mortgagor shall deliver to Mortgagee a certificate of such insurance in
Acord Form 28 acceptable to Mortgagee, together with a copy of the declaration
page for each such policy. Mortgagor shall (i) pay as they become due all
premiums for such insurance and (ii) not later than 30 days prior to the
expiration of each policy to be furnished pursuant to the provisions of this
Section 5, deliver a renewed policy or policies, or duplicate original or
originals thereof, marked “premium paid,” or accompanied by such other evidence
of payment satisfactory to Mortgagee.

     (d) Mortgagor promptly shall comply with and conform to (i) all provisions
of each such insurance policy, and (ii) all requirements of the insurers
applicable to Mortgagor or to any of the Mortgaged Property or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration or
repair of any of the Mortgaged Property. Mortgagor shall not use or permit the
use of the Mortgaged Property in any manner which would permit any insurer to
cancel any insurance policy or void coverage required to be maintained by this
Mortgage.

     (e) If the Mortgaged Property, or any part thereof, shall be destroyed or
damaged, Mortgagor shall give immediate notice thereof to Mortgagee. All
insurance proceeds shall be paid to Mortgagee to be held by Mortgagee as
collateral to secure the payment and performance of the Indebtedness and the
Obligations. Notwithstanding the preceding sentence, provided that no Event of
Default shall have occurred and be continuing, Mortgagor shall have the right to
adjust such loss, and the insurance proceeds relating to such loss shall be paid
over to Mortgagor; provided that Mortgagor shall, promptly after any such
damage, repair all such damage regardless of whether any insurance proceeds have
been received or whether such proceeds, if received, are sufficient to pay for
the costs of repair. If an Event of Default shall have occurred and be
continuing, Mortgagee shall have the right to adjust such loss and use the
insurance proceeds to pay the Indebtedness or repair the Mortgaged Property in
its sole and absolute discretion.

     (f) In the event of foreclosure of this Mortgage or other transfer of title
to the Mortgaged Property, all right, title and interest of Mortgagor in and to
any insurance policies then in force shall pass to the purchaser or grantee.

     (g) Mortgagor may maintain insurance required under this Mortgage by means
of one or more blanket insurance policies maintained by Mortgagor; provided,
however, that (A) any such policy shall specify, or Mortgagor shall furnish to
Mortgagee a written statement from the insurer so specifying, the maximum amount
of the total insurance afforded by such blanket policy that is allocated to the
Premises and the other Mortgaged Property and any sublimits in such blanket
policy applicable to the Premises and the other Mortgaged Property, (B) each
such blanket policy shall include an endorsement providing that, in the event of
a loss resulting from an insured peril, insurance proceeds shall be allocated to
the Mortgaged Property in an amount equal to the coverages required to be
maintained by Mortgagor as provided above and (C) the protection afforded under
any such blanket policy shall be no less than that which would have been
afforded under a separate policy or policies relating only to the Mortgaged
Property.

     6. Restrictions on Liens and Encumbrances. Except for the lien of this
Mortgage and the Permitted Exceptions, and except as expressly permitted under
the Credit Agreement,

8



--------------------------------------------------------------------------------



 



Mortgagor shall not further mortgage, nor otherwise encumber the Mortgaged
Property nor create or suffer to exist any lien, charge or encumbrance on the
Mortgaged Property, or any part thereof, whether superior or subordinate to the
lien of this Mortgage and whether recourse or non-recourse.

     7. Due on Sale and Other Transfer Restrictions. Except as expressly
permitted under the Credit Agreement, Mortgagor shall not sell, transfer, convey
or assign all or any portion of, or any interest in, the Mortgaged Property.

     8. Maintenance. Mortgagor shall maintain or cause to be maintained all the
Improvements in good condition and repair, ordinary wear and tear expected, and
shall not commit or suffer any waste of the Improvements. Mortgagor shall
repair, restore, replace or rebuild promptly any part of the Premises which may
be damaged or destroyed by any casualty whatsoever.

     9. Condemnation/Eminent Domain. Immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property,
or any portion thereof, Mortgagor shall notify Mortgagee of the pendency of such
proceedings. Mortgagee is hereby authorized and empowered by Mortgagor to settle
or compromise any claim in connection with such condemnation and to receive all
awards and proceeds thereof to be held by Mortgagee as collateral to secure the
payment and performance of the Indebtedness and the Obligations. Notwithstanding
the preceding sentence, provided no Event of Default shall have occurred and be
continuing, but subject to the terms and provisions of the Credit Agreement,
Mortgagor shall, at its expense, diligently prosecute any proceeding relating to
such condemnation, settle or compromise any claims in connection therewith and
receive any awards or proceeds thereof.

     10. Leases. (a) Mortgagor shall not (i) execute an assignment or pledge of
any Lease relating to all or any portion of the Mortgaged Property other than in
favor of Mortgagee, or (ii) except as expressly permitted under the Credit
Agreement, without the prior written consent of Mortgagee, execute or permit to
exist any Lease of any of the Mortgaged Property.

     (b) As to any Lease now in existence or subsequently consented to by
Mortgagee, except as expressly permitted under the Credit Agreement, Mortgagor
shall not, without the prior written consent of Mortgagee, accept a surrender or
terminate, cancel, rescind, supplement, alter, revise, modify or amend such
Lease or permit any such action to be taken nor shall Mortgagor accept the
payment of rent more than thirty (30) days in advance of its due date.

     11. Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees upon demand of Mortgagee to do any act or execute any
additional documents (including, but not limited to, security agreements on any
personalty included or to be included in the Mortgaged Property, a separate
assignment of each Lease in recordable form and any Uniform Commercial Code
financing statements) as may be reasonably required by Mortgagee to confirm the
lien of this Mortgage and all other rights or benefits conferred on Mortgagee.

9



--------------------------------------------------------------------------------



 



     12. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor (other than with respect to the failure to
maintain insurance as required hereunder, in which case Mortgagee can
immediately perform), and such failure constitutes an Event of Default, without
waiving or releasing Mortgagor from any obligation or default under this
Mortgage, may, at any time (but shall be under no obligation to) pay or perform
the same, and the amount or cost thereof, with interest at the rate provided for
in Section 2.14(c) of the Credit Agreement, shall immediately be due from
Mortgagor to Mortgagee and the same shall be secured by this Mortgage and shall
be a lien on the Mortgaged Property prior to any right, title to, interest in or
claim upon the Mortgaged Property attaching subsequent to the lien of this
Mortgage. No payment or advance of money by Mortgagee under this Section 12
shall be deemed or construed to cure Mortgagor’s default or waive any right or
remedy of Mortgagee.

     13. Hazardous Material. Mortgagee shall have the right at any time to
conduct an environmental audit of the Premises and Mortgagor shall cooperate in
the conduct of such environmental audit. Mortgagor shall give Mortgagee and its
agents and employees access to the Premises to remove Material of Environmental
Concern. Mortgagor shall comply with all provisions of Section ___of the Credit
Agreement regarding Materials of Environmental concern and environmental laws.

     14. Events of Default. The occurrence of an Event of Default under the
Credit Agreement shall constitute an Event of Default hereunder.

     15. Remedies. (a) Upon the occurrence and during the continuation of any
Event of Default, in addition to any other rights and remedies Mortgagee may
have pursuant to the Loan Documents, or as provided by law, and without
limitation, (a) if such event is an Event of Default specified in clause (i) or
(ii) of Section 8(f) of the Credit Agreement with respect to Mortgagor,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under the Credit Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and if such event is any other Event of Default, either
or both of the following actions may be taken: (i) with the consent of the
Majority Revolving Facility Lenders, the Administrative Agent may, or upon the
request of the Majority Revolving Facility Lenders, the Administrative Agent
shall, by notice to Mortgagor declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to Mortgagor, declare the Loans (with accrued interest thereon) and all
other amounts owing under this Mortgage and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this
Section 15, presentment, demand, protest and all other notices of any kind are
hereby expressly waived. In addition, upon the occurrence and during the
continuation of any Event of Default, Mortgagee may immediately take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Mortgagor and in and to the Mortgaged

10



--------------------------------------------------------------------------------



 



Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such manner as
Mortgagee may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Mortgagee:

     (i) Mortgagee may, to the extent permitted by applicable law, (A) take
immediate possession of all of the Mortgaged Property and take such action as
Mortgagee, in its sole judgment, deems necessary to protect and preserve the
Mortgaged Property, (B) institute, maintain and complete an action of mortgage
foreclosure against all or any part of the Mortgaged Property and cause the
Mortgaged Property to be sold in total or in parts, (C) purchase the Mortgaged
Property at foreclosure sale, (D) institute and maintain an action on the
Indebtedness, (E) sell all or part of the Mortgaged Property (Mortgagor
expressly granting to Mortgagee the power of sale), or (F) take such other
action at law or in equity for the enforcement of this Mortgage or any of the
Loan Documents as the law may allow. Mortgagee may proceed in any such action to
final judgment and execution thereon for all sums due hereunder, together with
interest thereon at the rate provided for in Section 2.14(c) of the Credit
Agreement and all costs of suit, including, without limitation, reasonable
attorneys’ fees and disbursements. Interest at the rate provided for in
Section 2.14(c) of the Credit Agreement shall be due on any judgment obtained by
Mortgagee from the date of judgment until actual payment is made of the full
amount of the judgment.

     (ii) Mortgagee may personally, or by its agents, attorneys and employees
and without regard to the adequacy or inadequacy of the Mortgaged Property or
any other collateral as security for the Indebtedness and Obligations enter into
and upon the Mortgaged Property and each and every part thereof and exclude
Mortgagor and its agents and employees therefrom without liability for trespass,
damage or otherwise (Mortgagor hereby agreeing to surrender possession of the
Mortgaged Property to Mortgagee upon demand at any such time) and use, operate,
manage, maintain and control the Mortgaged Property and every part thereof.
Following such entry and taking of possession, Mortgagee shall be entitled,
without limitation, (x) to lease all or any part or parts of the Mortgaged
Property for such periods of time and upon such conditions as Mortgagee may, in
its discretion, deem proper, (y) to enforce, cancel or modify any Lease and
(z) generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.

     (b) In case of a foreclosure sale, the Real Estate may be sold, at
Mortgagee’s election, in one parcel or in more than one parcel and Mortgagee is
specifically empowered, (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Mortgaged
Property to be held.

     16. Sale of the Properties; Application of Proceeds. Subject to the
requirements of applicable law, the proceeds or avails of a foreclosure sale and
all moneys received by Mortgagee pursuant to any right given or action taken
under the provisions of this Mortgage, shall be applied as follows:

11



--------------------------------------------------------------------------------



 



     First: To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made, and in addition thereto, reasonable
compensation to Mortgagee, its agents and counsel, and of all sums due to
Mortgagee under the Loan Documents and all actual out-of-pocket expenses,
advances, liabilities and sums made or furnished or incurred by Mortgagee or the
holders under this Mortgage and the Loan Documents, together with interest at
the rate provided for in Section 2.15 of the Credit Agreement (or such lesser
amount as may be the maximum amount permitted by law), and all taxes,
assessments or other charges, except any taxes, assessments or other charges
subject to which the Mortgaged Property shall have been sold;

     Second: To the payment of the whole amount when due, owing or unpaid upon
the Indebtedness for principal and interest; and in case such proceeds shall be
insufficient to pay in full the whole amount so due and unpaid, then first, to
the payment of all amounts of interest at the time due and payable on the
Indebtedness, without preference or priority of any installment of interest over
any other installment of interest, and second, to the payment of all amounts of
principal; all such payments of principal and interest to be made ratably to the
holders entitled thereto;

     Third: To the payment of any other sums required to be paid by Mortgagor
pursuant to any provision of this Mortgage, the Loan Agreement and any other
document or instrument securing the Indebtedness; and

     Fourth: To the payment of the surplus, if any, to whomsoever may be
lawfully entitled to receive the same.

     17. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Indebtedness or other sums secured by this Mortgage
the net sales price after deducting therefrom the expenses of sale and the cost
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage. In such event, this Mortgage, the Credit Agreement, Notes,
Guarantee and Collateral Agreement and documents evidencing expenditures secured
hereby may be presented to the Person conducting the sale in order that the
amount so used or applied may be credited upon the Indebtedness as having been
paid.

     18. Appointment of Receiver. If an Event of Default shall have occurred and
be continuing, Mortgagee as a matter of right and without notice to Mortgagor,
unless otherwise required by applicable law, and without regard to the adequacy
or inadequacy of the Mortgaged Property or any other collateral as security for
the Indebtedness and Obligations or the interest of Mortgagor therein, shall
have the right to apply to any court having jurisdiction to appoint a receiver
or receivers or other manager of the Mortgaged Property, and Mortgagor hereby
irrevocably consents to such appointment and waives notice of any application
therefor (except as may be required by law). Any such receiver or receivers
shall have all the usual powers and duties of receivers in like or similar cases
and all the powers and duties of Mortgagee in case of

12



--------------------------------------------------------------------------------



 



entry as provided in this Mortgage, including, without limitation and to the
extent permitted by law, the right to enter into leases of all or any part of
the Mortgaged Property, and shall continue as such and exercise all such powers
until the date of confirmation of sale of the Mortgaged Property unless such
receivership is sooner terminated.

     19. Extension, Release, etc. (a) Without affecting the lien or charge of
this Mortgage upon any portion of the Mortgaged Property not then or theretofore
released as security for the full amount of the Indebtedness, Mortgagee may,
from time to time and without notice, agree to (i) release any person liable for
the Indebtedness, (ii) extend the maturity or alter any of the terms of the
Indebtedness or any guaranty thereof, (iii) grant other indulgences,
(iv) release or reconvey, or cause to be released or reconveyed at any time at
Mortgagee’s option any parcel, portion or all of the Mortgaged Property,
(v) take or release any other or additional security for any obligation herein
mentioned, or (vi) make compositions or other arrangements with debtors in
relation thereto. If at any time this Mortgage shall secure less than all of the
principal amount of the Indebtedness, it is expressly agreed that any repayments
of the principal amount of the Indebtedness shall not reduce the amount of the
lien of this Mortgage until the lien amount shall equal the principal amount of
the Indebtedness outstanding.

     (b) No recovery of any judgment by Mortgagee and no levy of an execution
under any judgment upon the Mortgaged Property or upon any other property of
Mortgagor shall affect the lien of this Mortgage or any liens, rights, powers or
remedies of Mortgagee hereunder, and such liens, rights, powers and remedies
shall continue unimpaired.

     (c) If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien of this Mortgage
subject to the rights of any tenants of the Mortgaged Property. The failure to
make any such tenants parties defendant to any such foreclosure proceeding and
to foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Indebtedness or to foreclose
the lien of this Mortgage.

     (d) Unless expressly provided otherwise, in the event that ownership of
this Mortgage and title to the Mortgaged Property or any estate therein shall
become vested in the same Person, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.

     20. Security Agreement under Uniform Commercial Code. (a) It is the
intention of the parties hereto that this Mortgage shall constitute a Security
Agreement within the meaning of the Uniform Commercial Code (the “Code”) of the
State of [___]. If an Event of Default shall occur under this Mortgage, then in
addition to having any other right or remedy available at law or in equity,
Mortgagee shall have the option of either (i) proceeding under the Code and
exercising such rights and remedies as may be provided to a secured party by the
Code with respect to all or any portion of the Mortgaged Property which is
personal property (including, without limitation, taking possession of and
selling such property) or (ii) treating such property as real property and
proceeding with respect to both the real and personal property constituting the
Mortgaged Property in accordance with Mortgagee’s rights, powers and remedies
with respect to the real property (in which event the default provisions of the
Code shall not apply). If Mortgagee shall elect to proceed under the Code, then
five days’ notice of sale of the personal

13



--------------------------------------------------------------------------------



 



property shall be deemed reasonable notice and the reasonable expenses of
retaking, holding, preparing for sale, selling and the like incurred by
Mortgagee shall include, but not be limited to, attorneys’ fees and legal
expenses. At Mortgagee’s request, Mortgagor shall assemble the personal property
and make it available to Mortgagee at a place designated by Mortgagee which is
reasonably convenient to both parties.

     (b) Mortgagor and Mortgagee agree, to the extent permitted by law, that:
(i) this Mortgage upon recording or registration in the real estate records of
the proper office shall constitute a financing statement filed as a “fixture
filing” within the meaning of the Code; (ii) Mortgagor is the record owner of
the Real Estate; and (iii) the addresses of Mortgagor and Mortgagee are as set
forth on the first page of this Mortgage.

     (c) Mortgagor, upon request by Mortgagee from time to time, shall execute,
acknowledge and deliver to Mortgagee one or more separate security agreements,
in form reasonably satisfactory to Mortgagee, covering all or any part of the
Mortgaged Property and will further execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, any financing statement, affidavit,
continuation statement or certificate or other document as Mortgagee may
reasonably request in order to perfect, preserve, maintain, continue or extend
the security interest under and the priority of this Mortgage and such security
instrument. Mortgagor further agrees to pay to Mortgagee on demand all costs and
expenses incurred by Mortgagee in connection with the preparation, execution,
recording, filing and re-filing of any such document and all reasonable costs
and expenses of any record searches for financing statements Mortgagee shall
reasonably require. If Mortgagor shall fail to furnish any financing or
continuation statement within 10 days after request by Mortgagee, then pursuant
to the provisions of the Code, Mortgagor hereby authorizes Mortgagee, without
the signature of Mortgagor, to execute and file any such financing and
continuation statements. The filing of any financing or continuation statements
in the records relating to personal property or chattels shall not be construed
as in any way impairing the right of Mortgagee to proceed against any personal
property encumbered by this Mortgage as real property, as set forth above.

     21. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment of the Indebtedness and performance of the
Obligations, and Mortgagor grants to Mortgagee the right to enter the Mortgaged
Property for the purpose of collecting the same and to let the Mortgaged
Property or any part thereof, and to apply the Rents on account of the
Indebtedness. The foregoing assignment and grant is present and absolute and
shall continue in effect until the Indebtedness is paid in full, but Mortgagee
hereby waives the right to enter the Mortgaged Property for the purpose of
collecting the Rents and Mortgagor shall be entitled to collect, receive, use
and retain the Rents until the occurrence of an Event of Default under this
Mortgage; such right of Mortgagor to collect, receive, use and retain the Rents
may be revoked by Mortgagee upon the occurrence of any Event of Default under
this Mortgage by giving not less than five days’ written notice of such
revocation to Mortgagor. In the event such notice is given, Mortgagor shall pay
over to Mortgagee, or to any receiver appointed to collect the Rents, any lease
security deposits. Mortgagor shall not accept prepayments of installments of
Rent to become due for a period of more than one month in advance (except for
security deposits and estimated payments of percentage rent, if any).

14



--------------------------------------------------------------------------------



 



     22. Trust Funds. All lease security deposits of the Real Estate shall be
treated as trust funds not to be commingled with any other funds of Mortgagor.
Within 10 days after request by Mortgagee, Mortgagor shall furnish Mortgagee
satisfactory evidence of compliance with this Section 22, together with a
statement of all lease security deposits by lessees and copies of all Leases not
previously delivered to Mortgagee, which statement shall be certified by
Mortgagor.

     23. Additional Rights. The holder of any subordinate lien on the Mortgaged
Property shall have no right to terminate any Lease whether or not such Lease is
subordinate to this Mortgage nor shall any holder of any subordinate lien join
any tenant under any Lease in any action to foreclose the lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Mortgage all subordinate lienholders are subject to and
notified of this provision, and any action taken by any such lienholder contrary
to this provision shall be null and void. Upon the occurrence of any Event of
Default, Mortgagee may, in its sole discretion and without regard to the
adequacy of its security under this Mortgage, apply all or any part of any
amounts on deposit with Mortgagee under this Mortgage against all or any part of
the Indebtedness. Any such application shall not be construed to cure or waive
any Default or Event of Default or invalidate any act taken by Mortgagee on
account of such Default or Event of Default.

     24. Notices. All notices, requests, demands and other communications
hereunder shall be given in accordance with the provisions of Section 10.2 of
the Credit Agreement to Mortgagor and to Mortgagee as specified therein.

     25. No Oral Modification. This Mortgage may not be amended, supplemented or
otherwise modified except in accordance with the provisions of Section 10.1 of
the Credit Agreement. To the extent permitted by Applicable Law, any agreement
made by Mortgagor and Mortgagee after the date of this Mortgage relating to this
Mortgage shall be superior to the rights of the holder of any intervening or
subordinate lien or encumbrance.

     26. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any
provisions of the Indebtedness or Loan Documents, the obligations of Mortgagor
and of any other obligor under the Indebtedness or Loan Documents shall be
subject to the limitation that Mortgagee shall not charge, take or receive, nor
shall Mortgagor or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by Mortgagee.

     27. Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (i) any appraisement before sale of any portion of the
Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Indebtedness or the creation or extension of a period of
redemption from any sale made in collecting such debt and (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or

15



--------------------------------------------------------------------------------



 



exemption from civil process. To the full extent Mortgagor may do so, Mortgagor
agrees that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, or requiring
foreclosure of this Mortgage before exercising any other remedy granted
hereunder and Mortgagor, for Mortgagor and its successors and assigns, and for
any and all Persons ever claiming any interest in the Mortgaged Property, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the secured indebtedness and marshalling in the event
of foreclosure of the liens hereby created.

     28. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment
of the Indebtedness and performance of the Obligations and to exercise all
rights and powers under this Mortgage or under any of the other Loan Documents
or other agreement or any laws now or hereafter in force, notwithstanding some
or all of the Indebtedness and Obligations may now or hereafter be otherwise
secured, whether by mortgage, security agreement, pledge, lien, assignment or
otherwise. Neither the acceptance of this Mortgage nor its enforcement, shall
prejudice or in any manner affect Mortgagee’s right to realize upon or enforce
any other security now or hereafter held by Mortgagee, it being agreed that
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its absolute discretion. No remedy herein conferred upon or
reserved to Mortgagee is intended to be exclusive of any other remedy herein or
by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Mortgagee or to which it may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Mortgagee. In no event shall Mortgagee, in the exercise
of the remedies provided in this Mortgage (including, without limitation, in
connection with the assignment of Rents to Mortgagee, or the appointment of a
receiver and the entry of such receiver on to all or any part of the Mortgaged
Property), be deemed a “mortgagee in possession,” and Mortgagee shall not in any
way be made liable for any act, either of commission or omission, in connection
with the exercise of such remedies.

     29. Multiple Security. If (a) the Premises shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Mortgage, Mortgagee shall now or hereafter
hold one or more additional mortgages, liens, deeds of trust or other security
(directly or indirectly) for the Indebtedness upon other property in the State
in which the Premises are located (whether or not such property is owned by
Mortgagor or by others) or (c) both the circumstances described in clauses (a)
and (b) shall be true, then to the fullest extent permitted by law, Mortgagee
may, at its election, commence or consolidate in a single foreclosure action all
foreclosure proceedings against all such collateral securing the Indebtedness
(including the Mortgaged Property), which action may be brought or consolidated
in the courts of any county in which any of such collateral is located.
Mortgagor acknowledges that the right to maintain a consolidated foreclosure
action is a specific inducement to Mortgagee to extend the Indebtedness, and
Mortgagor expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Mortgagor further agrees that if
Mortgagee shall be prosecuting one or

16



--------------------------------------------------------------------------------



 



more foreclosure or other proceedings against a portion of the Mortgaged
Property or against any collateral other than the Mortgaged Property, which
collateral directly or indirectly secures the Indebtedness, or if Mortgagee
shall have obtained a judgment of foreclosure and sale or similar judgment
against such collateral, then, whether or not such proceedings are being
maintained or judgments were obtained in or outside the State in which the
Premises are located, Mortgagee may commence or continue foreclosure proceedings
and exercise its other remedies granted in this Mortgage against all or any part
of the Mortgaged Property and Mortgagor waives any objections to the
commencement or continuation of a foreclosure of this Mortgage or exercise of
any other remedies hereunder based on such other proceedings or judgments, and
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either any action under this Mortgage or such other proceedings on such basis.
Neither the commencement nor continuation of proceedings to foreclose this
Mortgage nor the exercise of any other rights hereunder nor the recovery of any
judgment by Mortgagee in any such proceedings shall prejudice, limit or preclude
Mortgagee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State in which the Premises are located) which directly or
indirectly secures the Indebtedness, and Mortgagor expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other proceedings or exercise of any remedies in such proceedings based
upon any action or judgment connected to this Mortgage, and Mortgagor also
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either such other proceedings or any action under this Mortgage on such basis.
It is expressly understood and agreed that to the fullest extent permitted by
law, Mortgagee may, at its election, cause the sale of all collateral which is
the subject of a single foreclosure action at either a single sale or at
multiple sales conducted simultaneously and take such other measures as are
appropriate in order to effect the agreement of the parties to dispose of and
administer all collateral securing the Indebtedness (directly or indirectly) in
the most economical and least time-consuming manner.

     30. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in its sole discretion it deems
such waiver advisable. All such covenants of Mortgagor shall run with the land
and bind Mortgagor, the successors and assigns of Mortgagor (and each of them)
and all subsequent owners, encumbrancers and tenants of the Mortgaged Property,
and shall inure to the benefit of Mortgagee, its successors and assigns. The
word “Mortgagor” shall be construed as if it read “Mortgagors” whenever the
sense of this Mortgage so requires and if there shall be more than one
Mortgagor, the obligations of Mortgagors shall be joint and several.

     31. No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the security held for the obligations secured by this Mortgage without,
as to

17



--------------------------------------------------------------------------------



 



the remainder of the security, in anywise impairing or affecting the lien of
this Mortgage or the priority of such lien over any subordinate lien.

     32. Governing Law, etc. This Mortgage shall be governed by and construed in
accordance with the laws of [___], except that Mortgagor expressly acknowledges
that by its terms the Credit Agreement and the Notes shall be governed and
construed in accordance with the laws of the State of New York, without regard
to principles of conflict of law, and for purposes of consistency, Mortgagor
agrees that in any in personam proceeding related to this Mortgage the rights of
the parties to this Mortgage shall also be governed by and construed in
accordance with the laws of the State of New York governing contracts made and
to be performed in that State, without regard to principles of conflict of law.

     33. Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor agent for the Lenders,” the
word “Notes” or “Guarantee” shall mean the “Notes”, “Credit Agreement”, the
“Guarantee”, the “Collateral Agreement”, or any other evidence of indebtedness
secured by this Mortgage, the word “person” shall include any individual,
corporation, partnership, trust, unincorporated association, government,
governmental authority, or other entity, and the words “Mortgaged Property”
shall include any portion of the Mortgaged Property or interest therein.
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa. The captions in this
Mortgage are for convenience or reference only and in no way limit or amplify
the provisions hereof.

     [34. Maximum Secured Amount. With respect to this Mortgage on properties
located in [___], the maximum amount secured hereby is $___. Property located in
[___] may be released from this Mortgage upon payment of the above amount
secured in [___]. The aggregate maximum Indebtedness under the Credit Agreement
is $[___].]

     This Mortgage has been duly executed by Mortgagor on the date first above
written.

            DOANE PET CARE COMPANY
      By:           Name:              

18